Exhibit 10.46

AMENDED AND RESTATED

TRUST AGREEMENT

Among

THE PB FINANCIAL SERVICES CORPORATION

as Depositor,

WILMINGTON TRUST COMPANY

as Property Trustee,

WILMINGTON TRUST COMPANY,

as Delaware Trustee, and

Monty G. Watson,

John Howard,

and

Kelly J. Johnson,

as Administrators

Dated as of December 20, 2002

 

--------------------------------------------------------------------------------

PB CAPITAL TRUST I

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PB FINANCIAL SERVICES TRUST I

Certain Sections of this Trust Agreement relating to Sections 310 through 318

of the Trust Indenture Act of 1939:

 

Trust Indenture Act Section

       

Trust Agreement Section

Section 310    (a)(1)    8.7    (a)(2)    8.7    (a)(3)    8.9    (a)(4)   
2.7(a)(ii)    (b)    8.8, 10.10(b) Section 311    (a)    8.13, 10.10(b)    (b)
   8.13, 10.10(b) Section 312    (a)    10.10(b)    (b)    10.10(b), (f)    (c)
   5.7 Section 313    (a)    8.15(a)    (a)(4)    10.10(c)    (b)    8.15(c),
10.10(c)    (c)    10.8, 10.10(c)    (d)    10.10(c) Section 314    (a)    8.16,
10.10(d)    (b)    Not Applicable    (c)(1)    8.17, 10.10(d), (e)    (c)(2)   
8.17, 10.10(d), (e)    (c)(3)    8.17, 10.10(d), (e)    (e)    8.17, 10.10(e)
Section 315    (a)    8.1(d)    (b)    8.2    (c)    8.1(c)    (d)    8.1(d)   
(e)    Not Applicable Section 316    (a)    Not Applicable    (a)(1)(A)    Not
Applicable    (a)(1)(B)    Not Applicable    (a)(2)    Not Applicable    (b)   
5.13    (c)    6.7 Section 317    (a)(1)    Not Applicable    (a)(2)    8.14   
(b)    5.10 Section 318    (a)    10.10(a)

Note: This reconciliation and tie shall not, for any purpose, be deemed to be a
part of the Trust Agreement.

 

- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

   DEFINED TERMS    1

SECTION 1.1.

   Definitions    1

ARTICLE II

   CONTINUATION OF THE ISSUER TRUST    12

SECTION 2.1.

   Name    12

SECTION 2.2.

   Office of the Delaware Trustee; Principal Place of Business    12

SECTION 2.3.

   Initial Contribution of Trust Property; Organizational Expenses    13

SECTION 2.4.

   Issuance of the Restricted Capital Securities    13

SECTION 2.5.

   Issuance of the Common Securities; Subscription and Purchase of Junior
Subordinated Debentures    13

SECTION 2.6.

   Authorization to Issue Additional Trust Securities; Authorization to
Subscribe and Purchase Additional Junior Subordinated Debentures    14

SECTION 2.7.

   Declaration of Trust    14

SECTION 2.8.

   Authorization to Enter into Certain Transactions    14

SECTION 2.9.

   Assets of Trust    18

SECTION 2.10.

   Title to Trust Property    18

ARTICLE III

   PAYMENT ACCOUNT    18

SECTION 3.1.

   Payment Account    18

ARTICLE IV

   DISTRIBUTIONS; REDEMPTION    18

SECTION 4.1.

   Distributions    18

SECTION 4.2.

   Redemption    20

SECTION 4.3.

   Subordination of Common Securities    22

SECTION 4.4.

   Payment Procedures    23

SECTION 4.5.

   Tax Returns and Reports    23

SECTION 4.6.

   Payment of Taxes, Duties, Etc. of the Issuer Trust    23

SECTION 4.7.

   Payments under Indenture or Pursuant to Direct Actions    23

SECTION 4.8.

   Liability of the Holder of Common Securities    24

ARTICLE V

   TRUST SECURITIES CERTIFICATES    24

SECTION 5.1.

   Initial Ownership    24

SECTION 5.2.

   The Trust Securities Certificates    24

SECTION 5.3.

   Execution and Delivery of Trust Securities Certificates    24

SECTION 5.4.

   Global Capital Securities    25

SECTION 5.5.

   Registration of Transfer and Exchange Generally; Certain Transfers and
Exchanges; Capital Securities Certificates; Securities Act Legends    26

SECTION 5.6.

   Mutilated, Destroyed, Lost or Stolen Trust Securities Certificates    30

SECTION 5.7.

   Persons Deemed Holders    30

SECTION 5.8.

   Access to List of Holders’ Names and Addresses    30

SECTION 5.9.

   Maintenance of Office or Agency    30

SECTION 5.10.

   Appointment of Paying Agent    31

SECTION 5.11.

   Ownership of Common Securities by Depositor    31

SECTION 5.12.

   Notices to Clearing Agency    32

SECTION 5.13.

   Rights of Holders    32

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VI

   ACTS OF HOLDERS; MEETINGS; VOTING    34

SECTION 6.1.

   Limitations on Holders’ Voting Rights    34

SECTION 6.2.

   Notice of Meetings    35

SECTION 6.3.

   Meetings of Holders    35

SECTION 6.4.

   Voting Rights    36

SECTION 6.5.

   Proxies, etc.    36

SECTION 6.6.

   Holder Action by Written Consent    36

SECTION 6.7.

   Record Date for Voting and Other Purposes    36

SECTION 6.8.

   Acts of Holders    37

SECTION 6.9.

   Inspection of Records    38

ARTICLE VII

   REPRESENTATIONS AND WARRANTIES    38

SECTION 7.1.

   Representations and Warranties of the Property Trustee and the Delaware
Trustee    38

SECTION 7.2.

   Representations and Warranties of Depositor    39

ARTICLE VIII

   THE ISSUER TRUSTEES; THE ADMINISTRATORS    40

SECTION 8.1.

   Certain Duties and Responsibilities    40

SECTION 8.2.

   Certain Notices    42

SECTION 8.3.

   Certain Rights of Property Trustee    42

SECTION 8.4.

   Not Responsible for Recitals or Issuance of Securities    44

SECTION 8.5.

   May Hold Securities    44

SECTION 8.6.

   Compensation; Indemnity; Fees    44

SECTION 8.7.

   Corporate Property Trustee Required; Eligibility of Trustees and
Administrators    45

SECTION 8.8.

   Conflicting Interests    46

SECTION 8.9.

   Co-Trustees and Separate Trustee    46

SECTION 8.10.

   Resignation and Removal; Appointment of Successor    47

SECTION 8.11.

   Acceptance of Appointment by Successor    49

SECTION 8.12.

   Merger, Conversion, Consolidation or Succession to Business    49

SECTION 8.13.

   Preferential Collection of Claims Against Depositor or Issuer Trust    49

SECTION 8.14.

   Trustee May File Proofs of Claim    50

SECTION 8.15.

   Reports by Property Trustee    50

SECTION 8.16.

   Reports to the Property Trustee    51

SECTION 8.17.

   Evidence of Compliance with Conditions Precedent    51

SECTION 8.18.

   Number of Issuer Trustees    51

SECTION 8.19.

   Delegation of Power    51

SECTION 8.20.

   Appointment of Administrators    52

ARTICLE IX

   DISSOLUTION, LIQUIDATION AND MERGER    52

SECTION 9.1.

   Dissolution Upon Expiration Date    52

SECTION 9.2.

   Early Dissolution    53

SECTION 9.3.

   Termination    53

SECTION 9.4.

   Liquidation    53

SECTION 9.5.

   Mergers, Consolidations, Amalgamations or Replacements of the Issuer Trust   
55

 

- iii -



--------------------------------------------------------------------------------

ARTICLE X

   MISCELLANEOUS PROVISIONS    56

SECTION 10.1.

   Limitation of Rights of Holders    56

SECTION 10.2.

   Amendment    56

SECTION 10.3.

   Separability    57

SECTION 10.4.

   Governing Law    57

SECTION 10.5.

   Payments Due on Non-Business Day    58

SECTION 10.6.

   Successors    58

SECTION 10.7.

   Headings    59

SECTION 10.8.

   Reports, Notices and Demands    59

SECTION 10.9.

   Agreement Not to Petition    59

SECTION 10.10.

   Trust Indenture Act; Conflict with Trust Indenture Act    60

SECTION 10.11.

   Acceptance of Terms of Trust Agreement, Guarantee and Indenture    61

Exhibit A.

   Certificate of Trust    A-1

Exhibit B.

   Form of Restricted Securities Certificate    B-1

Exhibit C.

   Form of Common Securities Certificate    C-1

Exhibit D.

   Form of Capital Securities Certificate    D-1

Exhibit E.

   Form of Placement Agreement    E-1

 

- iv -



--------------------------------------------------------------------------------

AMENDED AND RESTATED TRUST AGREEMENT

THIS AMENDED AND RESTATED TRUST AGREEMENT, dated as of December 20, 2002, is by
and among (i) PB Financial Services Corporation, a Georgia corporation
(including any successors or assigns, the “Depositor”), (ii) Wilmington Trust
Company, a Delaware banking corporation, as property trustee (in such capacity,
the “Property Trustee” and, in its separate corporate capacity and not in its
capacity as Property Trustee or Delaware Trustee, the “Bank”), (iii) Wilmington
Trust Company, a Delaware banking corporation, as Delaware trustee (in such
capacity, the “Delaware Trustee”) (the Property Trustee and the Delaware Trustee
are referred to collectively herein as the “Issuer Trustees”), (iv) the
Administrators, as hereinafter defined, and (v) the several Holders, as
hereinafter defined.

WITNESSETH

WHEREAS, the Depositor and the Delaware Trustee have heretofore duly declared
and established a statutory trust pursuant to the Delaware Statutory Trust Act
by entering into a certain Trust Agreement, dated as of December 20, 2002 (the
“Original Trust Agreement”), and by the execution and filing by the Delaware
Trustee with the Secretary of State of the State of Delaware of the Certificate
of Trust, filed on December 12, 2002 (the “Certificate of Trust”), attached as
Exhibit A; and

WHEREAS, the Depositor and the Delaware Trustee desire to amend and restate the
Original Trust Agreement in its entirety as set forth herein to provide for,
among other things, (i) the issuance of the Common Securities by the Issuer
Trust to the Depositor, (ii) the issuance and sale of the Capital Securities by
the Issuer Trust pursuant to the Placement Agreement, (iii) the acquisition by
the Issuer Trust from the Depositor of all of the right, title and interest in
the Junior Subordinated Debentures, (iv) the appointment of the Administrators
and (v) the addition of the Property Trustee as a party to this Trust Agreement.

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each party, intending to be
legally bound, for the benefit of the other parties and for the benefit of the
Holders, hereby amends and restates the Original Trust Agreement in its entirety
and agrees, as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1. Definitions.

For all purposes of this Trust Agreement, except as otherwise expressly provided
or unless the context otherwise requires:

(1) The terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular;

 

- 1 -



--------------------------------------------------------------------------------

(2) All other terms used herein that are defined in the Trust Indenture Act,
either directly or by reference therein, have the meanings assigned to them
therein;

(3) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

(4) All accounting terms used but not defined herein have the meanings assigned
to them in accordance with United States generally accepted accounting
principles as in effect at the time of determination;

(5) Unless the context otherwise requires, any reference to an “Article” or a
“Section” refers to an Article or a Section, as the case may be, of this Trust
Agreement;

(6) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Trust Agreement as a whole and not to any particular
Article, Section or other subdivision; and

(7) All references to the date the Capital Securities were originally issued
shall refer to the date hereof.

“Act” has the meaning specified in Section 6.8.

“Additional Amounts” means, with respect to Trust Securities of a given
Liquidation Amount and/or a given period, the amount of any Additional Interest
(as defined in the Indenture) paid by the Depositor on a Like Amount of Junior
Subordinated Debentures for such period.

“Additional Sums” has the meaning specified in Section 10.6 of the Indenture.

“Administrators” means each Person appointed in accordance with Section 8.20
solely in such Person’s capacity as Administrator of the Issuer Trust continued
hereunder and not in such Person’s individual capacity, or any successor
Administrator appointed as herein provided; with the initial Administrators
being Monty G. Watson, John Howard, and Kelly J. Johnson.

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For the purposes of this definition,
“control” means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Applicable Procedures” mean, with respect to any transfer or transaction
involving a Global Capital Security or beneficial interest therein, the rules
and procedures of the

 

- 2 -



--------------------------------------------------------------------------------

Depositary for such Capital Security, in each case to the extent applicable to
such transaction and as in effect from time to time.

“Bank” has the meaning specified in the preamble to this Trust Agreement.

“Bankruptcy Event” means, with respect to any Person:

(1) the entry of a decree or order by a court having jurisdiction in the
premises judging such Person a bankrupt or insolvent, or approving as properly
filed a petition seeking reorganization, arrangement, adjudication or
composition of or in respect of such Person under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, or appointing
a receiver, conservator, liquidator, assignee, trustee, sequestrator (or other
similar official) of such Person or of any substantial part of its property or
ordering the winding-up or liquidation of its affairs, and the continuance of
any such decree or order unstayed and in effect for a period of 60 consecutive
days; or

(2) the institution by such Person of proceedings to be adjudicated a bankrupt
or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law, or the
consent by it to the filing of any such petition or to the appointment of a
receiver, conservator, liquidator, assignee, trustee, sequestrator (or similar
official) of such Person or of any substantial part of its property or the
making by it of an assignment for the benefit of creditors, or the admission by
it in writing of its inability to pay its debts generally as they become due and
its willingness to be adjudicated a bankrupt, or the taking of corporate action
by such Person in furtherance of any such action.

“Bankruptcy Laws” has the meaning specified in Section 10.9.

“Board of Directors” means the board of directors of the Depositor or the
Executive Committee of the board of directors of the Depositor (or any other
committee of the board of directors of the Depositor performing similar
functions) or a committee designated by the board of directors of the Depositor
(or any such committee), comprised of two or more members of the board of
directors of the Depositor or officers of the Depositor, or both.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Depositor to have been duly adopted by the
Depositor’s Board of Directors, or such committee of the Board of Directors or
officers of the Depositor to which authority to act on behalf of the Board of
Directors has been delegated, and to be in full force and effect on the date of
such certification, and delivered to the Issuer Trustees.

“Business Day” means a day other than (a) a Saturday or Sunday, (b) a day on
which banking institutions in the City of New York, New York or the City of
Wilmington, Delaware are authorized or required by law or executive order to
remain closed or (c) a day on which either the Property Trustee’s corporate
trust office or the Indenture Trustee’s corporate trust office is closed for
business.

 

- 3 -



--------------------------------------------------------------------------------

“Capital Securities Certificate” means a certificate evidencing ownership of
Capital Securities, substantially in the form attached as Exhibit D, and shall,
unless specified otherwise herein, include a Restricted Securities Certificate,
substantially in the form attached hereto as Exhibit B. The Capital Securities
Certificate shall be issued initially with a Restricted Capital Securities
Legend, which shall remain on such certificate until the Depositor and the
Issuer Trust receive an Opinion of Counsel that such legend can be removed
consistent with the Securities Act.

“Capital Security” means a preferred undivided beneficial interest in the assets
of the Issuer Trust, having a Liquidation Amount of $50,000 or an integral
multiple in excess of such amount and having the rights provided therefor in
this Trust Agreement, including the right to receive Distributions and a
Liquidation Distribution as provided herein.

“Capital Treatment Event” means, in respect of the Issuer Trust, the receipt by
the Property Trustee of an Opinion of Counsel, experienced in such matters and
who may be counsel to the Depositor, and determination by the Depositor that, as
a result of the occurrence of any amendment to, or change (including any
announced prospective change) in, the laws (or any rules or regulations
thereunder) of the United States or any political subdivision thereof or
therein, or as a result of any official or administrative pronouncement or
action (including any action taken in connection with a regulatory examination
or in connection with or as a result of any change in regulatory policy) or
judicial decision interpreting or applying such laws or regulations, which
amendment or change is effective or such pronouncement, action or decision is
announced on or after the date of the issuance of the Capital Securities of the
Issuer Trust, there is more than an insubstantial risk that the Depositor will
not be entitled to treat an amount equal to the Liquidation Amount of such
Capital Securities as “Tier 1 Capital” (or the then equivalent thereof) for
purposes of the risk-based capital adequacy guidelines of the Board of Governors
of the Federal Reserve System, as then in effect and applicable to the
Depositor.

“Cede” means Cede & Co., as the nominee of the Depositary.

“Certificate of Trust” has the meaning specified in the preamble to this Trust
Agreement.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act. The Depositary shall be the initial
Clearing Agency.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Closing” and “Closing Date” have the respective meanings specified in the
Placement Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

 

- 4 -



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission, or, if
at any time after the execution of this instrument such Commission is not
existing and performing the duties now assigned to it under the Trust Indenture
Act, then the body performing such duties at such time.

“Common Securities Certificate” means a certificate evidencing ownership of
Common Securities, substantially in the form attached as Exhibit C.

“Common Securities Purchase Agreement” means the Common Securities Purchase
Agreement, dated of even date herewith, between the Issuer Trust and the
Depositor, as the same may be amended from time to time.

“Common Security” means an undivided beneficial interest in the assets of the
Issuer Trust, having a Liquidation Amount of $1,000 and integral multiples in
excess thereof and having the rights provided therefor in this Trust Agreement,
including the right to receive Distributions and a Liquidation Distribution as
provided herein.

“Corporate Trust Office” means the principal office of the Property Trustee
located in the City of Wilmington, Delaware, which at the time of the execution
of this Trust Agreement is located at 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Trust Administration.

“Debenture Event of Default” means an “Event of Default” as defined in the
Indenture.

“Debenture Purchase Agreement” means the Junior Subordinated Debenture Purchase
Agreement, dated of even date herewith, between the Depositor and the Issuer
Trust, as the same may be amended from time to time.

“Debenture Redemption Date” means, with respect to any Junior Subordinated
Debentures to be redeemed under the Indenture, the date fixed for redemption of
such Debentures under the Indenture.

“Delaware Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. C. § 3801, et seq., as it may be amended from time to time.

“Delaware Trustee” means the corporation identified as the “Delaware Trustee” in
the preamble to this Trust Agreement solely in its capacity as Delaware Trustee
of the Issuer Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor trustee appointed as herein
provided.

“Depositary” means The Depository Trust Company or any successor thereto.

“Depositor” has the meaning specified in the preamble to this Trust Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Direct Action” has the meaning specified in Section 5.13(c).

“Distribution Date” has the meaning specified in Section 4.1(a).

“Distributions” means amounts payable in respect of the Trust Securities as
provided in Section 4.1.

“Early Termination Event” has the meaning specified in Section 9.2.

“Event of Default” means any one of the following events (whatever the reason
for such Event of Default and whether it shall be voluntary or involuntary or be
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body):

(1) the occurrence of a Debenture Event of Default; or

(2) default by the Issuer Trust in the payment of any Distribution when it
becomes due and payable, and continuation of such default for a period of
30 days; or

(3) default by the Issuer Trust in the payment of any Redemption Price of any
Trust Security when it becomes due and payable; or

(4) default in the performance, or breach, in any material respect, of any
covenant or warranty of the Issuer Trustees in this Trust Agreement (other than
a covenant or warranty a default in the performance of which or the breach of
which is dealt with in clause (2) or (3) above) and continuation of such default
or breach for a period of 60 days after there has been given, by registered or
certified mail, to the Issuer Trustees and the Depositor by the Holders of at
least 25% in aggregate Liquidation Amount of the Outstanding Capital Securities,
a written notice specifying such default or breach and requiring it to be
remedied and stating that such notice is a “Notice of Default” hereunder; or

(5) the occurrence of any Bankruptcy Event with respect to the Property Trustee
or all or substantially all of its property if a successor Property Trustee has
not been appointed within a period of 90 days thereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto, as amended from time to time.

“Expiration Date” has the meaning specified in Section 9.1.

“Global Capital Securities Certificate” means a Capital Securities Certificate
or Restricted Securities Certificate, as the case may be, evidencing ownership
of Capital Securities, the ownership and transfers of which shall be made
through book entries by a Clearing Agency as described in Section 5.4.

 

- 6 -



--------------------------------------------------------------------------------

“Global Capital Security” means those Capital Securities evidenced by the Global
Capital Securities Certificate.

“Guarantee” means the Guarantee Agreement executed and delivered by the
Depositor and the Guarantee Trustee, contemporaneously with the execution and
delivery of this Trust Agreement, for the benefit of the Holders of the Capital
Securities, as amended from time to time.

“Guarantee Trustee” means Wilmington Trust Company, solely in its capacity as
the trustee that holds the Guarantee for the benefit of the Holders and not in
its individual capacity, or its successor in interest in such capacity, or any
successor trustee appointed as herein provided.

“Holder” means a Person in whose name a Trust Security or Trust Securities is
registered in the Securities Register; any such Person shall be deemed to be a
beneficial owner within the meaning of the Delaware Statutory Trust Act.

“Indemnified Person” has the meaning provided in Section 8.6.

“Indenture” means the Junior Subordinated Indenture, dated of even date
herewith, between the Depositor and the Indenture Trustee (as amended or
supplemented from time to time) relating to the issuance of the Junior
Subordinated Debentures.

“Indenture Trustee” means Wilmington Trust Company, a Delaware banking
corporation and any successor.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Investment Company Event” means the receipt by the Issuer Trust of an Opinion
of Counsel experienced in such matters to the effect that, as a result of the
occurrence of a change in law or regulation or a written change (including any
announced prospective change) in interpretation or application of law or
regulation by any legislative body, court, governmental agency or regulatory
authority, there is more than an insubstantial risk that the Issuer Trust is or
will be considered an “investment company” that is required to be registered
under the Investment Company Act, which change or prospective change becomes
effective or would become effective, as the case may be, on or after the date of
the issuance of the Capital Securities.

“Issuer Trust” means PB Capital Trust I, a Delaware statutory trust created
under the Delaware Statutory Trust Act.

“Issuer Trustees” has the meaning specified in the preamble to this Trust
Agreement.

 

- 7 -



--------------------------------------------------------------------------------

“Junior Subordinated Debentures” means the Depositor’s Floating Rate Junior
Subordinated Debentures, due December 31, 2032, issued pursuant to the
Indenture.

“Lien” means any lien, pledge, charge, encumbrance, mortgage, deed of trust,
adverse ownership interest, hypothecation, assignment, security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever.

“Like Amount” means (a) with respect to a redemption of Trust Securities, Trust
Securities having a Liquidation Amount equal to that portion of the principal
amount of Junior Subordinated Debentures to be contemporaneously redeemed in
accordance with the Indenture, allocated to the Common Securities and to the
Capital Securities pro rata based upon the relative Liquidation Amounts of such
classes and (b) with respect to a distribution of Junior Subordinated Debentures
to Holders of Trust Securities in connection with a dissolution or liquidation
of the Issuer Trust, Junior Subordinated Debentures having a principal amount
equal to the Liquidation Amount of the Trust Securities of the Holder to whom
such Junior Subordinated Debentures are distributed.

“Liquidation Amount” means the stated amount of $50,000 per Capital Security and
$1,000 per Common Security.

“Liquidation Date” means the date on which Junior Subordinated Debentures are to
be distributed to Holders of Trust Securities in connection with a dissolution
and liquidation of the Issuer Trust pursuant to Section 9.4.

“Liquidation Distribution” has the meaning specified in Section 9.4(d).

“Majority in Liquidation Amount of the Capital Securities” or “Majority in
Liquidation Amount of the Common Securities” means, except as provided by the
Trust Indenture Act, Capital Securities or Common Securities, as the case may
be, representing more than 50% of the aggregate Liquidation Amount of all then
Outstanding Capital Securities or Common Securities, as the case may be.

“Officers’ Certificate” means a certificate signed by the Chairman of the Board,
Vice Chairman of the Board, Chief Executive Officer, President or an Executive
Vice President, a Senior Vice President or Vice President, and by the Treasurer,
an Assistant Treasurer, the Secretary or an Assistant Secretary, of the
Depositor, and delivered to the party provided herein. Any Officers’ Certificate
delivered with respect to compliance with a condition or covenant provided for
in this Trust Agreement shall include:

(1) a statement by each officer signing the Officers’ Certificate that such
officer has read the covenant or condition and the definitions relating thereto;

(2) a brief statement of the nature and scope of the examination or
investigation undertaken by such officer in rendering the Officers’ Certificate;

 

- 8 -



--------------------------------------------------------------------------------

(3) a statement that such officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether, in the opinion of each such officer, such
condition or covenant has been complied with.

“Opinion of Counsel” means a written opinion of counsel, who may be counsel for
or an employee of the Depositor or any Affiliate of the Depositor.

“Original Trust Agreement” has the meaning specified in the preamble to this
Trust Agreement.

“Outstanding,” with respect to Trust Securities, means, as of the date of
determination, all Trust Securities theretofore executed and delivered under
this Trust Agreement, except:

(1) Trust Securities theretofore canceled by the Property Trustee or delivered
to the Property Trustee for cancellation;

(2) Trust Securities for whose payment or redemption cash in the necessary
amount has been theretofore deposited with the Property Trustee or any Paying
Agent for the Holders of such Capital Securities, provided that if such Trust
Securities are to be redeemed, notice of such redemption has been duly given
pursuant to this Trust Agreement; and

(3) Trust Securities that have been paid or for which other Trust Securities
have been executed and delivered in exchange therefor or in lieu thereof
pursuant to Sections 5.4, 5.5 and 5.6; provided, however, that in determining
whether the Holders of the requisite Liquidation Amount of the Outstanding
Capital Securities have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, Capital Securities owned by the Depositor,
any Issuer Trustee, any Administrator or any Affiliate of the Depositor, shall
be disregarded and deemed not to be Outstanding, except that (a) in determining
whether any Issuer Trustee or any Administrator shall be protected in relying
upon any such request, demand, authorization, direction, notice, consent or
waiver, only Capital Securities that such Issuer Trustee or such Administrator,
as the case may be, knows to be so owned shall be so disregarded and (b) the
foregoing shall not apply at any time when all of the Outstanding Capital
Securities are owned by the Depositor, one or more of the Issuer Trustees, one
or more of the Administrators and/or any such Affiliate. Capital Securities so
owned which have been pledged in good faith may be regarded as Outstanding if
the pledgee establishes to the satisfaction of the Administrators the pledgee’s
right so to act with respect to such Capital Securities and that the pledgee is
not the Depositor or any Affiliate of the Depositor.

“Owner” means each Person who is the beneficial owner of Global Capital
Securities as reflected in the records of the Clearing Agency or, if a Clearing
Agency Participant is not the Owner, then as reflected in the records of a
Person maintaining an account with such Clearing Agency (directly or
indirectly), in accordance with the rules of such Clearing Agency.

 

- 9 -



--------------------------------------------------------------------------------

“Paying Agent” means any paying agent or co-paying agent appointed pursuant to
Section 5.10 and shall initially be the Property Trustee.

“Payment Account” means a segregated non-interest-bearing corporate trust
account maintained with the Property Trustee in its trust department for the
benefit of the Holders in which all amounts paid in respect of the Junior
Subordinated Debentures will be held and from which the Property Trustee,
through the Paying Agent, shall make payments to the Holders in accordance with
Sections 4.1, 4.2 and 9.4.

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated organization or government or any
agency or political subdivision thereof, or any other entity of whatever nature.

“Placement Agents” means The Bankers Bank, a Georgia banking corporation, and
BankersBanc Capital Corporation, a Georgia corporation.

“Placement Agreement” means the Placement Agreement among the Depositor, the
Issuer Trust and the Placement Agents.

“Property Trustee” means the Person identified as the “Property Trustee” in the
preamble to this Trust Agreement solely in its capacity as Property Trustee of
the Issuer Trust and not in its individual capacity, or its successor in
interest in such capacity, or any successor property trustee appointed as herein
provided.

“Purchase Agreement” means, collectively, all purchase agreements executed by or
on behalf of the Depositor, the Issuer Trust, and the Owners.

“Redemption Date” means, with respect to any Trust Security to be redeemed, the
date fixed for such redemption by or pursuant to this Trust Agreement; provided
that each Debenture Redemption Date and the stated maturity of the Junior
Subordinated Debentures shall be a Redemption Date for a Like Amount of Trust
Securities, including but not limited to any date of redemption pursuant to the
occurrence of any Special Event.

“Redemption Price” means a price equal to the Liquidation Amount, together with
accumulated Distributions to, but excluding, the date fixed for redemption.

“Relevant Trustee” has the meaning specified in Section 8.10.

“Responsible Officer” when used with respect to the Property Trustee means any
officer assigned to the Corporate Trust Office, including any managing director,
vice president, principal, assistant vice president, assistant treasurer,
assistant secretary or any other officer of the Property Trustee customarily
performing functions similar to those performed by any of the above designated
officers and having direct responsibility for the administration of the
Indenture,

 

- 10 -



--------------------------------------------------------------------------------

and also, with respect to a particular matter, any other officer to whom such
matter is referred because of such officer’s knowledge of and familiarity with
the particular subject.

“Restricted Capital Securities” means all Capital Securities, including those
represented by a Capital Securities Certificate, that are required pursuant to
Section 5.5(c) to bear a Restricted Capital Securities Legend. Such term
includes the Global Capital Securities Certificate.

“Restricted Capital Securities Legend” means a legend substantially in the form
of the legend required in the form of a Capital Securities Certificate set forth
in Exhibit D to be placed upon a Restricted Capital Security.

“Restricted Securities Certificate” means a certificate substantially in the
form set forth in Exhibit B.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, in each case as amended from time to time.

“Senior Indebtedness” has the meaning specified in the Indenture.

“Securities Register” and “Securities Registrar” have the respective meanings
specified in Section 5.5.

“Special Event” means any Tax Event, Capital Treatment Event or Investment
Company Event.

“Successor Capital Securities Certificate” of any particular Capital Securities
Certificate means every Capital Securities Certificate issued after, and
evidencing all or a portion of the same beneficial interest in the Issuer Trust
as that evidenced by, such particular Capital Securities Certificate; and, for
the purposes of this definition, any Capital Securities Certificate executed and
delivered under Section 5.6 in exchange for or in lieu of a mutilated,
destroyed, lost or stolen Capital Securities Certificate shall be deemed to
evidence the same beneficial interest in the Issuer Trust as the mutilated,
destroyed, lost or stolen Capital Securities Certificate.

“Successor Capital Securities” has the meaning specified in Section 9.5.

“Tax Event” means the receipt by the Issuer Trust of an Opinion of Counsel
experienced in such matters to the effect that, as a result of any amendment to,
or change (including any announced prospective change) in, the laws (or any
regulations thereunder) of the United States or any political subdivision or
taxing authority thereof or therein, or as a result of any official or
administrative pronouncement or action or judicial decision interpreting or
applying such laws or regulations, which amendment or change is effective or
which pronouncement, action or decision is announced on or after the date of
issuance of the Capital Securities (including, without limitation, any of the
foregoing arising with respect to, or resulting from, any proceeding or other
action commencing on or before such date), there is more than an insubstantial
risk that (i) the Issuer Trust is, or will be within 90 days of the delivery of
such

 

- 11 -



--------------------------------------------------------------------------------

Opinion of Counsel, subject to United States federal income tax with respect to
income received or accrued on the Junior Subordinated Debentures, (ii) interest
payable by the Depositor on the Junior Subordinated Debentures is not, or within
90 days of the delivery of such Opinion of Counsel will not be, deductible by
the Depositor, in whole or in part, for United States federal income tax
purposes, or (iii) the Issuer Trust is, or will be within 90 days of the
delivery of such Opinion of Counsel, subject to more than a de minimis amount of
other taxes, duties or other governmental charges.

“Trust Agreement” means this Amended and Restated Trust Agreement, as the same
may be modified, amended or supplemented in accordance with the applicable
provisions hereof, including (i) all exhibits hereto, and (ii) for all purposes
of this Amended and Restated Trust Agreement any such modification, amendment or
supplement, the provisions of the Trust Indenture Act that are deemed to be a
part of and govern this Amended and Restated Trust Agreement and any
modification, amendment or supplement, respectively.

“Trust Indenture Act” means the Trust Indenture Act of 1939 or any successor
statute, in each case as amended from time to time.

“Trust Property” means (a) the Junior Subordinated Debentures, (b) any cash on
deposit in, or owing to, the Payment Account, (c) all proceeds and rights in
respect of the foregoing and (d) any other property and assets for the time
being held or deemed to be held by the Property Trustee pursuant to the trusts
of this Trust Agreement.

“Trust Securities Certificate” means any one of the Common Securities
Certificates or the Capital Securities Certificates.

“Trust Security” means any one of the Common Securities or the Capital
Securities.

ARTICLE II

CONTINUATION OF THE ISSUER TRUST

SECTION 2.1. Name.

The Issuer Trust continued hereby shall be known as “PB Capital Trust I”, as
such name may be modified from time to time by the Administrators following
written notice to the Holders of Trust Securities and the Issuer Trustees, in
which name the Administrators and the Issuer Trustees may engage in the
transactions contemplated hereby, make and execute contracts and other
instruments on behalf of the Issuer Trust and sue and be sued.

SECTION 2.2. Office of the Delaware Trustee; Principal Place of Business.

The address of the Delaware Trustee in the State of Delaware is Wilmington Trust
Company, 1100 North Market Street, Wilmington, Delaware 19890-0001, Wilmington,
Delaware 19805-1266, Attention: Corporate Trust Administration, or such other
address in the State of Delaware as the Delaware Trustee may designate by
written notice to the Holders and

 

- 12 -



--------------------------------------------------------------------------------

the Depositor. The principal executive office of the Issuer Trust is in care of
The PB Financial Services Corporation, 9570 Medlock Bridge Road, Duluth, Georgia
30097, Attention: Kelly J. Johnson.

SECTION 2.3. Initial Contribution of Trust Property; Organizational Expenses.

The Property Trustee acknowledges receipt in trust from the Depositor in
connection with the Original Trust Agreement of the sum of $10.00, which
constitutes the initial Trust Property. The Depositor shall pay all
organizational expenses of the Issuer Trust as they arise or shall, upon request
of any Issuer Trustee, promptly reimburse such Issuer Trustee for any such
expenses paid by such Issuer Trustee. The Depositor shall make no claim upon the
Trust Property for the payment of such expenses.

SECTION 2.4. Issuance of the Restricted Capital Securities.

The Depositor, the Issuer Trust, and the Placement Agents executed and delivered
the Placement Agreement pursuant to the Original Trust Agreement.
Contemporaneously with the execution and delivery of this Trust Agreement, an
Administrator, on behalf of the Issuer Trust, shall manually execute in
accordance with Section 5.3 and the Property Trustee shall authenticate in
accordance with Section 5.3 and deliver to the Clearing Agency or its custodian,
a Global Capital Securities Certificate, registered in the name of Cede & Co.,
in an aggregate amount of 80 Capital Securities having an aggregate Liquidation
Amount of $4,000,000, against receipt of the aggregate purchase price of such
Capital Securities of $4,000,000, by the Property Trustee.

SECTION 2.5. Issuance of the Common Securities; Subscription and Purchase of
Junior Subordinated Debentures.

Contemporaneously with the execution and delivery of this Trust Agreement, an
Administrator, on behalf of the Issuer Trust, shall execute in accordance with
Section 5.3 and the Property Trustee shall authenticate and shall deliver to the
Depositor, Common Securities Certificates, registered in the name of the
Depositor, having an aggregate Liquidation Amount of $124,000 against receipt of
the aggregate purchase price of such Common Securities of $124,000 by the
Property Trustee. Contemporaneously therewith, an Administrator, on behalf of
the Issuer Trust, shall subscribe for and purchase from the Depositor the Junior
Subordinated Debentures, registered in the name of Wilmington Trust Company, not
in its individual capacity, but solely as Property Trustee for the Issuer Trust,
and having an aggregate principal amount equal to $4,124,000, and, in
satisfaction of the purchase price for such Junior Subordinated Debentures, the
Property Trustee, on behalf of the Issuer Trust, shall deliver to the Depositor
the sum of $4,124,000 (being the sum of the amounts delivered to the Property
Trustee pursuant to (i) the second sentence of Section 2.4, and (ii) the first
sentence of this Section 2.5) and receive on behalf of the Issuer Trust the
Junior Subordinated Debentures.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 2.6. Authorization to Issue Additional Trust Securities; Authorization
to Subscribe and Purchase Additional Junior Subordinated Debentures.

During the period ending 90 days following the date of the Confidential Offering
Memorandum, dated as of December 13, 2002, the Administrators, acting
unanimously on behalf of the Issuer Trust, at their discretion, subject to any
required regulatory approvals and approval of the Depositor’s Board of
Directors, may cause the Issuer Trust to issue additional Capital Securities and
Common Securities on the same terms and in the manner and relative proportions
set forth in Sections 2.4 and 2.5; provided, however, that any such additional
issuance of Trust Securities shall occur contemporaneously with the issuance by
the Depositor of additional Junior Subordinated Debentures on the same terms and
in the manner set forth in Section 2.5, which shall be subscribed for and
purchased by an Administrator on behalf of the Issuer Trust, having an aggregate
Liquidation Amount equal to the Aggregate Liquidation Amount of the additional
Trust Securities to be issued. The amount of any issuance of additional Trust
Securities by the Issuer Trust, or of additional Junior Subordinated Debentures
by the Depositor, is unlimited.

SECTION 2.7. Declaration of Trust.

The exclusive purposes and functions of the Issuer Trust are to (a) issue and
sell Trust Securities and use the proceeds from such sale to acquire the Junior
Subordinated Debentures, and (b) engage in only those other activities
necessary, convenient or incidental thereto. The Depositor hereby appoints the
Issuer Trustees as trustees of the Issuer Trust, to have all the rights, powers
and duties to the extent set forth herein, and the Issuer Trustees hereby accept
such appointment. The Property Trustee hereby declares that it will hold the
Trust Property in trust upon and subject to the conditions set forth herein for
the benefit of the Issuer Trust and the Holders. The Depositor hereby appoints
the Administrators, with such Administrators having all rights, powers and
duties set forth herein with respect to accomplishing the purposes of the Issuer
Trust, and the Administrators hereby accept such appointment; provided, however,
that it is the intent of the parties hereto that such Administrators shall not
be trustees or, to the fullest extent permitted by law, fiduciaries with respect
to the Issuer Trust and this Trust Agreement shall be construed in a manner
consistent with such intent. The Property Trustee shall have the right and power
(but shall not be obligated) to perform those duties assigned to the
Administrators. The Delaware Trustee, in such capacity, shall not be entitled to
exercise any powers, nor shall the Delaware Trustee, in such capacity, have any
of the duties and responsibilities, of the Property Trustee or the
Administrators set forth herein. The Delaware Trustee, in such capacity, shall
be one of the trustees of the Issuer Trust for the sole and limited purpose of
fulfilling the requirements of Section 3807 of the Delaware Statutory Trust Act
and for taking such actions as are required to be taken by a Delaware trustee
under the Delaware Statutory Trust Act.

SECTION 2.8. Authorization to Enter into Certain Transactions.

(a) The Issuer Trustees and the Administrators shall conduct the affairs of the
Issuer Trust in accordance with the terms of this Trust Agreement. Subject to
the limitations set forth in paragraph (b) of this Section and in accordance
with the following provisions (i), (ii) and (iii), the Issuer Trustees and the
Administrators shall act as follows:

(i) each Administrator, acting jointly or singly, shall:

(A) comply with the Placement Agreement regarding the issuance and sale of the
Trust Securities;

 

- 14 -



--------------------------------------------------------------------------------

(B) assist in compliance with the Securities Act, applicable state securities or
blue sky laws, and the Trust Indenture Act;

(C) assist in the listing of the Capital Securities upon such securities
exchange or exchanges, if any, as shall be determined by the Depositor, with the
registration of the Capital Securities under the Exchange Act, if required or if
requested by the Depositor, and the preparation and filing of all periodic and
other reports and other documents pursuant to the foregoing;

(D) execute the Trust Securities on behalf of the Issuer Trust in accordance
with this Trust Agreement;

(E) execute and deliver an application for a taxpayer identification number for
the Issuer Trust;

(F) assist in the filing with the Commission, at such time as determined by the
Depositor, any registration statement, if any, under the Securities Act relating
to the Trust Securities, including any amendments thereto;

(G) unless otherwise required by the Trust Indenture Act, execute on behalf of
the Issuer Trust any documents that the Administrators have the power to execute
pursuant to this Trust Agreement, including without limitation, the Debenture
Purchase Agreement and the Common Securities Purchase Agreement; and

(H) take any action incidental to the foregoing as necessary or advisable to
give effect to the terms of this Trust Agreement.

(ii) The Property Trustee shall have the power and authority to act on behalf of
the Issuer Trust with respect to the following matters:

(A) the establishment of the Payment Account;

(B) the receipt of the Junior Subordinated Debentures;

(C) the receipt and collection of interest, principal and any other payments
made in respect of the Junior Subordinated Debentures in the Payment Account;

 

- 15 -



--------------------------------------------------------------------------------

(D) the distribution of amounts owed to the Holders in respect of the Trust
Securities;

(E) the exercise of all of the rights, powers and privileges of a holder of the
Junior Subordinated Debentures;

(F) the sending of notices of default and other information regarding the Trust
Securities and the Junior Subordinated Debentures to the Holders thereof in
accordance with this Trust Agreement;

(G) the distribution of the Trust Property in accordance with the terms of this
Trust Agreement;

(H) to the extent provided in this Trust Agreement, the winding-up of the
affairs of and liquidation of the Issuer Trust and the preparation, execution
and filing of the certificate of cancellation with the Secretary of State of the
State of Delaware; and

(I) after an Event of Default (other than under paragraph (2), (3), (4), or
(5) of the definition of such term if such Event of Default is by or with
respect to the Property Trustee), comply with the provisions of this Trust
Agreement and take any action to give effect to the terms of this Trust
Agreement and protect and conserve the Trust Property for the benefit of the
Holders (without consideration of the effect of any such action on any
particular Holder);

provided, however, that nothing in this Section 2.8(a)(ii) shall require the
Property Trustee to take any action that is not otherwise required in this Trust
Agreement.

(iii) The Administrators shall comply with the listing requirements of the
Capital Securities upon such securities exchange or exchanges, if any, as shall
be determined by the Depositor, the registration of the Capital Securities under
the Exchange Act, if required or if requested by the Depositor, and the
preparation and filing of all periodic and other reports and other documents
pursuant to the foregoing.

(b) So long as this Trust Agreement remains in effect, the Issuer Trust (or the
Issuer Trustees or Administrators acting on behalf of the Issuer Trust) shall
not undertake any business, activity or transaction except as expressly provided
herein or contemplated hereby. In particular, neither the Issuer Trustees nor
the Administrators shall (i) acquire any investments or engage in any activities
not authorized by this Trust Agreement, (ii) sell, assign, transfer, exchange,
mortgage, pledge, set-off, or otherwise dispose of any of the Trust Property or
interests therein, including to Holders, except as expressly provided herein,
(iii) take any action that would cause the Issuer Trust to become taxable other
than as a grantor trust for United States Federal income tax purposes,
(iv) incur any indebtedness for borrowed money or issue any other debt, or
(v) take or consent to any action that would result in the placement of a Lien
on any of the Trust Property, except as expressly provided herein. The Property
Trustee shall defend all

 

- 16 -



--------------------------------------------------------------------------------

claims and demands of all Persons at any time claiming any Lien on any of the
Trust Property adverse to the interest of the Issuer Trust or the Holders in
their capacity as Holders.

(c) In connection with the issue and sale of the Capital Securities, the
Depositor shall have the right and responsibility to assist the Issuer Trust
with respect to, or effect on behalf of the Issuer Trust, the following (and any
actions taken by the Depositor in furtherance of the following prior to the date
of this Trust Agreement are hereby ratified and confirmed in all respects):

(i) the preparation, execution and filing with the Commission of a registration
statement on the appropriate form under the Securities Act or the preparation of
offering documents in reliance on one or more exemptions from registration under
the Securities Act with respect to the Capital Securities;

(ii) the determination of the states in which to take appropriate action to
qualify or register for sale or necessary to obtain any exemption from such
qualification or registration of all or part of the Capital Securities and the
determination of any and all such acts, other than actions that must be taken by
or on behalf of the Issuer Trust, and the advice to the Issuer Trustees of
actions they must take on behalf of the Issuer Trust, and the preparation for
execution and filing of any documents to be executed and filed by the Issuer
Trust or on behalf of the Issuer Trust, as the Depositor deems necessary or
advisable in order to comply with the applicable laws of any such States in
connection with the offer and sale of the Capital Securities;

(iii) the negotiation of the terms of, and the execution and delivery of, the
Placement Agreement and the Purchase Agreement providing for the sale of the
Capital Securities; and

(iv) the taking of any other actions necessary or desirable to carry out any of
the foregoing activities.

(d) Notwithstanding anything herein to the contrary, the Administrators and the
Property Trustee are authorized and directed to conduct the affairs of the
Issuer Trust and to operate the Issuer Trust so that the Issuer Trust will not
be deemed to be an “investment company” required to be registered under the
Investment Company Act, and will not be taxable other than as a grantor trust
for United States Federal income tax purposes and so that the Junior
Subordinated Debentures will be treated as indebtedness of the Depositor for
United States Federal income tax purposes. In this connection, the Property
Trustee and the Holders of Common Securities are authorized to take any action,
not inconsistent with applicable law, the Certificate of Trust or this Trust
Agreement, that the Property Trustee and Holders of Common Securities determine
in their discretion to be necessary or desirable for such purposes, as long as
such action does not adversely affect in any material respect the interests of
the Holders of the Outstanding Capital Securities. In no event shall the
Administrators or the Issuer Trustees be liable to the Issuer Trust or the
Holders for any failure to comply with this Section that results from a change
in law or regulations or in the interpretation thereof.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 2.9. Assets of Trust.

The assets of the Issuer Trust shall consist solely of the Trust Property.

SECTION 2.10. Title to Trust Property.

Legal title to all Trust Property shall be vested at all times in the Property
Trustee (in its capacity as such) and shall be held and administered by the
Property Trustee for the benefit of the Issuer Trust and the Holders in
accordance with this Trust Agreement.

ARTICLE III

PAYMENT ACCOUNT

SECTION 3.1. Payment Account.

(a) At or prior to the Closing Date, the Property Trustee shall establish the
Payment Account. The Property Trustee and its agents shall have exclusive
control and sole right of withdrawal with respect to the Payment Account for the
purpose of making deposits in and withdrawals from the Payment Account in
accordance with this Trust Agreement. All monies and other property deposited or
held from time to time in the Payment Account shall be held by the Property
Trustee in the Payment Account for the exclusive benefit of the Holders and for
distribution as herein provided, including (and subject to) any priority of
payments provided for herein.

(b) The Property Trustee shall deposit in the Payment Account, promptly upon
receipt, all payments of principal of or interest on, and any other payments or
proceeds with respect to, the Junior Subordinated Debentures. Amounts held in
the Payment Account shall not be invested by the Property Trustee pending
distribution thereof.

ARTICLE IV

DISTRIBUTIONS; REDEMPTION

SECTION 4.1. Distributions.

(a) The Trust Securities represent undivided beneficial interests in the Trust
Property, and Distributions (including of Additional Amounts) will be made on
the Trust Securities at the rate and on the dates that payments of interest
(including of Additional Interest, as defined in the Indenture) are made on the
Junior Subordinated Debentures. Accordingly:

(i) Distributions on the Trust Securities shall be cumulative and will
accumulate whether or not there are funds of the Issuer Trust available for the
payment of Distributions. Distributions shall accumulate from the date of issue
of the Trust Securities, and, except in the event (and to the extent) that the
Depositor exercises its right to defer the payment of interest on the Junior
Subordinated Debentures pursuant to

 

- 18 -



--------------------------------------------------------------------------------

the Indenture, shall be payable quarterly in arrears on March 31, June 30,
September 30 and December 31 of each year, commencing on December 31, 2002. If
any date on which a Distribution is otherwise payable on the Trust Securities is
not a Business Day, then the payment of such Distribution shall be made on the
next succeeding day that is a Business Day (without any additional Distributions
or other payment in respect of any such delay), except that, if such Business
Day is in the next succeeding calendar year, such payment shall be made on the
immediately preceding Business Day, in each case with the same force and effect
as if made on the date on which such payment was originally payable (each date
on which distributions are payable in accordance with this Section 4.1(a), a
“Distribution Date”).

(ii) The Trust Securities shall be entitled to Distributions payable at a
floating rate, reset quarterly on each Distribution Date for the next succeeding
quarter, equal to the prime rate of interest so published in the “Money Rates”
table in the Eastern Edition of The Wall Street Journal for the last Business
Day of each of March, June, September and December, as applicable, plus 100
basis points on the liquidation amount of each Trust Security (“Floating Rate”).
If more than one rate is so indicated in The Wall Street Journal, the prime rate
shall equal the highest rate provided therein. The amount of Distributions
payable for any full quarterly period shall be computed on the basis of a
360-day year of twelve 30-day months. The amount of Distributions for any period
less than a full quarter shall be computed on the basis of a 360-day year and
the actual number of days elapsed during that period. The amount of
Distributions payable for any period shall include any Additional Amounts in
respect of such period.

(iii) So long as no Debenture Event of Default has occurred and is continuing,
the Depositor has the right under the Indenture to defer the payment of interest
on the Junior Subordinated Debentures at any time and from time to time for a
period not exceeding 20 consecutive quarterly periods (an “Extension Period”),
provided that no Extension Period may extend beyond December 31, 2032 or end on
a date that is not a scheduled interest payment date. As a consequence of any
such deferral, quarterly Distributions on the Trust Securities by the Issuer
Trust will also be deferred and the amount of Distributions to which Holders of
the Trust Securities are entitled will accumulate additional Distributions
thereon at the Floating Rate, compounded quarterly, to the extent permitted by
applicable law, from the relevant payment date for such Distributions, computed
in the same manner as set forth for Distributions in subsection 4.1(a)(ii)
immediately above. The term “Distributions” as used in Section 4.1 shall include
any such additional Distributions provided pursuant to this Section 4.1(a)(iii).

(iv) Distributions on the Trust Securities shall be made by the Property Trustee
from the Payment Account and shall be payable on each Distribution Date only to
the extent that the Issuer Trust has funds then on hand and available in the
Payment Account for the payment of such Distributions.

(b) Distributions on the Trust Securities with respect to a Distribution Date
shall be payable to the Holders thereof as they appear on the Securities
Register for the Trust Securities at the close of business on the relevant
record date, which shall be at the close of

 

- 19 -



--------------------------------------------------------------------------------

business on the fifteenth day of the month in which the relevant Distribution
Date occurs (or if such date is not a Business Day, the immediately preceding
Business Day).

SECTION 4.2. Redemption.

(a) On each Debenture Redemption Date and on the stated maturity of the Junior
Subordinated Debentures, the Issuer Trust will be required to redeem a Like
Amount of Trust Securities at the Redemption Price.

(b) Notice of redemption shall be given by the Property Trustee by first-class
mail, postage prepaid, mailed not less than 30 nor more than 60 days prior to
the Redemption Date to each Holder of Trust Securities to be redeemed, at such
Holder’s address appearing in the Securities Register. All notices of redemption
shall state:

(i) the Redemption Date;

(ii) the Redemption Price, or if the Redemption Price cannot be calculated prior
to the time the notice is required to be sent, the estimate of the Redemption
Price provided pursuant to the Indenture together with a statement that it is an
estimate and that the actual Redemption Price will be calculated on the third
Business Day prior to the Redemption Date (and if an estimate is provided, a
further notice shall be sent of the actual Redemption Price on the date, or as
soon as practicable thereafter, that notice of such actual Redemption Price is
received pursuant to the Indenture);

(iii) the CUSIP number or CUSIP numbers of the Capital Securities affected;

(iv) if less than all the Outstanding Trust Securities are to be redeemed, the
identification and the total Liquidation Amount of the particular Trust
Securities to be redeemed;

(v) that on the Redemption Date the Redemption Price will become due and payable
upon each such Trust Security to be redeemed and that Distributions thereon will
cease to accumulate on and after said date, except as provided in Section 4.2(d)
below; and

(vi) the place or places where Trust Securities are to be surrendered for the
payment of the Redemption Price.

The Issuer Trust, in issuing the Trust Securities, may use “CUSIP” or “private
placement” numbers (if then generally in use), and, if it does so, the Property
Trustee shall indicate the “CUSIP” or “private placement” numbers of the Trust
Securities in notices of redemption and related materials as a convenience to
Holders; provided, that any such notice may state that no representation is made
as to the correctness of such numbers either as printed on the Trust Securities
or as contained in any notice of redemption and related material.

 

- 20 -



--------------------------------------------------------------------------------

(c) The Trust Securities redeemed on each Redemption Date shall be redeemed at
the Redemption Price with the applicable proceeds from the contemporaneous
redemption of Junior Subordinated Debentures. Redemptions of the Trust
Securities shall be made and the Redemption Price shall be payable on each
Redemption Date only to the extent that the Issuer Trust has funds then on hand
and available in the Payment Account for the payment of such Redemption Price.

(d) If the Issuer Trust gives a notice of redemption in respect of any Capital
Securities, the Property Trustee will, by 12:00 noon, Eastern Time, on the
Redemption Date, subject to Section 4.2(c), with respect to Capital Securities
held in global form, irrevocably deposit with the Clearing Agency for such
Capital Securities, to the extent available therefor, funds sufficient to pay
the applicable Redemption Price and will give such Clearing Agency irrevocable
instructions and authority to pay the Redemption Price to the Holders of the
Capital Securities. With respect to Capital Securities that are not held in
global form, if any, the Property Trustee will, subject to Section 4.2(c),
irrevocably deposit with the Paying Agent, to the extent available therefor,
funds sufficient to pay the applicable Redemption Price and will give the Paying
Agent irrevocable instructions and authority to pay the Redemption Price to the
Holders of the Capital Securities upon surrender of their Capital Securities
Certificates or Restricted Securities Certificates, as applicable.
Notwithstanding the foregoing, Distributions payable on or prior to the
Redemption Date for any Trust Securities called for redemption shall be payable
to the Holders of such Trust Securities as they appear on the Securities
Register for the Trust Securities on the relevant record dates for the related
Distribution Dates. If notice of redemption shall have been given and funds
deposited as required, then, upon the date of such deposit, all rights of
Holders holding Trust Securities so called for redemption will cease, except the
right of such Holders to receive the Redemption Price and any Distribution
payable in respect of the Trust Securities on or prior to the Redemption Date,
but without interest, and such Trust Securities will cease to be Outstanding. In
the event that any date on which any applicable Redemption Price is payable is
not a Business Day, then payment of the applicable Redemption Price payable on
such date will be made on the next succeeding day that is a Business Day (and
without any interest or other payment in respect of any such delay), except
that, if such Business Day falls in the next calendar year, such payment will be
made on the immediately preceding Business Day, in each case, with the same
force and effect as if made on such date. In the event that payment of the
Redemption Price in respect of any Trust Securities called for redemption is
improperly withheld or refused and not paid either by the Issuer Trust or by the
Depositor pursuant to the Guarantee, Distributions on such Trust Securities will
continue to accumulate, as set forth in Section 4.1 and in accordance with the
continued accrual of interest on the Junior Subordinated Debentures, from the
Redemption Date originally established by the Issuer Trust for such Trust
Securities to the date such applicable Redemption Price is actually paid, in
which case the actual payment date will be the date fixed for redemption for
purposes of calculating the applicable Redemption Price.

(e) Subject to Section 4.3(a), if less than all the Outstanding Trust Securities
are to be redeemed on a Redemption Date, then the aggregate Liquidation Amount
of such Trust Securities to be redeemed shall be allocated pro rata to the
Common Securities and the Capital Securities based on the relative aggregate
Liquidation Amounts of such classes. The particular Capital Securities to be
redeemed shall be selected on a pro rata basis based on their respective

 

- 21 -



--------------------------------------------------------------------------------

Liquidation Amounts not more than 60 days prior to the Redemption Date by the
Property Trustee from the Outstanding Capital Securities not previously called
for redemption, or if the Capital Securities are then held in the form of a
Global Preferred Security in accordance with the customary procedures for the
Clearing Agency. The Property Trustee shall promptly notify the Securities
Registrar in writing of the aggregate Liquidation Amount of Capital Securities
to be redeemed and the particular Capital Securities selected for redemption.
For all purposes of this Trust Agreement, unless the context otherwise requires,
all provisions relating to the redemption of Capital Securities shall relate, in
the case of any Capital Securities redeemed, to the portion of the aggregate
Liquidation Amount of Capital Securities that has been or is to be redeemed.

SECTION 4.3. Subordination of Common Securities.

(a) Payment of Distributions (including Additional Amounts, if applicable) on,
the Redemption Price of, and the Liquidation Distribution in respect of, the
Trust Securities, as applicable, shall be made, as set forth in Section 4.2(e),
pro rata among the Common Securities and the Capital Securities based on the
Liquidation Amount of such Trust Securities; provided, however, that if on any
Distribution Date or Redemption Date any Event of Default resulting from a
Debenture Event of Default in Sections 5.1(1) or 5.1(2) of the Indenture shall
have occurred and be continuing, no payment of any Distribution (including any
Additional Amounts) on, Redemption Price of, or Liquidation Distribution in
respect of, any Common Security, and no other payment on account of the
redemption, liquidation or other acquisition of Common Securities, shall be
made, unless payment in full in cash of all accumulated and unpaid Distributions
(including any Additional Amounts) on all Outstanding Capital Securities for all
Distribution periods terminating on or prior thereto, or, in the case of payment
of the Redemption Price, the full amount of such Redemption Price on all
Outstanding Capital Securities then called for redemption, or in the case of
payment of the Liquidation Distribution, the full amount of such Liquidation
Distribution on all Outstanding Capital Securities, shall have been made or
provided for, and all funds immediately available to the Property Trustee shall
first be applied to the payment in full in cash of all Distributions (including
any Additional Amounts) on, or the Redemption Price of, or Liquidation
Distribution in respect of, Capital Securities then due and payable. The
existence of an Event of Default does not entitle the Holders of Capital
Securities to accelerate the maturity thereof.

(b) In the case of the occurrence of any Event of Default resulting from any
Debenture Event of Default, the Holder of the Common Securities shall be deemed
to have waived any right to act with respect to any such Event of Default under
this Trust Agreement until the effects of all such Events of Default with
respect to the Capital Securities have been cured, waived or otherwise
eliminated. Until all such Events of Default under this Trust Agreement with
respect to the Capital Securities have been so cured, waived or otherwise
eliminated, to the fullest extent permitted by applicable law, the Property
Trustee shall act solely on behalf of the Holders of the Capital Securities and
not on behalf of the Holder of the Common Securities, and only the Holders of
the Capital Securities will have the right to direct the Property Trustee to act
on their behalf.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 4.4. Payment Procedures.

Payments of Distributions (including any Additional Amounts) in respect of the
Capital Securities shall be made by check mailed to the address of the Person
entitled thereto as such address shall appear on the Securities Register or, if
the Capital Securities are held by a Clearing Agency, such Distributions shall
be made to the Clearing Agency in immediately available funds, which will credit
the relevant accounts on the applicable Distribution Dates. Payments in respect
of the Common Securities shall be made in such manner as shall be mutually
agreed between the Property Trustee and the Holder of the Common Securities.

SECTION 4.5. Tax Returns and Reports.

The Administrators shall prepare (or cause to be prepared), at the Depositor’s
expense, and file all United States federal, state and local tax and information
returns and reports required to be filed by or in respect of the Issuer Trust.
In this regard, the Administrators shall (a) prepare and file (or cause to be
prepared and filed) all Internal Revenue Service forms required to be filed in
respect of the Issuer Trust in each taxable year of the Issuer Trust and
(b) prepare and furnish (or cause to be prepared and furnished) to each Holder
all Internal Revenue Service forms required to be provided by the Issuer Trust.
The Administrators shall provide the Depositor and the Property Trustee with a
copy of all such returns and reports promptly after such filing or furnishing.
The Issuer Trustees shall comply with United States Federal withholding and
backup withholding tax laws and information reporting requirements with respect
to any payments to Holders under the Trust Securities.

On or before December 15 of each year during which any Capital Securities are
Outstanding, the Administrators shall furnish to the Paying Agent such
information as may be reasonably requested by the Property Trustee in order that
the Property Trustee may prepare the information which it is required to report
for such year on Internal Revenue Service Forms 1096 and 1099 pursuant to
Section 6049 of the Code. Such information shall include the amount of original
issue discount includable in income for each Outstanding Capital Security during
such year, if any.

SECTION 4.6. Payment of Taxes, Duties, Etc. of the Issuer Trust.

Upon receipt under the Junior Subordinated Debentures of Additional Sums, the
Property Trustee shall promptly pay, out of the proceeds of the Additional Sums,
any taxes, duties or governmental charges of whatsoever nature (other than
withholding taxes) imposed on the Issuer Trust by the United States or any other
taxing authority.

SECTION 4.7. Payments under Indenture or Pursuant to Direct Actions.

Any amount payable hereunder to any Holder of Capital Securities shall be
reduced by the amount of any corresponding payment such Holder (or Owner) has
directly received pursuant to Section 5.8 of the Indenture or Section 5.13 of
this Trust Agreement.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 4.8. Liability of the Holder of Common Securities.

The Holder of Common Securities shall be liable for the debts and obligations of
the Issuer Trust as set forth in Section 6.7 of the Indenture regarding
allocation of expenses.

ARTICLE V

TRUST SECURITIES CERTIFICATES

SECTION 5.1. Initial Ownership.

Upon the creation of the Issuer Trust and the contribution by the Depositor
pursuant to Section 2.3 and until the issuance of the Trust Securities, and at
any time during which no Trust Securities are Outstanding, the Depositor shall
be the sole beneficial owner of the Issuer Trust.

SECTION 5.2. The Trust Securities Certificates.

(a) The Trust Securities Certificates shall be issued in fully registered form.
The Trust Securities Certificates shall be executed on behalf of the Issuer
Trust by manual or facsimile signature of at least one Administrator. Trust
Securities Certificates bearing the manual or facsimile signatures of
individuals who were, at the time when such signatures shall have been affixed,
authorized to sign on behalf of the Issuer Trust, shall be validly issued and
entitled to the benefits of this Trust Agreement, notwithstanding that such
individuals or any of them shall have ceased to be so authorized prior to the
delivery of such Trust Securities Certificates or did not hold such offices at
the date of delivery of such Trust Securities Certificates. A transferee of a
Trust Securities Certificate shall become a Holder, and shall be entitled to the
rights and subject to the obligations of a Holder hereunder, upon due
registration of such Trust Securities Certificate in such transferee’s name
pursuant to Section 5.5.

(b) Upon their original issuance, Capital Securities Certificates shall be
issued in the form of one or more Global Capital Securities Certificates which
initially shall bear a Restricted Capital Securities Legend, registered in the
name of Cede as the Depositary’s nominee and deposited with or on behalf of
Depositary for credit by Depositary to the respective accounts of the Owners
thereof (or such other accounts as they may direct). Except as set forth herein,
record ownership of the Global Capital Securities may be transferred, in whole
or in part, only to another nominee of Depositary or to a successor of the
Depository or its nominee.

(c) A single Common Securities Certificate representing the Common Securities
shall be issued to the Depositor in the form of a definitive Common Securities
Certificate.

SECTION 5.3. Execution and Delivery of Trust Securities Certificates.

At the Closing, an Administrator shall execute, on behalf of the Trust, Trust
Securities Certificates, in an aggregate Liquidation Amount as provided in
Sections 2.4 and 2.5,

 

- 24 -



--------------------------------------------------------------------------------

and deliver such Trust Securities Certificates to the Property Trustee for
authentication. Upon such delivery, the Property Trustee shall authenticate such
Trust Securities Certificates and deliver such Trust Securities Certificates in
authorized denominations upon the written order of the Trust, executed by an
Administrator thereof, without further corporate action by the Depositor.

SECTION 5.4. Global Capital Securities.

(a) The Global Capital Security issued under this Trust Agreement shall be
registered in the name of Cede & Co., as the nominee of the Clearing Agency and
delivered to such custodian therefor, and such Global Capital Security shall
constitute a single Capital Security for all purposes of this Trust Agreement,
and it shall initially bear a Restricted Capital Securities Legend.

(b) Notwithstanding any other provision in this Trust Agreement, the Global
Capital Security may not be exchanged in whole or in part for registered Capital
Securities, and no transfer of the Global Capital Security in whole or in part
may be registered, in the name of any Person other than the Clearing Agency for
such Global Capital Security, Cede & Co., or other nominee thereof unless:
(i) such Clearing Agency advises the Depositor and the Property Trustee in
writing that such Clearing Agency is no longer willing or able to properly
discharge its responsibilities as the Clearing Agency with respect to such
Global Capital Security, and the Depositor is unable to locate a qualified
successor within 90 days, (ii) at any time the Depositary ceases to be a
Clearing Agency registered as such under the Exchange Act, or (iii) the Issuer
Trust at its option advises the Depositary in writing that it elects to
terminate the book-entry system through the Clearing Agency.

(c) If the Global Capital Security is to be exchanged or canceled in whole, it
shall be surrendered by or on behalf of the Clearing Agency or its nominee to
the Securities Registrar for exchange or cancellation as provided in this
Article V. If the Global Capital Security is to be exchanged or canceled in
part, or if another Capital Security is to be exchanged in whole or in part for
a beneficial interest in the Global Capital Security, then either: (i) such
Global Capital Security shall be so surrendered for exchange or cancellation as
provided in this Article V, or (ii) the Liquidation Amount thereof shall be
reduced or increased by an amount equal to the portion thereof to be so
exchanged or canceled or equal to the Liquidation Amount of such other Capital
Security to be so exchanged for a beneficial interest therein, as the case may
be, by means of an appropriate adjustment made on the records of the Securities
Registrar, whereupon the Property Trustee, in accordance with the Applicable
Procedures, shall instruct the Clearing Agency or its authorized representative
to make a corresponding adjustment to its records. Upon any such surrender or
adjustment of the Global Capital Security by the Clearing Agency, accompanied by
registration instructions, the Property Trustee shall, subject to Section 5.4(b)
and as otherwise provided in this Article V, authenticate and deliver any
Capital Securities or Restricted Capital Securities, as applicable and as
instructed by the Administrators, issuable in exchange for such Global Capital
Security (or any portion thereof) in accordance with the instructions of the
Clearing Agency. The Property Trustee shall not be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be fully
protected in relying on, such instructions.

 

- 25 -



--------------------------------------------------------------------------------

(d) Every Capital Security or Restricted Capital Security authenticated and
delivered upon registration of, transfer of, or in exchange for or in lieu of,
the Global Capital Security or any portion thereof, whether pursuant to this
Article V or Article IV or otherwise, shall be authenticated and delivered in
the form of, and shall be, a Global Capital Security, unless such Global Capital
Security is registered in the name of a Person other than the Clearing Agency
for such Global Capital Security or a nominee thereof.

(e) The Clearing Agency or its nominee, as the registered owner of the Global
Capital Security, shall be considered the Holder of the Capital Securities or
the Restricted Capital Securities represented by the Global Capital Security for
all purposes under this Trust Agreement and the Capital Securities, and owners
of beneficial interests in the Global Capital Security shall hold such interests
pursuant to the Applicable Procedures and, except as otherwise provided herein,
shall not be entitled to have any of the individual Capital Securities or the
Restricted Capital Securities represented by the Global Capital Security
registered in their names, shall not receive nor be entitled to receive physical
delivery of any such Capital Securities or the Restricted Capital Securities in
definitive form and shall not be considered the Holders thereof under this Trust
Agreement. Accordingly, any such owner’s beneficial interest in the Global
Capital Security shall be shown only on, and the transfer of such interest shall
be effected only through, records maintained by the Clearing Agency or its
nominee. Neither the Property Trustee nor the Securities Registrar shall have
any liability in respect of any transfers effected by the Clearing Agency.

(f) The rights of owners of beneficial interests in the Global Capital Security
shall be exercised only through the Clearing Agency and shall be limited to
those established by law and agreements between such owners and the Clearing
Agency.

SECTION 5.5. Registration of Transfer and Exchange Generally; Certain Transfers
and Exchanges; Capital Securities Certificates; Securities Act Legends.

(a) The Property Trustee shall keep or cause to be kept at its Corporate Trust
Office a register or registers (the “Securities Register”) for the purpose of
registering Capital Securities Certificates and Common Securities Certificates
and transfers and exchanges of Capital Securities Certificates and Common
Securities Certificates and acting as the registrar and transfer agent with
respect to the Capital Securities and Common Securities Certificates (the
“Securities Registrar”), subject to such reasonable regulations as it may
prescribe, and shall provide for the registration of Capital Securities
Certificates and Common Securities Certificates (subject to Section 5.11 in the
case of Common Securities Certificates) in the Securities Register. The Property
Trustee is hereby appointed Securities Registrar. The Securities Registrar shall
maintain stop transfer instructions in the Securities Register and as it
otherwise deems appropriate to restrict the transfer of Restricted Capital
Securities consistent with the terms of this Agreement.

Upon surrender for registration of transfer of any Capital Securities
Certificate at the offices or agencies of the Property Trustee designated for
that purpose, the Administrators shall execute, and the Property Trustee shall
authenticate and deliver, in the name of the

 

- 26 -



--------------------------------------------------------------------------------

designated transferee or transferees, one or more new Capital Securities
Certificates of the same series of any authorized denominations of like tenor
and aggregate principal amount and bearing such restrictive legends (including
the Restricted Capital Securities Legend) as may be required by this Trust
Agreement.

At the option of the Holder, Capital Securities Certificates may be exchanged
for other Capital Securities Certificates of any authorized denominations, of
like tenor and aggregate Liquidation Amount and bearing such restrictive legends
(including the Restricted Capital Securities Legend) as may be required by this
Trust Agreement, upon surrender of the Capital Securities Certificates to be
exchanged at such office or agency of the Property Trustee. Whenever any
securities are so surrendered for exchange, the Administrators shall execute and
the Property Trustee shall authenticate and deliver the Capital Securities
Certificates that the Holder making the exchange is entitled to receive.

All Capital Securities issued upon any transfer or exchange of Capital
Securities shall be the valid obligations of the Issuer Trust, evidencing the
same obligations, and entitled to the same benefits under this Trust Agreement,
as the Capital Securities surrendered upon such transfer or exchange.

Every Capital Securities Certificate presented or surrendered for transfer or
exchange shall (if so required by the Property Trustee) be duly endorsed, or be
accompanied by a written instrument of transfer in form satisfactory to the
Property Trustee and the Securities Registrar, duly executed by the Holder
thereof or such Holder’s attorney duly authorized in writing.

No service charge shall be made to a Holder for any transfer or exchange of
Capital Securities Certificates, but the Property Trustee may require payment of
a sum sufficient to cover any tax or other governmental charge that may be
imposed in connection with any transfer or exchange of Capital Securities
Certificates.

Neither the Issuer Trust nor the Property Trustee shall be required, pursuant to
the provisions of this Section: (i) to issue, register the transfer of, or
exchange any Capital Securities Certificates during a period beginning at the
opening of 15 Business Days before the day of selection for redemption of
Capital Securities pursuant to Article IV and ending at the close of business on
the day of mailing of the notice of redemption, or (ii) to register the transfer
of or exchange any Capital Security so selected for redemption in whole or in
part, except, in the case of any such Capital Security to be redeemed in part,
any portion thereof not to be redeemed.

(b) Certain Transfers and Exchanges. Notwithstanding any other provision of this
Trust Agreement, transfers and exchanges of Capital Securities and beneficial
interests in a Global Capital Security shall be made only in accordance with
this Section 5.5(b).

(i) Non-Global Restricted Capital Security to Global Capital Security. If the
Holder of a Restricted Capital Security (other than the Global Capital Security)
wishes at any time to transfer all or any portion of such Restricted Capital
Security to a Person who wishes to take delivery thereof in the form of a

 

- 27 -



--------------------------------------------------------------------------------

beneficial interest in the Global Capital Security, such transfer may be
effected only in accordance with the provisions of this clause (b)(i) and
subject to the Applicable Procedures. Upon receipt by the Securities Registrar
of (A) such Restricted Capital Security as provided in Section 5.5(a) and
instructions satisfactory to the Securities Registrar directing that a
beneficial interest in the Global Capital Security in a specified Liquidation
Amount not greater than the Liquidation Amount of such Restricted Capital
Security to be credited to a specified Clearing Agency Participant’s account,
and (B) a Restricted Securities Certificate duly executed for transfer by such
Holder or such Holder’s attorney duly authorized in writing, then the Securities
Registrar shall cancel such Restricted Capital Security (and issue a new
Restricted Capital Security in respect of any untransferred portion thereof) as
provided in Section 5.5(a) and increase the aggregate Liquidation Amount of the
Global Capital Security by the specified Liquidation Amount as provided in
Section 5.4(c).

(ii) Non-Global Capital Security to Non-Global Capital Security. A Capital
Security that is not a Global Capital Security may be transferred, in whole or
in part, to a Person who takes delivery in the form of another Capital Security
that is not a Global Capital Security as provided in Section 5.5(a), provided
that if the Capital Security to be transferred in whole or in part is a
Restricted Capital Security, the Securities Registrar shall have received a
Restricted Securities Certificate duly executed by the transferor Holder or such
Holder’s attorney duly authorized in writing and the Securities Registrar shall
only be required to register the transfer of such Restricted Securities
Certificate upon direction from the Depositor that such transfer is permissible.

(iii) Exchanges Between Global Capital Security and Non-Global Capital Security.
A beneficial interest in the Global Capital Security may be exchanged for a
Capital Security that is not a Global Capital Security only as provided in
Section 5.4.

(iv) Certain Initial Transfers of Non-Global Capital Securities. In the case of
Capital Securities initially issued other than in global form, an initial
transfer or exchange of such Capital Securities that does not involve any change
in beneficial ownership may be made to an institutional accredited investor or
investors as if such transfer or exchange were not an initial transfer or
exchange; provided that written certification shall be provided by the
transferee and transferor of such Capital Securities to the Securities Registrar
that such transfer or exchange does not involve a change in beneficial
ownership.

(v) Limitations Relating to Principal Amount. Notwithstanding any other
provision of this Trust Agreement and unless otherwise specified as permitted by
this Trust Agreement, Capital Securities or portions thereof may be transferred
or exchanged only in principal amounts of not less than $50,000. Any transfer,
exchange or other disposition of Capital Securities in contravention of this
Section 5.5(b)(v) shall be deemed to be void and of no legal effect

 

- 28 -



--------------------------------------------------------------------------------

whatsoever, any such transferee shall be deemed not to be the Holder or owner of
any beneficial interest in such Capital Securities for any purpose, including
but not limited to the receipt of interest payable on such Capital Securities,
such transferee shall be deemed to have no interest whatsoever in such Capital
Securities, and the Securities Registrar shall not record any such transfer in
the Securities Register.

(c) Restricted Securities Legend. Except as set forth below, all Capital
Securities shall bear a Restricted Capital Securities Legend:

(i) subject to the following Clauses of this Section 5.5(c), a Capital Security
or any portion thereof that is exchanged, upon transfer or otherwise, for a
Global Capital Security or any portion thereof shall bear the Restricted Capital
Securities Legend while represented thereby;

(ii) subject to the following Clauses of this Section 5.5(c), a new Capital
Security which is not a Global Capital Security and is issued in exchange for
another Capital Security (including a Global Capital Security) or any portion
thereof, upon transfer or otherwise, shall, if such new Capital Security is
required to be issued in the form of a Restricted Capital Security, bear a
Restricted Capital Securities Legend;

(iii) a new Capital Security (other than a Global Capital Security) that does
not bear a Restricted Capital Securities Legend may be issued in exchange for or
in lieu of a Restricted Capital Security or any portion thereof that bears such
a legend if, in the Depositor’s judgment, placing such a legend upon such new
Capital Security is not necessary to ensure compliance with the requirements of
the Securities Act and is permissible under Commission Rule 144(k), and the
Property Trustee, at the written direction of the Administrator of the Issuer
Trust in the form of an Officers’ Certificate, shall authenticate and deliver
such new Capital Security as provided in this Article V;

(iv) notwithstanding the foregoing provisions of this Section 5.5(c), a
Successor Capital Security of a Capital Security that does not bear a Restricted
Capital Securities Legend shall not bear such form of legend, unless the
Depositor has reasonable cause to believe that such Successor Capital Security
is a “restricted security” within the meaning of Rule 144 under the Securities
Act, in which case the Property Trustee, at the written direction of any
Administrator of the Issuer Trust in the form of an Officers’ Certificate, shall
authenticate and deliver a new Capital Security bearing a Restricted Capital
Securities Legend in exchange for such Successor Capital Security as provided in
this Article V; and

(v) Junior Subordinated Debentures distributed to a holder of Capital Securities
upon dissolution of the Issuer Trust shall bear a Restricted Capital Securities
Legend, if the Capital Securities bear a similar legend, absent

 

- 29 -



--------------------------------------------------------------------------------

instructions from the Depositor that such legend can be removed consistent with
the requirements of the Securities Act, and Commission Rule 144 thereunder.

SECTION 5.6. Mutilated, Destroyed, Lost or Stolen Trust Securities Certificates.

If (a) any mutilated Trust Securities Certificate shall be surrendered to the
Securities Registrar, or if the Securities Registrar shall receive evidence to
its satisfaction of the destruction, loss or theft of any Trust Securities
Certificate and (b) there shall be delivered to the Securities Registrar and the
Administrators such security, indemnity and/or other assurance as may be
required by them, in their discretion, to save each of them harmless, then in
the absence of notice that such Trust Securities Certificate shall have been
acquired by a bona fide purchaser, the Administrators, or any one of them, on
behalf of the Issuer Trust shall execute and make available for delivery, and
the Property Trustee shall authenticate, in exchange for or in lieu of any such
mutilated, destroyed, lost or stolen Trust Securities Certificate, a new Trust
Securities Certificate of like class, tenor and denomination. In connection with
the issuance of any new Trust Securities Certificate under this Section, the
Administrators or the Securities Registrar may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection therewith. Any duplicate Trust Securities Certificate issued pursuant
to this Section 5.6 shall constitute conclusive evidence of an undivided
beneficial interest in the assets of the Issuer Trust corresponding to that
evidenced by the lost, stolen or destroyed Trust Securities Certificate, as if
originally issued, whether or not the lost, stolen or destroyed Trust Securities
Certificate shall be found at any time.

SECTION 5.7. Persons Deemed Holders.

The Issuer Trustees and the Securities Registrar shall treat the Person in whose
name any Trust Securities are issued as the sole owner of such Trust Securities
for the purpose of receiving Distributions and for all other purposes
whatsoever, and none of the Issuer Trustees, the Administrators or the
Securities Registrar shall be bound by any notice to the contrary.

SECTION 5.8. Access to List of Holders’ Names and Addresses.

Each Holder and each Owner shall be deemed to have agreed not to hold the
Depositor, the Property Trustee, or the Administrators accountable by reason of
the disclosure of its name and address, regardless of the source from which such
information was derived.

SECTION 5.9. Maintenance of Office or Agency.

The Property Trustee shall designate, with the consent of the Administrators,
which consent shall not be unreasonably withheld, an office or offices or agency
or agencies where Capital Securities Certificates may be surrendered for
registration of transfer or exchange and where notices and demands to or upon
the Issuer Trustees in respect of the Trust Securities Certificates may be
served. The Property Trustee initially designates its Corporate Trust Office as
its corporate trust office for such purposes. The Property Trustee shall give
prompt written

 

- 30 -



--------------------------------------------------------------------------------

notice to the Depositor, the Administrators and to the Holders of any change in
the location of the Securities Register or any such office or agency.

SECTION 5.10. Appointment of Paying Agent.

The Paying Agent shall make Distributions to Holders from the Payment Account
and shall report the amounts of such Distributions to the Property Trustee and
the Administrators. Any Paying Agent shall have the revocable power to withdraw
funds from the Payment Account solely for the purpose of making the
Distributions referred to above. The Property Trustee may revoke such power and
remove any Paying Agent in its sole discretion. The Paying Agent shall initially
be the Property Trustee. Any Person acting as Paying Agent shall be permitted to
resign as Paying Agent upon 30 days’ written notice to the Administrators and
the Property Trustee. In the event that the Property Trustee shall no longer be
the Paying Agent or a successor Paying Agent shall resign or its authority to
act be revoked, the Property Trustee shall appoint a successor (which shall be a
bank or trust company) that is reasonably acceptable to the Administrators to
act as Paying Agent. Such successor Paying Agent or any additional Paying Agent
appointed by the Administrators shall execute and deliver to the Issuer Trustees
an instrument in which such successor Paying Agent or additional Paying Agent
shall agree with the Issuer Trustees that as Paying Agent, such successor Paying
Agent or additional Paying Agent will hold all sums, if any, held by it for
payment to the Holders in trust for the benefit of the Holders entitled thereto
until such sums shall be paid to such Holders. The Paying Agent shall return all
unclaimed funds to the Property Trustee and upon removal of a Paying Agent such
Paying Agent shall also return all funds in its possession to the Property
Trustee. The provisions of Sections 8.1, 8.3 and 8.6 herein shall apply to the
Bank also in its role as Paying Agent, for so long as the Bank shall act as
Paying Agent and, to the extent applicable, to any other paying agent appointed
hereunder. Any reference in this Trust Agreement to the Paying Agent shall
include any co-paying agent chosen by the Property Trustee, unless the context
requires otherwise.

SECTION 5.11. Ownership of Common Securities by Depositor.

At Closing, the Depositor shall acquire and retain beneficial and record
ownership of the Common Securities. Neither the Depositor nor any successor
Holder of the Common Securities may transfer less than all the Common
Securities, and the Depositor or any such successor Holder may transfer the
Common Securities only (i) in connection with a consolidation or merger of the
Depositor into another Person, or any conveyance, transfer or lease by the
Depositor of its properties and assets substantially as an entirety to any
Person, pursuant to Section 8.1 of the Indenture, or (ii) to an Affiliate of the
Depositor in compliance with applicable law (including the Securities Act and
applicable state securities and blue sky laws); provided that any such transfer
shall be subject to the condition that the transferor shall have obtained
(A) either a ruling from the Internal Revenue Service or an unqualified written
Opinion of Counsel by a firm experienced in such matters addressed to the Issuer
Trust and delivered to the Issuer Trustees to the effect that such transfer will
not (1) cause the Issuer Trust to be treated as issuing a class of interests in
the Issuer Trust differing from the class of interests represented by the Common
Securities originally issued to the Depositor, (2) result in the Issuer Trust
acquiring or disposing of, or being deemed to have acquired or disposed of, an
asset, or

 

- 31 -



--------------------------------------------------------------------------------

(3) result in or cause the Issuer Trust to be treated as anything other than a
grantor trust for United States Federal income tax purposes and (B) an
unqualified written Opinion of Counsel by a firm experienced in such matters
addressed to the Issuer Trust and delivered to the Issuer Trustees to the effect
that such transfer will not cause the Issuer Trust to be an “investment company”
or be controlled by an “investment company” that is required to be registered
under the Investment Company Act. To the fullest extent permitted by law, any
attempted transfer of the Common Securities, other than as set forth in the
immediately preceding sentence, shall be void. The Administrators shall cause
each Common Securities Certificate issued to the Depositor to contain a legend
stating “THIS CERTIFICATE IS NOT TRANSFERABLE EXCEPT IN COMPLIANCE WITH
APPLICABLE LAW AND SECTION 5.11 OF THE TRUST AGREEMENT.”

SECTION 5.12. Notices to Clearing Agency.

To the extent that a notice or other communication to the Holders is required
under this Trust Agreement, with respect to Capital Securities represented by
Global Capital Securities Certificates, the Administrators and the Issuer
Trustees shall give all such notices and communications specified herein to be
given to the Clearing Agency, and shall have no obligations to give such notice
or other communication to the Owners.

SECTION 5.13. Rights of Holders.

(a) The legal title to the Trust Property is vested exclusively in the Property
Trustee (in its capacity as such) in accordance with Section 2.10, and the
Holders shall not have any right or title therein other than the undivided
beneficial ownership interest in the assets of the Issuer Trust conferred by
their Trust Securities and they shall have no right to call for any partition or
division of property, profits or rights of the Issuer Trust, except as described
below. The Trust Securities shall be personal property giving only the rights
specifically set forth therein and in this Trust Agreement. The Trust Securities
shall have no preemptive or similar rights, and when issued and delivered to
Holders against payment of the purchase price therefor, as provided herein, will
be fully paid and nonassessable by the Issuer Trust. Except as otherwise
provided in Section 4.8, the Holders of the Trust Securities, in their
capacities as such, shall be entitled to the same limitation of personal
liability extended to stockholders of private corporations for profit organized
under the General Corporation Laws of the State of Delaware.

(b) For so long as any Capital Securities remain Outstanding, if, upon a
Debenture Event of Default, the Indenture Trustee fails or the holders of not
less than 25% in principal amount of the outstanding Junior Subordinated
Debentures fail to declare the principal of all of the Junior Subordinated
Debentures to be immediately due and payable, the Holders of at least 25% in
Liquidation Amount of the Capital Securities then Outstanding shall have such
right to make such declaration by a notice in writing to the Property Trustee,
the Depositor and the Indenture Trustee.

At any time after such a declaration of acceleration with respect to the Junior
Subordinated Debentures has been made and before a judgment or decree for
payment of the money due has been obtained by the Indenture Trustee as provided
in the Indenture, the Holders

 

- 32 -



--------------------------------------------------------------------------------

of a Majority in Liquidation Amount of the Capital Securities, by written notice
to the Property Trustee, the Depositor and the Indenture Trustee, may rescind
and annul such declaration and its consequences if:

(i) the Depositor has paid or deposited with the Indenture Trustee a sum
sufficient to pay

(A) all overdue installments of interest on all of the Junior Subordinated
Debentures,

(B) any accrued Additional Interest on all of the Junior Subordinated
Debentures,

(C) the principal of (and premium, if any, on) any Junior Subordinated
Debentures which have become due otherwise than by such declaration of
acceleration and interest and any Additional Interest thereon at the rate borne
by the Junior Subordinated Debentures, and

(D) all sums paid or advanced by the Indenture Trustee under the Indenture and
the reasonable compensation, expenses, disbursements and advances of the
Indenture Trustee and the Property Trustee, their agents and counsel; and

(ii) all Events of Default with respect to the Junior Subordinated Debentures,
other than the non-payment of the principal of the Junior Subordinated
Debentures that has become due solely by such acceleration, have been cured or
waived as provided in Section 5.13 of the Indenture.

If the Property Trustee fails to annul any such declaration and waive such
default, the Holders of at least a Majority in Liquidation Amount of the Capital
Securities shall also have the right to rescind and annul such declaration and
its consequences by written notice to the Depositor, the Property Trustee and
the Indenture Trustee, subject to the satisfaction of the conditions set forth
in clauses (i) and (ii) of this Section 5.13(b).

The Holders of at least a Majority in Liquidation Amount of the Capital
Securities may, on behalf of the Holders of all the Capital Securities, waive
any past default under the Indenture, except a default in the payment of
principal or interest (unless such default has been cured and a sum sufficient
to pay all matured installments of interest and principal due otherwise than by
acceleration has been deposited with the Indenture Trustee) or a default in
respect of a covenant or provision which under the Indenture cannot be modified
or amended without the consent of the holder of each outstanding Junior
Subordinated Debenture. No such rescission shall affect any subsequent default
or impair any right consequent thereon.

Upon receipt by the Property Trustee of written notice declaring such an
acceleration, or rescission and annulment thereof, by Holders of the Capital
Securities, all or part of which is represented by the Global Capital Securities
Certificate, a record date shall be

 

- 33 -



--------------------------------------------------------------------------------

established for determining Holders of Outstanding Capital Securities entitled
to join in such notice, which record date shall be at the close of business on
the day the Property Trustee receives such notice. The Holders on such record
date, or their duly designated proxies, and only such Persons, shall be entitled
to join in such notice, whether or not such Holders remain Holders after such
record date; provided that, unless such declaration of acceleration, or
rescission and annulment, as the case may be, shall have become effective by
virtue of the requisite percentage having joined in such notice prior to the day
which is 90 days after such record date, such notice of declaration of
acceleration, or rescission and annulment, as the case may be, shall
automatically and without further action by any Holder be canceled and of no
further effect. Nothing in this paragraph shall prevent a Holder, or a proxy of
a Holder, from giving, after expiration of such 90-day period, a new written
notice of declaration of acceleration, or rescission and annulment thereof, as
the case may be, that is identical to a written notice which has been canceled
pursuant to the proviso to the preceding sentence, in which event a new record
date shall be established pursuant to the provisions of this Section 5.13(b).

(c) For so long as any Capital Securities remain Outstanding, to the fullest
extent permitted by law and subject to the terms of this Trust Agreement and the
Indenture, upon a Debenture Event of Default specified in Section 5.1(1) or
5.1(2) of the Indenture, any Holder of Capital Securities shall have the right
to institute a proceeding directly against the Depositor, pursuant to
Section 5.8 of the Indenture, for enforcement of payment, to such Holder, of the
principal amount of or interest on Junior Subordinated Debentures having an
aggregate principal amount equal to the aggregate Liquidation Amount of the
Capital Securities held by such Holder (a “Direct Action”). Except as set forth
in Sections 5.13(b) and 5.13(c), the Holders of Capital Securities shall have no
right to exercise directly any right or remedy available to the holders of, or
in respect of, the Junior Subordinated Debentures.

ARTICLE VI

ACTS OF HOLDERS; MEETINGS; VOTING

SECTION 6.1. Limitations on Holders’ Voting Rights.

(a) Except as provided in this Trust Agreement and in the Indenture and as
otherwise required by law, no Holder of Capital Securities shall have any right
to vote or in any manner otherwise control the administration, operation and
management of the Issuer Trust or the obligations of the parties hereto, nor
shall anything herein set forth or contained in the terms of the Trust
Securities Certificates be construed so as to constitute the Holders from time
to time as being members of an association.

(b) So long as any Junior Subordinated Debentures are held by the Property
Trustee on behalf of the Issuer Trust, the Property Trustee shall not (i) direct
the time, method and place of conducting any proceeding for any remedy available
to the Indenture Trustee, or execute any trust or power conferred on the
Property Trustee with respect to such Junior Subordinated Debentures, (ii) waive
any past default that may be waived under Section 5.13 of the Indenture,
(iii) exercise any right to rescind or annul a declaration that the principal of
all the Junior Subordinated Debentures shall be due and payable or (iv) consent
to any amendment,

 

- 34 -



--------------------------------------------------------------------------------

modification or termination of the Indenture or the Junior Subordinated
Debentures, where such consent shall be required, without, in each case,
obtaining the prior approval of the Holders of at least a Majority in
Liquidation Amount of the Capital Securities; provided, however, that where a
consent under the Indenture would require the consent of each holder of Junior
Subordinated Debentures affected thereby, no such consent shall be given by the
Property Trustee without the prior written consent of each Holder of Capital
Securities. The Property Trustee shall not revoke any action previously
authorized or approved by a vote of the Holders of Capital Securities, except by
a subsequent vote of the Holders of Capital Securities. The Property Trustee
shall notify all Holders of the Capital Securities of any notice of default
received with respect to the Junior Subordinated Debentures. In addition to
obtaining the foregoing approvals of the Holders of the Capital Securities,
prior to taking any of the foregoing actions, the Property Trustee shall, at the
expense of the Depositor, obtain an Opinion of Counsel experienced in such
matters to the effect that such action will not cause the Issuer Trust to be
taxable other than as a grantor trust for United States Federal income tax
purposes.

(c) If any proposed amendment to the Trust Agreement provides for, or the Issuer
Trust otherwise proposes to effect, (i) any action that would adversely affect
in any material respect the interests, powers, preferences or special rights of
the Capital Securities, whether by way of amendment to the Trust Agreement or
otherwise, or (ii) the dissolution, winding-up or termination of the Issuer
Trust, other than pursuant to the terms of this Trust Agreement, then the
Holders of Outstanding Trust Securities as a class will be entitled to vote on
such amendment or proposal and such amendment or proposal shall not be effective
except with the approval of the Holders of at least a Majority in Liquidation
Amount of the Capital Securities. Notwithstanding any other provision of this
Trust Agreement, no amendment to this Trust Agreement may be made if, as a
result of such amendment, it would cause the Issuer Trust to be taxable other
than as a grantor trust for United States Federal income tax purposes.

SECTION 6.2. Notice of Meetings.

Notice of all meetings of the Holders, stating the time, place and purpose of
the meeting, shall be given by the Property Trustee pursuant to Section 10.8 to
each Holder of record, at his registered address, at least 15 days and not more
than 90 days before the meeting. At any such meeting, any business properly
before the meeting may be so considered whether or not stated in the notice of
the meeting. Any adjourned meeting may be held as adjourned without further
notice.

SECTION 6.3. Meetings of Holders.

No annual meeting of Holders is required to be held. The Property Trustee,
however, shall call a meeting of Holders to vote on any matter upon the written
request of the Holders of record of 25% of the aggregate Liquidation Amount of
the Capital Securities and the Administrators or the Property Trustee may, at
any time in their discretion, call a meeting of Holders of Capital Securities to
vote on any matters as to which Holders are entitled to vote.

 

- 35 -



--------------------------------------------------------------------------------

Holders of at least a Majority in Liquidation Amount of the Capital Securities,
present in person or represented by proxy, shall constitute a quorum at any
meeting of Holders of the Capital Securities.

If a quorum is present at a meeting, an affirmative vote by the Holders of
record present, in person or by proxy, holding Capital Securities representing
at least a Majority in Liquidation Amount of the Capital Securities held by the
Holders present, either in person or by proxy, at such meeting shall constitute
the action of the Holders of Capital Securities, unless this Trust Agreement
requires a greater number of affirmative votes.

SECTION 6.4. Voting Rights.

Holders shall be entitled to one vote for each $50,000 of Liquidation Amount
represented by their Outstanding Trust Securities in respect of any matter as to
which such Holders are entitled to vote.

SECTION 6.5. Proxies, etc.

At any meeting of Holders, any Holder entitled to vote at such meeting may vote
by proxy, provided that no proxy shall be voted at any meeting unless it shall
have been placed on file with the Property Trustee, or with such other officer
or agent of the Issuer Trust as the Property Trustee may direct, for
verification prior to the time at which such vote shall be taken. Pursuant to a
resolution of the Property Trustee, proxies may be solicited in the name of the
Property Trustee or one or more officers of the Property Trustee. Only Holders
of record shall be entitled to vote. When Trust Securities are held jointly by
several persons, any one of them may vote at any meeting in person or by proxy
in respect of such Trust Securities, but if more than one of them shall be
present at such meeting in person or by proxy, and such joint owners or their
proxies so present disagree as to any vote to be cast, such vote shall not be
received in respect of such Trust Securities. A proxy purporting to be executed
by or on behalf of a Holder shall be deemed valid unless challenged at or prior
to its exercise, and the burden of proving invalidity shall rest on the
challenger. No proxy shall be valid more than three years after its date of
execution.

SECTION 6.6. Holder Action by Written Consent.

Any action that may be taken by Holders at a meeting may be taken without a
meeting and without prior notice if Holders holding at least a Majority in
Liquidation Amount of all Trust Securities entitled to vote in respect of such
action (or such larger proportion thereof as shall be required by any other
provision of this Trust Agreement) shall consent to the action in writing.

SECTION 6.7. Record Date for Voting and Other Purposes.

For the purposes of determining the Holders who are entitled to notice of and to
vote at any meeting or by written consent, or to participate in any distribution
on the Trust Securities in respect of which a record date is not otherwise
provided for in this Trust

 

- 36 -



--------------------------------------------------------------------------------

Agreement, or for the purpose of any other action, the Administrators or
Property Trustee may from time to time fix a date, not more than 90 days prior
to the date of any meeting of Holders or the payment of a distribution or other
action, as the case may be, as a record date for the determination of the
identity of the Holders of record for such purposes.

SECTION 6.8. Acts of Holders.

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided or permitted by this Trust Agreement to be given, made or taken
by Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing; and, except as otherwise expressly provided herein, such
action shall become effective when such instrument or instruments are delivered
to the Property Trustee. Such instrument or instruments (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as an “Act” of
the Holders signing such instrument or instruments. Proof of execution of any
such instrument or of a writing appointing any such agent shall be sufficient
for any purpose of this Trust Agreement and (subject to Section 8.1) conclusive
in favor of the Issuer Trustees, if made in the manner provided in this Section.

The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which any Issuer Trustee or Administrator receiving the same deems
sufficient.

The ownership of Trust Securities shall be proved by the Securities Register.

Any request, demand, authorization, direction, notice, consent, waiver or other
Act of the Holder of any Trust Security shall bind every future Holder of the
same Trust Security and the Holder of every Trust Security issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof in
respect of anything done, omitted or suffered to be done by the Issuer Trustees,
the Administrators or the Issuer Trust in reliance thereon, whether or not
notation of such action is made upon such Trust Security.

Without limiting the foregoing, a Holder entitled hereunder to take any action
hereunder with regard to any particular Trust Security may do so with regard to
all or any part of the Liquidation Amount of such Trust Security or by one or
more duly appointed agents each of which may do so pursuant to such appointment
with regard to all or any part of such Liquidation Amount.

If any dispute shall arise among the Holders, the Administrators or the Issuer
Trustees with respect to the authenticity, validity or binding nature of any
request, demand,

 

- 37 -



--------------------------------------------------------------------------------

authorization, direction, consent, waiver or other Act of such Holder or Issuer
Trustee under this Article VI, then the determination of such matter by the
Property Trustee shall be conclusive with respect to such matter.

SECTION 6.9. Inspection of Records.

Upon reasonable notice to the Administrators and the Property Trustee, the
records of the Issuer Trust shall be open to inspection by Holders during normal
business hours for any purpose reasonably related to such Holder’s interest as a
Holder.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.1. Representations and Warranties of the Property Trustee and the
Delaware Trustee.

The Property Trustee and the Delaware Trustee, each severally on behalf of and
as to itself, hereby represents and warrants for the benefit of the Depositor
and the Holders that:

(a) The Property Trustee is a banking corporation with trust powers, duly
organized, validly existing and in good standing under the laws of the State of
Delaware with the trust powers and authority to execute and deliver, and to
carry out and perform its obligations under the terms of this Trust Agreement.

(b) The execution, delivery and performance by the Property Trustee of this
Trust Agreement have been duly authorized by all necessary corporate action on
the part of the Property Trustee; and this Trust Agreement has been duly
executed and delivered by the Property Trustee, and constitutes a legal, valid
and binding obligation of the Property Trustee, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
receivership, conservatorship, moratorium, insolvency, and other similar laws
affecting creditors’ rights generally and to general principles of equity and
the discretion of the court (regardless of whether the enforcement of such
remedies is considered in a proceeding in equity or at law).

(c) The execution, delivery and performance of this Trust Agreement by the
Property Trustee do not conflict with or constitute a breach of the certificate
of incorporation or by-laws of the Property Trustee.

(d) At Closing, the Property Trustee has not knowingly created any Liens on the
Trust Securities.

(e) No consent, approval or authorization of, or registration with or notice to,
any state or federal banking authority is required for the execution, delivery
or performance by the Property Trustee, of this Trust Agreement.

 

- 38 -



--------------------------------------------------------------------------------

(f) The Delaware Trustee is duly organized, validly existing and in good
standing under the laws of the State of Delaware, with the trust powers and
authority to execute and deliver, and to carry out and perform its obligations
under the terms of, this Trust Agreement.

(g) The execution, delivery and performance by the Delaware Trustee of this
Trust Agreement have been duly authorized by all necessary corporate action on
the part of the Delaware Trustee; and this Trust Agreement has been duly
executed and delivered by the Delaware Trustee, and constitutes a legal, valid
and binding obligation of the Delaware Trustee, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, reorganization,
receivership, conservatorship, moratorium, insolvency, and other similar laws
affecting creditors’ right generally and to general principles of equity and the
discretion of the court (regardless of whether the enforcement of such remedies
is considered in a proceeding in equity or at law).

(h) The execution, delivery and performance of this Trust Agreement by the
Delaware Trustee do not conflict with or constitute a breach of the certificate
of incorporation or by-laws of the Delaware Trustee.

(i) No consent, approval or authorization of, or registration with or notice to
any state or Federal banking authority is required for the execution, delivery
or performance by the Delaware Trustee, of this Trust Agreement.

(j) The Delaware Trustee is an entity that has its principal place of business
in the State of Delaware.

SECTION 7.2. Representations and Warranties of Depositor.

The Depositor hereby represents and warrants for the benefit of the Holders
that:

(a) The Trust Securities Certificates issued at Closing on behalf of the Issuer
Trust have been duly authorized and will have been duly and validly executed,
and, subject to payment therefor, issued and delivered by the Issuer Trustees
pursuant to the terms and provisions of, and in accordance with the requirements
of, this Trust Agreement, and the Holders will be, as of each such date,
entitled to the benefits of this Trust Agreement; and

(b) There are no taxes, fees or other governmental charges payable by the Issuer
Trust (or the Issuer Trustees on behalf of the Issuer Trust) under the laws of
the State of Delaware or any political subdivision thereof in connection with
the execution, delivery and performance by either the Property Trustee or the
Delaware Trustee, as the case may be, of this Trust Agreement.

 

- 39 -



--------------------------------------------------------------------------------

ARTICLE VIII

THE ISSUER TRUSTEES; THE ADMINISTRATORS

SECTION 8.1. Certain Duties and Responsibilities.

(a) The duties and responsibilities of the Issuer Trustees and the
Administrators shall be as provided by this Trust Agreement and, in the case of
the Property Trustee, by the Trust Indenture Act. Notwithstanding the foregoing,
no provision of this Trust Agreement shall require the Issuer Trustees or the
Administrators to expend or risk their own funds or otherwise incur any
financial liability in the performance of any of their duties hereunder, or in
the exercise of any of their rights or powers, if they shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it. Whether or not herein
expressly so provided, every provision of this Trust Agreement relating to the
conduct or affecting the liability of or affording protection to the Issuer
Trustees or the Administrators shall be subject to the provisions of this
Section. Nothing in this Trust Agreement shall be construed to release an
Administrator or an Issuer Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct. To the extent
that, at law or in equity, an Issuer Trustee or Administrator has duties and
liabilities relating to the Issuer Trust or to the Holders, such Issuer Trustee
or Administrator shall not be liable to the Issuer Trust or to any Holder for
such Issuer Trustee’s or Administrator’s good faith reliance on the provisions
of this Trust Agreement. The provisions of this Trust Agreement, to the extent
that they restrict the duties and liabilities of the Issuer Trustees and
Administrators otherwise existing at law or in equity, are agreed by the
Depositor and the Holders to replace such other duties and liabilities of the
Issuer Trustees and Administrators.

(b) All payments made by the Property Trustee or a Paying Agent in respect of
the Trust Securities shall be made only from the revenue and proceeds from the
Trust Property and only to the extent that there shall be sufficient revenue or
proceeds from the Trust Property to enable the Property Trustee or a Paying
Agent to make payments in accordance with the terms hereof. Each Holder, by its
acceptance of a Trust Security, agrees that it will look solely to the revenue
and proceeds from the Trust Property to the extent legally available for
distribution to it as herein provided and that neither the Issuer Trustees nor
the Administrators are personally liable to it for any amount distributable in
respect of any Trust Security or for any other liability in respect of any Trust
Security. This Section 8.1(b) does not limit the liability of the Issuer
Trustees expressly set forth elsewhere in this Trust Agreement or, in the case
of the Property Trustee, in the Trust Indenture Act.

(c) The Property Trustee, before the occurrence of any Event of Default and
after the curing of all Events of Default that may have occurred, shall
undertake to perform only such duties as are specifically set forth in this
Trust Agreement (including pursuant to Section 10.10), and no implied covenants
shall be read into this Trust Agreement against the Property Trustee. If an
Event of Default has occurred (that has not been cured or waived pursuant to
Section 5.13 of the Indenture), the Property Trustee shall enforce this Trust
Agreement for the benefit of the Holders and shall exercise such of the rights
and powers vested in it by this Trust Agreement, and use the same degree of care
and skill in its exercise thereof, as a prudent person would exercise or use
under the circumstances in the conduct of his or her own affairs.

 

- 40 -



--------------------------------------------------------------------------------

(d) No provision of this Trust Agreement shall be construed to relieve the
Property Trustee from liability for its own negligent action, its own negligent
failure to act, or its own willful misconduct, except that:

(i) prior to the occurrence of any Event of Default and after the curing or
waiving of all such Events of Default that may have occurred:

(A) the duties and obligations of the Property Trustee shall be determined
solely by the express provisions of this Trust Agreement (including pursuant to
Section 10.10), and the Property Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth in this
Trust Agreement (including pursuant to Section 10.10); and

(B) in the absence of bad faith on the part of the Property Trustee, the
Property Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Property Trustee and conforming to the requirements of
this Trust Agreement; but in the case of any such certificates or opinions that
by any provision hereof or of the Trust Indenture Act are specifically required
to be furnished to the Property Trustee, the Property Trustee shall be under a
duty to examine the same to determine whether or not they conform to the
requirements of this Trust Agreement;

(ii) the Property Trustee shall not be liable for any error of judgment made in
good faith by an authorized officer of the Property Trustee, unless it shall be
proved that the Property Trustee was negligent in ascertaining the pertinent
facts;

(iii) the Property Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of at least a Majority in Liquidation Amount of the Capital
Securities relating to the time, method and place of conducting any proceeding
for any remedy available to the Property Trustee, or exercising any trust or
power conferred upon the Property Trustee under this Trust Agreement;

(iv) the Property Trustee’s sole duty with respect to the custody, safe keeping
and physical preservation of the Junior Subordinated Debentures and the Payment
Account shall be to deal with such property in a similar manner as the Property
Trustee deals with similar property for its own account, subject to the
protections and limitations on liability afforded to the Property Trustee under
this Trust Agreement and the Trust Indenture Act;

(v) the Property Trustee shall not be liable for any interest on any money
received by it except as it may otherwise agree with the Depositor; and money
held by the Property Trustee need not be segregated from other funds held by it
except in relation to the Payment Account maintained by the Property Trustee
pursuant to Section 3.1 and except to the extent otherwise required by law;

 

- 41 -



--------------------------------------------------------------------------------

(vi) the Property Trustee shall not be responsible for monitoring the compliance
by the Administrators or the Depositor with their respective duties under this
Trust Agreement, nor shall the Property Trustee be liable for the default or
misconduct of any other Issuer Trustee, the Administrators or the Depositor; and

(vii) no provision of this Trust Agreement shall require the Property Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if the Property Trustee shall have reasonable grounds for believing that
the repayment of such funds or liability is not reasonably assured to it under
the terms of this Trust Agreement or adequate indemnity against such risk or
liability is not reasonably assured to it.

(e) The Administrators shall not be responsible for monitoring the compliance by
the Issuer Trustees or the Depositor with their respective duties under this
Trust Agreement, nor shall any Administrator be liable for the default or
misconduct of any other Administrator, the Issuer Trustees or the Depositor.

SECTION 8.2. Certain Notices.

(a) Within five Business Days after the occurrence of any Event of Default
actually known to a Responsible Officer of the Property Trustee, the Property
Trustee shall transmit, in the manner and to the extent provided in
Section 10.8, notice of such Event of Default to the Holders and the
Administrators, unless such Event of Default shall have been cured or waived.

(b) Within five Business Days after the receipt of notice of the Depositor’s
exercise of its right to defer the payment of interest on the Junior
Subordinated Debentures pursuant to the Indenture, the Property Trustee shall
transmit, in the manner and to the extent provided in Section 10.8, notice of
such exercise to the Holders and the Administrators, unless such exercise shall
have been revoked.

SECTION 8.3. Certain Rights of Property Trustee.

Subject to the provisions of Section 8.1:

(a) the Property Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting in good faith upon any resolution, Opinion of
Counsel, certificate, written representation of a Holder or transferee,
certificate of auditors or any other certificate, statement, instrument,
opinion, report, notice, request, consent, order, appraisal, bond, debenture,
note, other evidence of indebtedness or other paper or document believed by it
to be genuine and to have been signed or presented by the proper party or
parties;

(b) any direction or act of the Depositor contemplated by this Trust Agreement
shall be sufficiently evidenced by an Officers’ Certificate;

 

- 42 -



--------------------------------------------------------------------------------

(c) the Property Trustee shall have no duty to see to any recording, filing or
registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any re-recording,
refiling or re-registration thereof;

(d) the Property Trustee may consult with counsel of its own choosing (which
counsel may be counsel to the Depositor or any of its Affiliates, and may
include any of its employees) and the advice of such counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance on and in accordance
with such advice; the Property Trustee shall have the right at any time to seek
instructions concerning the administration of this Trust Agreement from any
court of competent jurisdiction;

(e) the Property Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Trust Agreement at the request or
direction of any of the Holders pursuant to this Trust Agreement, unless such
Holders shall have offered to the Property Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction; provided that
nothing contained in this Section 8.3(e) shall be taken to relieve the Property
Trustee, upon the occurrence of an Event of Default, of its obligation to
exercise the rights and powers vested in it by this Trust Agreement;

(f) the Property Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond, debenture,
note or other evidence of indebtedness or other paper or document, unless
requested in writing to do so by one or more Holders, but the Property Trustee
may make such further inquiry or investigation into such facts or matters as it
may see fit;

(g) the Property Trustee may execute any of the trusts or powers hereunder or
perform any of its duties hereunder either directly or by or through its agents
or attorneys; provided that the Property Trustee shall not be responsible for
any misconduct or negligence on the part of any agent or attorney appointed with
due care by it hereunder;

(h) whenever in the administration of this Trust Agreement the Property Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right or taking any other action hereunder, the Property Trustee
(i) may request instructions from the Holders (which instructions may only be
given by the Holders of the same proportion in Liquidation Amount of the Trust
Securities as would be entitled to direct the Property Trustee under the terms
of the Trust Securities in respect of such remedy, right or action), (ii) may
refrain from enforcing such remedy or right or taking such other action until
such instructions are received, and (iii) shall be fully protected in acting in
accordance with such instructions; and

(i) except as otherwise expressly provided by this Trust Agreement, the Property
Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Trust Agreement.

 

- 43 -



--------------------------------------------------------------------------------

No provision of this Trust Agreement shall be deemed to impose any duty or
obligation on any Issuer Trustee or Administrator to perform any act or acts or
exercise any right, power, duty or obligation conferred or imposed on it, in any
jurisdiction in which it shall be illegal, or in which the Property Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts, or to exercise any such right, power, duty or
obligation. No permissive power or authority available to any Issuer Trustee or
Administrator shall be construed to be a duty.

SECTION 8.4. Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Trust Securities Certificates shall be
taken as the statements of the Issuer Trust, and neither the Issuer Trustees nor
the Administrators assume any responsibility for their correctness. The Issuer
Trustees and the Administrators shall not be accountable for the use or
application by the Depositor of the proceeds of the Junior Subordinated
Debentures.

SECTION 8.5. May Hold Securities.

The Depositor, the Administrators, any Issuer Trustee or any other agent of any
Issuer Trustee or the Issuer Trust, in its individual or any other capacity, may
become the owner or pledgee of Trust Securities and, subject to Sections 5.5(c),
8.8 and 8.13 and except as provided in the definition of the term “Outstanding”
in Article I, may otherwise deal with the Issuer Trust with the same rights it
would have if it were not the Depositor, an Administrator, Issuer Trustee or
such other agent.

SECTION 8.6. Compensation; Indemnity; Fees.

The Depositor agrees:

(a) to pay to the Issuer Trustees from time to time reasonable compensation for
all services rendered by them hereunder (which compensation shall not be limited
by any provision of law in regard to the compensation of a trustee of an express
trust);

(b) to reimburse the Issuer Trustees upon request for all reasonable expenses,
disbursements and advances incurred or made by the Issuer Trustees in accordance
with any provision of this Trust Agreement (including the reasonable
compensation, expenses and disbursements of its agents and counsel), except any
such expense, disbursement or advance as may be attributable to their negligence
or willful misconduct; and

(c) to the fullest extent permitted by applicable law, to indemnify and hold
harmless (i) each Issuer Trustee, (ii) each Administrator, (iii) any Affiliate
of any Issuer Trustee, (iv) any officer, director, shareholder, employee,
representative or agent of any Issuer Trustee, and (v) any employee or agent of
the Issuer Trust, (referred to herein as an “Indemnified Person”) from and
against any loss, damage, liability, tax, penalty, expense or claim of any kind
or nature whatsoever incurred by such Indemnified Person arising out of or in
connection with the creation, operation or dissolution of the Issuer Trust or
any act or omission performed or

 

- 44 -



--------------------------------------------------------------------------------

omitted by such Indemnified Person in good faith on behalf of the Issuer Trust
and in a manner such Indemnified Person reasonably believed to be within the
scope of authority conferred on such Indemnified Person by this Trust Agreement,
except that no Indemnified Person shall be entitled to be indemnified in respect
of any loss, damage or claim incurred by such Indemnified Person by reason of
negligence or willful misconduct with respect to such acts or omissions.

The provisions of this Section 8.6 shall survive the termination of this Trust
Agreement and the resignation or removal of the Indemnified Persons.

The obligation of the Depositor under this Section 8.6 to compensate, reimburse
and indemnify the Issuer Trustees shall be secured by a Lien upon all Trust
Property (except funds held in trust for the benefit of Holders of particular
Trust Securities), but only to the extent of the interest of the Holder of the
Common Securities therein.

The Depositor, any Administrator and any Issuer Trustee may engage in or possess
an interest in other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the
Issuer Trust, and the Issuer Trust and the Holders of Trust Securities shall
have no rights by virtue of this Trust Agreement in and to such independent
ventures or the income or profits derived therefrom, and the pursuit of any such
venture, even if competitive with the business of the Issuer Trust, shall not be
deemed wrongful or improper. Neither the Depositor, any Administrator, nor any
Issuer Trustee shall be obligated to present any particular investment or other
opportunity to the Issuer Trust even if such opportunity is of a character that,
if presented to the Issuer Trust, could be taken by the Issuer Trust, and the
Depositor, any Administrator or any Issuer Trustee shall have the right to take
for its own account (individually or as a partner or fiduciary) or to recommend
to others any such particular investment or other opportunity. Any Issuer
Trustee may engage or be interested in any financial or other transaction with
the Depositor or any Affiliate of the Depositor, or may act as depository for,
trustee or agent for, or act on any committee or body of holders of, securities
or other obligations of the Depositor or its Affiliates.

SECTION 8.7. Corporate Property Trustee Required; Eligibility of Trustees and
Administrators.

(a) There shall at all times be a Property Trustee hereunder with respect to the
Trust Securities. The Property Trustee shall be a Person that is a national or
state chartered bank and eligible pursuant to the Trust Indenture Act to act as
such and has a combined capital and surplus of at least $50,000,000. If any such
Person publishes reports of condition at least annually, pursuant to law or to
the requirements of its supervising or examining authority, then for the
purposes of this Section, the combined capital and surplus of such Person shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published. If at any time the Property Trustee with
respect to the Trust Securities shall cease to be eligible in accordance with
the provisions of this Section, it shall resign immediately in the manner and
with the effect hereinafter specified in this Article VIII. At the time of
appointment, the Property Trustee must have securities rated in one of the three
highest rating categories by a nationally recognized statistical rating
organization.

 

- 45 -



--------------------------------------------------------------------------------

(b) There shall at all times be one or more Administrators hereunder. Each
Administrator shall be either a natural person who is at least 21 years of age
or a legal entity that shall act through one or more persons authorized to bind
that entity. An employee, officer or Affiliate of the Depositor may serve as an
Administrator.

(c) There shall at all times be a Delaware Trustee. The Delaware Trustee shall
either be (i) a natural person who is at least 21 years of age and a resident of
the State of Delaware or (ii) a legal entity with its principal place of
business in the State of Delaware and that otherwise meets the requirements of
applicable Delaware law that shall act through one or more persons authorized to
bind such entity.

SECTION 8.8. Conflicting Interests.

(a) If the Property Trustee has or shall acquire a conflicting interest within
the meaning of the Trust Indenture Act, the Property Trustee shall either
eliminate such interest or resign, to the extent and in the manner provided by,
and subject to the provisions of, the Trust Indenture Act and this Trust
Agreement.

(b) The Guarantee and the Indenture shall be deemed to be sufficiently described
in this Trust Agreement for the purposes of clause (i) of the first proviso
contained in Section 310(b) of the Trust Indenture Act.

SECTION 8.9. Co-Trustees and Separate Trustee.

Unless an Event of Default shall have occurred and be continuing, at any time or
times, for the purpose of meeting the legal requirements of the Trust Indenture
Act or of any jurisdiction in which any part of the Trust Property may at the
time be located, the Property Trustee shall have power to appoint, and upon the
written request of the Property Trustee, the Depositor and the Administrators
shall for such purpose join with the Property Trustee in the execution,
delivery, and performance of all instruments and agreements necessary or proper
to appoint, one or more Persons approved by the Property Trustee either to act
as co-trustee, jointly with the Property Trustee, of all or any part of such
Trust Property, or to the extent required by law to act as separate trustee of
any such property, in either case with such powers as may be provided in the
instrument of appointment, and to vest in such Person or Persons in the capacity
aforesaid, any property, title, right or power deemed necessary or desirable,
subject to the other provisions of this Section. Any co-trustee or separate
trustee appointed pursuant to this Section shall either be (i) a natural person
who is at least 21 years of age and a resident of the United States or (ii) a
legal entity with its principal place of business in the United States that
shall act through one or more persons authorized to bind such entity.

Should any written instrument from the Depositor be required by any co-trustee
or separate trustee so appointed for more fully confirming to such co-trustee or
separate trustee such property, title, right, or power, any and all such
instruments shall, on request, be executed, acknowledged and delivered by the
Depositor.

 

- 46 -



--------------------------------------------------------------------------------

Every co-trustee or separate trustee shall, to the extent permitted by law, but
to such extent only, be appointed subject to the following terms, namely:

(a) The Trust Securities shall be executed by one or more Administrators, and
the Trust Securities shall be authenticated and delivered by the Property
Trustee and all rights, powers, duties, and obligations hereunder in respect of
the custody of securities, cash and other personal property held by, or required
to be deposited or pledged with, the Property Trustee specified hereunder, shall
be exercised, solely by the Property Trustee and not by such co-trustee or
separate trustee.

(b) The rights, powers, duties, and obligations hereby conferred or imposed upon
the Property Trustee in respect of any property covered by such appointment
shall be conferred or imposed upon and exercised or performed by the Property
Trustee and such co-trustee or separate trustee jointly, as shall be provided in
the instrument appointing such co-trustee or separate trustee, except to the
extent that under any law of any jurisdiction in which any particular act is to
be performed, the Property Trustee shall be incompetent or unqualified to
perform such act, in which event such rights, powers, duties and obligations
shall be exercised and performed by such co-trustee or separate trustee.

(c) The Property Trustee at any time, by an instrument in writing executed by
it, with the written concurrence of the Depositor, may accept the resignation of
or remove any co-trustee or separate trustee appointed under this Section, and,
in case a Debenture Event of Default has occurred and is continuing, the
Property Trustee shall have power to accept the resignation of, or remove, any
such co-trustee or separate trustee without the concurrence of the Depositor.
Upon the written request of the Property Trustee, the Depositor shall join with
the Property Trustee in the execution, delivery and performance of all
instruments and agreements necessary or proper to effectuate such resignation or
removal. A successor to any co-trustee or separate trustee so resigned or
removed may be appointed in the manner provided in this Section 8.9.

(d) No co-trustee or separate trustee hereunder shall be personally liable by
reason of any act or omission of the Property Trustee or any other trustee
hereunder.

(e) The Property Trustee shall not be liable by reason of any act of a
co-trustee or separate trustee.

(f) Any Act of Holders delivered to the Property Trustee shall be deemed to have
been delivered to each such co-trustee and separate trustee.

SECTION 8.10. Resignation and Removal; Appointment of Successor.

No resignation or removal of any Issuer Trustee (the “Relevant Trustee”) and no
appointment of a successor trustee pursuant to this Article shall become
effective until the acceptance of appointment by the successor trustee in
accordance with the applicable requirements of Section 8.11.

 

- 47 -



--------------------------------------------------------------------------------

Subject to the immediately preceding paragraph, a Relevant Trustee may resign at
any time by giving written notice thereof to the Holders. The Holder of the
Common Securities shall appoint a successor by requesting from at least three
Persons meeting the eligibility requirements such Persons’ expenses and charges
to serve as the successor trustee on a form provided by the Administrators, and
selecting the Person who agrees to the lowest expenses and charges. If the
instrument of acceptance by the successor trustee required by Section 8.11 shall
not have been delivered to the Relevant Trustee within 60 days after the giving
of such notice of resignation, the Relevant Trustee may petition, at the expense
of the Issuer Trust, any court of the State of Delaware for the appointment of a
successor Relevant Trustee.

The Property Trustee or the Delaware Trustee may be removed at any time (i) for
cause (including upon the occurrence of an Event of Default described in
subparagraph (5) of the definition thereof with respect to the Relevant Trustee)
by the Holder of the Common Securities, or (ii) if a Debenture Event of Default
shall have occurred and be continuing at any time, by Act of the Holders of at
least a Majority in Liquidation Amount of the Capital Securities, delivered to
the Relevant Trustee (in its individual capacity and on behalf of the Issuer
Trust).

If a Relevant Trustee shall be removed or become incapable of acting as Issuer
Trustee, or if any vacancy shall occur in the office of any Issuer Trustee for
any cause, the Holder of the Common Securities shall promptly appoint a
successor Relevant Trustee or Trustees, and such successor Relevant Trustee
shall comply with the applicable requirements of Section 8.11; provided,
however, if a Debenture Event of Default shall have occurred and be continuing
at such time, the Holders of the Capital Securities, by Act of the Holders of
record of not less than 25% in aggregate Liquidation Amount of the Capital
Securities then Outstanding delivered to such Relevant Trustee, shall appoint
such successor trustee. If no successor trustee shall have been so appointed by
the Holder of the Common Securities or the Holders of the Capital Securities, as
applicable, or shall not have accepted appointment in the manner required by
Section 8.11 hereof, any Holder, on behalf of himself and all others similarly
situated, or any other Issuer Trustee, may petition any court in the State of
Delaware for the appointment of a successor trustee.

The Property Trustee shall give notice of each resignation and each removal of a
Relevant Trustee and each appointment of a successor trustee to all Holders in
the manner provided in Section 10.8 and shall give notice to the Depositor and
to the Administrators. Each notice shall include the name of the Relevant
Trustee and the address of its Corporate Trust Office if it is the Property
Trustee.

Notwithstanding the foregoing or any other provision of this Trust Agreement, in
the event any Delaware Trustee who is a natural person dies or becomes, in the
opinion of the Holder of the Common Securities, incompetent or incapacitated,
the vacancy created by such death, incompetence or incapacity may be filled by
the Property Trustee following the procedures regarding expenses and charges set
forth above (with the successor in each case being a Person who satisfies the
eligibility requirements for the Delaware Trustee, as the case may be, set forth
in Section 8.7).

 

- 48 -



--------------------------------------------------------------------------------

SECTION 8.11. Acceptance of Appointment by Successor.

In case of the appointment hereunder of a successor Relevant Trustee, the
retiring Relevant Trustee and each such successor Relevant Trustee (if requested
by the Depositor) with respect to the Trust Securities shall execute,
acknowledge and deliver an amendment hereto wherein each successor Relevant
Trustee shall accept such appointment and which (a) shall contain such
provisions as shall be necessary or desirable to transfer and confirm to, and to
vest in, each successor Relevant Trustee all the rights, powers, trusts and
duties of the retiring Relevant Trustee with respect to the Trust Securities and
the Issuer Trust, and (b) shall add to or change any of the provisions of this
Trust Agreement as shall be necessary to provide for or facilitate the
administration of the Issuer Trust by more than one Relevant Trustee, it being
understood that nothing herein or in such amendment shall constitute such
Relevant Trustee a co-trustee, and upon the execution and delivery of such
amendment, the resignation or removal of the retiring Relevant Trustee shall
become effective to the extent provided therein and each such successor Relevant
Trustee, without any further act, deed or conveyance, shall become vested with
all the rights, powers, trusts and duties of the retiring Relevant Trustee; but,
on request of the Issuer Trust or any successor Relevant Trustee such retiring
Relevant Trustee shall duly assign, transfer and deliver to such successor
Relevant Trustee all Trust Property, all proceeds thereof and money held by such
retiring Relevant Trustee hereunder with respect to the Trust Securities and the
Issuer Trust.

Upon request of any such successor Relevant Trustee, the Issuer Trust shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Relevant Trustee all such rights, powers and trusts
referred to in the preceding paragraph.

No successor Relevant Trustee shall accept its appointment unless at the time of
such acceptance such successor Relevant Trustee shall be qualified and eligible
under this Article VIII.

SECTION 8.12. Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Property Trustee or the Delaware Trustee may be merged
or converted or with which it may be consolidated, or any Person resulting from
any merger, conversion or consolidation to which such Relevant Trustee shall be
a party, or any Person succeeding to all or substantially all the corporate
trust business of such Relevant Trustee, shall be the successor of such Relevant
Trustee hereunder; provided that such Person shall be otherwise qualified and
eligible under this Article VIII, without the execution or filing of any paper
or any further act on the part of any of the parties hereto.

SECTION 8.13. Preferential Collection of Claims Against Depositor or Issuer
Trust.

If and when the Property Trustee shall be or become a creditor of the Depositor
(or any other obligor upon the Trust Securities), the Property Trustee shall be
subject to the provisions of the Trust Indenture Act regarding the collection of
claims against the Depositor (or any such other obligor) only if this Trust
Agreement is subject to the Trust Indenture Act.

 

- 49 -



--------------------------------------------------------------------------------

SECTION 8.14. Trustee May File Proofs of Claim.

In case of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other similar judicial
proceeding relative to the Issuer Trust or any other obligor upon the Trust
Securities or the property of the Issuer Trust or of such other obligor, the
Property Trustee (irrespective of whether any Distributions on the Trust
Securities shall then be due and payable and irrespective of whether the
Property Trustee shall have made any demand on the Issuer Trust for the payment
of any past due Distributions) shall be entitled and empowered, to the fullest
extent permitted by law, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of any Distributions owing
and unpaid in respect of the Trust Securities and to file such other papers or
documents as may be necessary or advisable in order to have the claims of the
Property Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder to make such
payments to the Property Trustee and, in the event the Property Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Property Trustee any amount due it for the reasonable compensation, expenses,
disbursements and advances of the Property Trustee, its agents and counsel, and
any other amounts due the Property Trustee.

Nothing contained herein shall be deemed to authorize the Property Trustee to
authorize or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or compensation affecting the Trust
Securities or the rights of any Holder thereof or to authorize the Property
Trustee to vote in respect of the claim of any Holder in any such proceeding.

SECTION 8.15. Reports by Property Trustee.

(a) Not later than January 31 of each year commencing with January 31, 2003, the
Property Trustee shall transmit to all Holders in accordance with Section 10.8,
and to the Depositor, a brief report dated as of the immediately preceding
December 31 with respect to:

(i) its eligibility under Section 8.7 or, in lieu thereof, if to the best of its
knowledge it has continued to be eligible under said Section, a written
statement to such effect; and

(ii) any change in the property and funds in its possession as Property Trustee
since the date of its last report and any action taken by the Property Trustee
in the performance of its duties hereunder which it has not previously reported
and which in its opinion materially affects the Trust Securities.

 

- 50 -



--------------------------------------------------------------------------------

(b) In addition the Property Trustee shall transmit to Holders such reports
concerning the Property Trustee and its actions under this Trust Agreement as
may be required pursuant to the Trust Indenture Act at the times and in the
manner provided pursuant thereto.

(c) A copy of each such report shall, at the time of such transmission to
Holders, be filed by the Property Trustee with the Depositor.

SECTION 8.16. Reports to the Property Trustee.

The Depositor and the Administrators on behalf of the Issuer Trust shall provide
to the Property Trustee such documents, reports and information as required or
specified by Section 314 of the Trust Indenture Act (if any and to the extent
applicable) and the compliance certificate required or specified by
Section 314(a) of the Trust Indenture Act in the form, in the manner and at the
times set forth in Section 314 of the Trust Indenture Act. The Depositor and the
Administrators shall annually file with the Property Trustee a certificate
specifying whether such Person is in compliance with all the terms and covenants
applicable to such Person hereunder.

SECTION 8.17. Evidence of Compliance with Conditions Precedent.

Each of the Depositor and the Administrators on behalf of the Issuer Trust shall
provide to the Property Trustee such evidence of compliance with any conditions
precedent, if any, provided for in this Trust Agreement that relate to any of
the matters set forth in Section 314(c) of the Trust Indenture Act. Any
certificate or opinion required to be given by an officer pursuant to
Section 314(c)(1) of the Trust Indenture Act shall be given in the form of an
Officers’ Certificate.

SECTION 8.18. Number of Issuer Trustees.

(a) The number of Issuer Trustees shall be two; provided, however, the Property
Trustee and the Delaware Trustee may be the same Person, in which case, the
number of Issuer Trustees may be one.

(b) If an Issuer Trustee ceases to hold office for any reason, a vacancy shall
occur. The vacancy shall be filled with an Issuer Trustee appointed in
accordance with Section 8.10.

(c) The death, resignation, retirement, removal, bankruptcy, incompetence or
incapacity to perform the duties of an Issuer Trustee shall not operate to
dissolve, terminate or annul the Issuer Trust or terminate this Trust Agreement.

SECTION 8.19. Delegation of Power.

(a) Any Administrator may, by power of attorney consistent with applicable law,
delegate to any other natural person over the age of 21 his or her power for the
purpose of executing any documents contemplated in Section 2.8(a) or making any
governmental filing; and

 

- 51 -



--------------------------------------------------------------------------------

(b) The Administrators shall have power to delegate from time to time to such of
their number the doing of such things and the execution of such instruments
either in the name of the Issuer Trust or the names of the Administrators or
otherwise as the Administrators may deem expedient, to the extent such
delegation is not prohibited by applicable law or contrary to the provisions of
this Trust Agreement.

SECTION 8.20. Appointment of Administrators.

(a) The Administrators shall be appointed by the Holder of the Common Securities
and may be removed by the Holder of the Common Securities or may resign at any
time. Upon any resignation or removal, the Holder of the Common Securities shall
appoint a successor Administrator. Each Administrator shall execute this Trust
Agreement thereby agreeing to comply with, and be legally bound by, all of the
terms, conditions and provisions of this Trust Agreement. If at any time there
is no Administrator, the Property Trustee or any Holder who has been a Holder of
Trust Securities for at least six months may petition any court of competent
jurisdiction for the appointment of one or more Administrators.

(b) Whenever a vacancy in the number of Administrators shall occur, until such
vacancy is filled by the appointment of an Administrator in accordance with this
Section 8.20, the Administrators in office, regardless of their number (and
notwithstanding any other provision of this Agreement), shall have all the
powers granted to the Administrators and shall discharge all the duties imposed
upon the Administrators by this Trust Agreement.

(c) Notwithstanding the foregoing, or any other provision of this Trust
Agreement, in the event any Administrator who is a natural person dies or
becomes, in the opinion of the Holder of the Common Securities, incompetent or
incapacitated, the vacancy created by such death, incompetence or incapacity may
be filled by the Holder of the Common Securities (with the successor being a
Person who satisfies the eligibility requirement for Administrators, as the case
may be, set forth in Section 8.7).

Except as otherwise provided in this Trust Agreement, or by applicable law, any
one Administrator may execute any document or otherwise take any action that the
Administrators are authorized to take under this Trust Agreement.

ARTICLE IX

DISSOLUTION, LIQUIDATION AND MERGER

SECTION 9.1. Dissolution Upon Expiration Date.

Unless earlier dissolved, the Issuer Trust shall automatically dissolve on
December 31, 2033 (the “Expiration Date”), and thereafter the Trust Property
shall be distributed in accordance with Section 9.4.

 

- 52 -



--------------------------------------------------------------------------------

SECTION 9.2. Early Dissolution.

The first to occur of any of the following events is an “Early Termination
Event,” upon the occurrence of which the Issuer Trust shall dissolve:

(a) the occurrence of the appointment of a receiver or other similar official in
any liquidation, insolvency or similar proceeding with respect to the Depositor
or all or substantially all of its property, or entry by a court or other
governmental agency of a decree or order if such decree or order shall remain
unstayed and undischarged for a period of 60 days, unless the Depositor shall
transfer the Common Securities as provided by Section 5.11, in which case this
provision shall refer instead to any such successor Holder of the Common
Securities;

(b) the written direction to the Property Trustee from the Holder of the Common
Securities at any time to dissolve the Issuer Trust and, after paying or making
reasonable provision to pay all charges and obligations of the Issuer Trust in
accordance with Section 3808(e) of the Delaware Statutory Trust Act, to
distribute the Junior Subordinated Debentures to Holders in exchange for the
Trust Securities (which direction, subject to Section 9.4(a), is optional and
wholly within the discretion of the Holder of the Common Securities);

(c) the repayment of all of the Capital Securities in connection with the
repayment at maturity or redemption of all the Junior Subordinated Debentures;
and

(d) the entry of an order for dissolution of the Issuer Trust by a court of
competent jurisdiction.

SECTION 9.3. Termination.

As soon as is practicable after the occurrence of an event referred to in
Section 9.1 or 9.2, and upon the completion of the winding-up and liquidation of
the Issuer Trust, the Administrators and the Issuer Trustees (each of whom is
hereby authorized to take such action) shall file a certificate of cancellation
with the Secretary of State of the State of Delaware terminating the Issuer
Trust and, upon such filing, the respective obligations and responsibilities of
the Issuer Trustees, the Administrators and the Issuer Trust created and
continued hereby shall terminate.

SECTION 9.4. Liquidation.

(a) If an Early Termination Event specified in clause (a), (b) or (d) of
Section 9.2 occurs or upon the Expiration Date, the Issuer Trust shall be
wound-up and liquidated by the Property Trustee as expeditiously as the Property
Trustee determines to be possible by distributing, after paying or making
reasonable provision to pay all claims and obligations of the Issuer Trust in
accordance with Section 3808(e) of the Delaware Statutory Trust Act, to each
Holder a Like Amount of Junior Subordinated Debentures, subject to
Section 9.4(d). Notice of liquidation shall be given by the Property Trustee by
first-class mail, postage prepaid, mailed not less than 15 nor more than 45 days
prior to the Liquidation Date to each Holder of Trust Securities at such
Holder’s address as it appears in the Securities Register. All notices of
liquidation shall:

(i) state the Liquidation Date;

 

- 53 -



--------------------------------------------------------------------------------

(ii) state that, from and after the Liquidation Date, the Trust Securities will
no longer be deemed to be Outstanding and any Trust Securities Certificates not
surrendered for exchange will be deemed to represent a Like Amount of Junior
Subordinated Debentures; and

(iii) provide such information with respect to the mechanics by which Holders
may exchange Trust Securities Certificates for Junior Subordinated Debentures,
or if Section 9.4(d) applies receive a Liquidation Distribution, as the
Administrators or the Property Trustee shall deem appropriate.

(b) Except where Section 9.2(c) or 9.4(d) applies, in order to effect the
liquidation of the Issuer Trust and distribution of the Junior Subordinated
Debentures to Holders, the Property Trustee shall establish a record date for
such distribution (which shall be not more than 30 days prior to the Liquidation
Date) and, either itself acting as exchange agent or through the appointment of
a separate exchange agent, shall establish such procedures as it shall deem
appropriate to effect the distribution of Junior Subordinated Debentures in
exchange for the Outstanding Trust Securities Certificates.

(c) Except where Section 9.2(c) or 9.4(d) applies, after the Liquidation Date,
(i) the Trust Securities will no longer be deemed to be Outstanding, (ii) the
Clearing Agency for the Capital Securities or its nominee, as the registered
Holder of the Global Capital Securities Certificates, shall receive a registered
global certificate or certificates representing the Junior Subordinated
Debentures to be delivered upon such distribution with respect to Capital
Securities held by the Clearing Agency or its nominee, and (iii) any Trust
Securities Certificates not held by the Clearing Agency for the Capital
Securities or its nominee as specified in clause (ii) above will be deemed to
represent Junior Subordinated Debentures having a principal amount equal to the
stated Liquidation Amount of the Trust Securities represented thereby and
bearing accrued and unpaid interest in an amount equal to the accumulated and
unpaid Distributions on such Trust Securities until such certificates are
presented to the Securities Registrar for transfer or reissuance.

(d) If, notwithstanding the other provisions of this Section 9.4, whether
because of an order for dissolution entered by a court of competent jurisdiction
or otherwise, distribution of the Junior Subordinated Debentures is not
practical, or if any Early Termination Event specified in clause (c) of
Section 9.2 occurs, the Issuer Trust shall be dissolved, and the Trust Property
shall be liquidated, by the Property Trustee in such manner as the Property
Trustee determines. In such event, on the date of the dissolution of the Issuer
Trust, the Holders will be entitled to receive, out of the assets of the Issuer
Trust available for distribution to the Holders after paying or making
reasonable provision to pay all claims and obligations of the Issuer Trust in
accordance with Section 3808(e) of the Delaware Statutory Trust Act, an amount
equal to the aggregate of Liquidation Amount per Trust Security plus accumulated
and unpaid Distributions thereon to the date of payment (such amount being the
“Liquidation Distribution”). If, upon any such dissolution, the Liquidation
Distribution can be paid only in part because the

 

- 54 -



--------------------------------------------------------------------------------

Issuer Trust has insufficient assets available to pay in full the aggregate
Liquidation Distribution, then, subject to the next succeeding sentence, the
amounts payable by the Issuer Trust on the Trust Securities shall be paid on a
pro rata basis (based upon Liquidation Amounts). The Holder of the Common
Securities will be entitled to receive Liquidation Distributions upon any such
dissolution, pro rata (determined as aforesaid) with the Holders of Capital
Securities, except that, if a Debenture Event of Default in Sections 5.1(1) or
5.1(2) of the Indenture has occurred and is continuing, the Capital Securities
shall have a priority over the Common Securities as provided in Section 4.3.

SECTION 9.5. Mergers, Consolidations, Amalgamations or Replacements of the
Issuer Trust.

The Issuer Trust may not merge with or into, consolidate, amalgamate, be
replaced by, or convey, transfer or lease its properties and assets
substantially as an entirety to, any entity, except pursuant to this Section 9.5
or Section 9.4. At the request of the Holder of the Common Securities, and with
the consent of the Holders of at least a Majority in Liquidation Amount of the
Capital Securities, but without the consent of the Issuer Trustees, the Issuer
Trust may merge with or into, consolidate, amalgamate, be replaced by, or
convey, transfer or lease its properties and assets substantially as an entirety
to a trust organized as such under the laws of any state; provided that (i) such
successor entity either (a) expressly assumes all of the obligations of the
Issuer Trust with respect to the Capital Securities or (b) substitutes for the
Capital Securities other securities having substantially the same terms as the
Capital Securities (the “Successor Capital Securities”) so long as the Successor
Capital Securities have the same priority as the Capital Securities with respect
to distributions and payments upon liquidation, redemption and otherwise, (ii) a
trustee of such successor entity possessing the same powers and duties as the
Property Trustee is appointed to hold the Junior Subordinated Debentures,
(iii) such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease does not cause the Capital Securities (including any Successor
Capital Securities) to be downgraded by any nationally recognized statistical
rating organization, if such Capital Securities have been rated by such
nationally recognized statistical rating organization, (iv) such merger,
consolidation, amalgamation, replacement, conveyance, transfer or lease does not
adversely affect the rights, preferences and privileges of the holders of the
Capital Securities (including any Successor Capital Securities) in any material
respect, (v) such successor entity has a purpose substantially identical to that
of the Issuer Trust, (vi) prior to such merger, consolidation, amalgamation,
replacement, conveyance, transfer or lease, the Issuer Trust has received an
Opinion of Counsel from a firm experienced in such matters to the effect that
(a) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights preferences and privileges of the
holders of the Capital Securities (including any Successor Capital Securities)
in any material respect, and (b) following such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease, neither the Issuer
Trust nor such successor entity will be required to register as an “investment
company” under the Investment Company Act and (vii) the Depositor or any
permitted transferee to whom it has transferred the Common Securities hereunder
owns all of the common securities of such successor entity and guarantees the
obligations of such successor entity under the Capital Securities or Successor
Capital Securities at least to the extent provided by the Guarantee.
Notwithstanding the foregoing, the Issuer Trust shall not, except with the
consent of the Holders of 100% in

 

- 55 -



--------------------------------------------------------------------------------

Liquidation Amount of the Capital Securities, consolidate, amalgamate, merge
with or into, be replaced by, or convey, transfer or lease its properties and
assets substantially as an entirety to, any other entity or permit any other
entity to consolidate, amalgamate, merge with or into, or replace it if such
consolidation, amalgamation, merger, replacement, conveyance, transfer or lease
would cause the Issuer Trust or the successor entity to be taxable other than as
a grantor trust for United States Federal income tax purposes.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1. Limitation of Rights of Holders.

Except as set forth in Section 9.2, the bankruptcy, dissolution, termination,
death or incapacity of any Person having an interest, beneficial or otherwise,
in Trust Securities shall not operate to terminate this Trust Agreement, nor
entitle the legal or personal representatives or heirs of such Person or any
Holder for such Person, to claim an accounting, take any action or bring any
proceeding in any court for a partition or winding-up of the arrangements
contemplated hereby, nor otherwise affect the rights, obligations and
liabilities of the parties hereto or any of them. Any merger or similar
agreement shall be executed by the Administrators on behalf of the Issuer Trust.

SECTION 10.2. Amendment.

(a) This Trust Agreement may be amended from time to time by the Holder of the
Common Securities, without the consent of any Holder of the Capital Securities
(i) to cure any ambiguity, correct or supplement any provision herein which may
be inconsistent with any other provision herein, or to make any other provisions
with respect to matters or questions arising under this Trust Agreement;
provided, however, that any such amendment shall not adversely affect in any
material respect the interests of any Holder or (ii) to modify, eliminate or add
to any provisions of this Trust Agreement to such extent as shall be necessary
to ensure that the Issuer Trust will not be taxable other than as a grantor
trust for United States Federal income tax purposes at any time that any Trust
Securities are Outstanding or to ensure that the Issuer Trust will not be
required to register as an investment company under the Investment Company Act.

(b) Except as provided in Section 10.2(c) hereof, any provision of this Trust
Agreement may be amended by the Holder of the Common Securities with (i) the
consent of the Holders of at least a Majority in Liquidation Amount of the
Capital Securities and (ii) receipt by the Issuer Trustees of an Opinion of
Counsel to the effect that such amendment or the exercise of any power granted
to the Issuer Trustees in accordance with such amendment will not affect the
Issuer Trust’s being taxable as a grantor trust for United States Federal income
tax purposes or the Issuer Trust’s exemption from status of an “investment
company” under the Investment Company Act.

 

- 56 -



--------------------------------------------------------------------------------

(c) In addition to and notwithstanding any other provision in this Trust
Agreement, without the consent of each affected Holder, this Trust Agreement may
not be amended to (i) change the amount or timing of any Distribution on the
Trust Securities or otherwise adversely affect the amount of any Distribution
required to be made in respect of the Trust Securities as of a specified date or
(ii) restrict the right of a Holder to institute suit for the enforcement of any
such payment on or after such date.

(d) Notwithstanding any other provisions of this Trust Agreement, no Issuer
Trustee shall enter into or consent to any amendment to this Trust Agreement
which would cause the Issuer Trust to fail or cease to qualify for the exemption
from status as an “investment company” under the Investment Company Act or be
taxable other than as a grantor trust for United States Federal income tax
purposes.

(e) Notwithstanding anything in this Trust Agreement to the contrary, without
the consent of the Depositor and the Administrators, this Trust Agreement may
not be amended in a manner that imposes any additional obligation on the
Depositor or the Administrators.

(f) In the event that any amendment to this Trust Agreement is made, the
Administrators or the Property Trustee shall promptly provide to the Depositor a
copy of such amendment.

(g) No amendment to this Trust Agreement may be adopted that adversely affects
the Property Trustee’s or the Delaware Trustee’s rights, duties or immunities
under this Trust Agreement, except with the consent of such Property Trustee or
Delaware Trustee. The Property Trustee shall be entitled to receive an Opinion
of Counsel and an Officers’ Certificate stating that any amendment to this Trust
Agreement is in compliance with this Trust Agreement.

(h) Any amendments to this Trust Agreement made pursuant to Section 10.2(a)
shall become effective when notice of such amendment is given to the Holders of
the Trust Securities.

SECTION 10.3. Separability.

In case any provision in this Trust Agreement or in the Trust Securities
Certificates shall be determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

SECTION 10.4. Governing Law.

THIS TRUST AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF EACH OF THE HOLDERS, THE
ISSUER TRUST, THE DEPOSITOR, THE ISSUER TRUSTEES AND THE ADMINISTRATORS SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
AND ALL RIGHTS AND REMEDIES SHALL BE GOVERNED BY SUCH LAWS WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICT OF LAWS OF THE STATE OF DELAWARE OR ANY OTHER
JURISDICTION THAT WOULD CALL FOR THE

 

- 57 -



--------------------------------------------------------------------------------

APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE;
PROVIDED, HOWEVER, THAT THERE SHALL NOT BE APPLICABLE TO THE HOLDERS, THE ISSUER
TRUST, THE DEPOSITOR, THE ISSUER TRUSTEES, THE ADMINISTRATORS OR THIS TRUST
AGREEMENT ANY PROVISION OF THE LAWS (STATUTORY OR COMMON) OF THE STATE OF
DELAWARE PERTAINING TO TRUSTS OTHER THAN THE DELAWARE STATUTORY TRUST ACT THAT
RELATE TO OR REGULATE, IN A MANNER INCONSISTENT WITH THE TERMS HEREOF (A) THE
FILING WITH ANY COURT OR GOVERNMENTAL BODY OR AGENCY OF TRUSTEE ACCOUNTS OR
SCHEDULES OF TRUSTEE FEES AND CHARGES, (B) AFFIRMATIVE REQUIREMENTS TO POST
BONDS FOR TRUSTEES, OFFICERS, AGENTS OR EMPLOYEES OF A TRUST, (C) THE NECESSITY
FOR OBTAINING COURT OR OTHER GOVERNMENTAL APPROVAL CONCERNING THE ACQUISITION,
HOLDING OR DISPOSITION OF REAL OR PERSONAL PROPERTY, (D) FEES OR OTHER SUMS
PAYABLE TO TRUSTEES, OFFICERS, AGENTS OR EMPLOYEES OF A TRUST, (E) THE
ALLOCATION OF RECEIPTS AND EXPENDITURES TO INCOME OR PRINCIPAL, (F) RESTRICTIONS
OR LIMITATIONS ON THE PERMISSIBLE NATURE, AMOUNT OR CONCENTRATION OF TRUST
INVESTMENTS OR REQUIREMENTS RELATING TO THE TITLING, STORAGE OR OTHER MANNER OF
HOLDING OR INVESTING TRUST ASSETS OR (G) THE ESTABLISHMENT OF FIDUCIARY OR OTHER
STANDARDS OF RESPONSIBILITY OR LIMITATIONS ON THE ACTS OR POWERS OF TRUSTEES
THAT ARE INCONSISTENT WITH THE LIMITATIONS OR LIABILITIES OR AUTHORITIES AND
POWERS OF THE ISSUER TRUSTEES OR THE ADMINISTRATOR AS SET FORTH OR REFERENCED IN
THIS TRUST AGREEMENT. SECTION 3540 OF TITLE 12 OF THE DELAWARE CODE SHALL NOT
APPLY TO THE ISSUER TRUST.

SECTION 10.5. Payments Due on Non-Business Day.

If the date fixed for any payment on any Trust Security shall be a day that is
not a Business Day, then such payment need not be made on such date but may be
made on the next succeeding day that is a Business Day except that, if such
Business Day is in the next succeeding calendar year, such payment shall be made
on the immediately preceding Business Day, in each case, with the same force and
effect as though made on the date fixed for such payment, and no Distributions
or interest shall accumulate on such unpaid amount for the period after such
date.

SECTION 10.6. Successors.

This Trust Agreement shall be binding upon and shall inure to the benefit of any
successor to the Depositor, the Issuer Trust, the Administrators and any Issuer
Trustee, including any successor by operation of law. Except in connection with
a consolidation, merger or sale involving the Depositor that is permitted under
Article VIII of the Indenture and pursuant to which the assignee agrees in
writing to perform the Depositor’s obligations hereunder, the Depositor shall
not assign its obligations hereunder.

 

- 58 -



--------------------------------------------------------------------------------

SECTION 10.7. Headings.

The Article and Section headings are for convenience only and shall not affect
the construction of this Trust Agreement.

SECTION 10.8. Reports, Notices and Demands.

Any report, notice, demand or other communication that by any provision of this
Trust Agreement is required or permitted to be given or served to or upon any
Holder or the Depositor may be given or served in writing by deposit thereof,
first class postage prepaid, in the United States mail, hand delivery or
facsimile transmission, in each case, addressed, (a) in the case of a Holder of
Capital Securities, to such Holder as such Holder’s name and address may appear
on the Securities Register; and (b) in the case of the Holder of Common
Securities or the Depositor, to The PB Financial Services Corporation,
Attention: Kelly J. Johnson, facsimile no.: (770) 814-8804, or to such other
address as may be specified in a written notice by the Depositor to the Property
Trustee. Such notice, demand or other communication to or upon a Holder shall be
deemed to have been sufficiently given or made, for all purposes, upon hand
delivery, mailing or transmission. Such notice, demand or other communication to
or upon the Depositor shall be deemed to have been sufficiently given or made
only upon actual receipt of the writing by the Depositor.

Any notice, demand or other communication which by any provision of this Trust
Agreement is required or permitted to be given or served to or upon the Issuer
Trust, the Property Trustee, the Delaware Trustee, the Administrators, or the
Issuer Trust shall be given in writing addressed (until another address is
published by the Issuer Trust) as follows: (a) with respect to the Property
Trustee to Wilmington Trust Company, 1100 North Market Street, Wilmington,
Delaware 19890-0001, Attention: Corporate Trust Administration; (b) with respect
to the Delaware Trustee to 1100 North Market Street, Wilmington, Delaware
19890-0001, Attention: Corporate Trust Administration; and (c) with respect to
the Administrators, to them at the address above for notices to the Depositor,
marked “Attention: PB Capital Trust I Administrators.” Such notice, demand or
other communication to or upon the Issuer Trust or the Property Trustee shall be
deemed to have been sufficiently given or made only upon actual receipt of the
writing by the Issuer Trust, the Property Trustee, or such Administrator.

SECTION 10.9. Agreement Not to Petition.

Each of the Issuer Trustees, the Administrators and the Depositor agree for the
benefit of the Holders that, until at least one year and one day after the
Issuer Trust has been terminated in accordance with Article IX, they shall not
file, or join in the filing of, a petition against the Issuer Trust under any
bankruptcy, insolvency, reorganization or other similar law (including, without
limitation, the United States Bankruptcy Code) (collectively, “Bankruptcy Laws”)
or otherwise join in the commencement of any proceeding against the Issuer Trust
under any Bankruptcy Law. In the event the Depositor takes action in violation
of this Section 10.9, the Property Trustee agrees, for the benefit of Holders,
that at the expense of the Depositor, it shall file an answer with the
bankruptcy court or other court or otherwise properly contest the filing of such
petition by the Depositor against the Issuer Trust or the commencement of such
action and raise the defense that the Depositor has agreed in writing not to
take such action and should be estopped and precluded therefrom and such other
defenses, if any, as counsel for the

 

- 59 -



--------------------------------------------------------------------------------

Issuer Trustee or the Issuer Trust may assert. If any Issuer Trustee or
Administrator takes action in violation of this Section 10.9, the Depositor
agrees, for the benefit of the Holders, that at the expense of the Depositor, it
shall file an answer with the bankruptcy court or otherwise properly contest the
filing of such petition by such Person against the Depositor or the commencement
of such action and raise the defense that such Person has agreed in writing not
to take such action and should be estopped and precluded therefrom and such
other defenses, if any, as counsel for the Issuer Trustee or the Issuer Trust
may assert. The provisions of this Section 10.9 shall survive the termination of
this Trust Agreement.

SECTION 10.10. Trust Indenture Act; Conflict with Trust Indenture Act.

(a) Trust Indenture Act; Application. (i) This Trust Agreement is subject to the
provisions of the Trust Indenture Act that are required to be a part of this
Trust Agreement and shall, to the extent applicable, be governed by such
provisions; (ii) if and to the extent that any provision of this Trust Agreement
limits, qualifies or conflicts with the duties imposed by Sections 310 to 317,
inclusive, of the Trust Indenture Act, such imposed duties shall control;
(iii) for purposes of this Trust Agreement, the Property Trustee, to the extent
permitted by applicable law and/or the rules and regulations of the Commission,
shall be the only Issuer Trustee which is a trustee for the purposes of the
Trust Indenture Act; and (iv) the application of the Trust Indenture Act to this
Trust Agreement shall not affect the nature of the Capital Securities and the
Common Securities as equity securities representing undivided beneficial
interests in the assets of the Issuer Trust.

(b) Lists of Holders of Capital Securities. (i) Each of the Depositor and the
Administrators on behalf of the Trust shall provide the Property Trustee with
such information as is required under Section 312(a) of the Trust Indenture Act
at the times and in the manner provided in Section 312(a) and (ii) the Property
Trustee shall comply with its obligations under Sections 310(b), 311 and 312(b)
of the Trust Indenture Act.

(c) Reports by the Property Trustee. Within 60 days after January 31 of each
year commencing January 31, 2003, the Property Trustee shall provide to the
Holders of the Trust Securities such reports as are required by Section 313 of
the Trust Indenture Act, if any, in the form, in the manner and at the times
provided by Section 313 of the Trust Indenture Act. The Property Trustee shall
also comply with the requirements of Section 313(d) of the Trust Indenture Act.

(d) Periodic Reports to Property Trustee. Each of the Depositor and the
Administrators on behalf of the Issuer Trust shall provide to the Property
Trustee, the Commission and the Holders of the Trust Securities, as applicable,
such documents, reports and information as may be required by Section 315(a)(1)
- (3) (if any) of the Trust Indenture Act and the compliance certificates
required by Section 314(a)(4) and (c) of the Trust Indenture Act (provided that
any certificate to be provided pursuant to Section 314(a)(4) of the Trust
Indenture Act shall be provided within 120 days of the end of each fiscal year
of the Issuer Trust).

(e) Evidence of Compliance with Conditions Precedent. Each of the Depositor and
the Administrators on behalf of the Issuer Trust shall provide to the Property

 

- 60 -



--------------------------------------------------------------------------------

Trustee such evidence of compliance with any conditions precedent, if any,
provided for in this Trust Agreement which relate to any of the matters set
forth in Section 314(c) of the Trust Indenture Act. Any certificate or opinion
required to be given pursuant to Section 314(c) shall comply with Section 314(e)
of the Trust Indenture Act.

(f) Disclosure Information. The disclosure of information as to the names and
addresses of the Holders of Trust Securities in accordance with Section 312 of
the Trust Indenture Act, regardless of the source from which such information
was derived, shall not be deemed to be a violation of any existing law or any
law hereafter enacted which does not specifically refer to Section 312 of the
Trust Indenture Act, nor shall the Property Trustee be held accountable by
reason of mailing any material pursuant to a request made under Section 312(b)
of the Trust Indenture Act.

SECTION 10.11. Acceptance of Terms of Trust Agreement, Guarantee and Indenture.

THE RECEIPT AND ACCEPTANCE OF A TRUST SECURITY OR ANY INTEREST THEREIN BY OR ON
BEHALF OF A HOLDER OR ANY BENEFICIAL OWNER, WITHOUT ANY SIGNATURE OR FURTHER
MANIFESTATION OF ASSENT, SHALL CONSTITUTE THE UNCONDITIONAL ACCEPTANCE BY THE
HOLDER AND ALL OTHERS HAVING A BENEFICIAL INTEREST IN SUCH TRUST SECURITY OF ALL
THE TERMS AND PROVISIONS OF THIS TRUST AGREEMENT, THE GUARANTEE THE INDENTURE,
AND AGREEMENT TO THE SUBORDINATION PROVISIONS AND OTHER TERMS OF THE GUARANTEE
AND THE INDENTURE, AND SHALL CONSTITUTE THE AGREEMENT OF THE ISSUER TRUST, SUCH
HOLDER AND SUCH OTHERS THAT THE TERMS AND PROVISIONS OF THIS TRUST AGREEMENT
SHALL BE BINDING, OPERATIVE AND EFFECTIVE AS BETWEEN THE ISSUER TRUST AND SUCH
HOLDER AND SUCH OTHERS.

* * * *

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

[Signatures on Next Page]

 

- 61 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed, all as of the day and year first above written.

 

THE PB FINANCIAL SERVICES CORPORATION, as Depositor By:   /s/ Kelly J. Johnson
Name:   Kelly J. Johnson Title:   Senior Vice-President WILMINGTON TRUST
COMPANY, as Property Trustee, and not in its individual capacity By:   /s/ Anita
E. Dallago Name:   Anita E. Dallago Title:   Senior Financial Services Officer
WILMINGTON TRUST COMPANY, as Delaware Trustee, and not in its individual
capacity By:   /s/ Anita E. Dallago Name:   Anita E. Dallago Title:   Senior
Financial Services Officer /s/ Kelly J. Johnson Name:   Kelly J. Johnson Title:
  Administrator /s/ Monty G. Watson Name:   Monty G. Watson Title:  
Administrator /s/ John Howard Name:   John Howard Title:   Administrator

 

- 62 -



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF TRUST

OF

PB CAPITAL TRUST I

 

- A-1 -



--------------------------------------------------------------------------------

CERTIFICATE OF TRUST

OF

PB CAPITAL TRUST I

THIS Certificate of Trust of PB Capital Trust I (the “Trust”), dated as of
December 12, 2002, is being duly executed and filed by the undersigned, as
trustee, to form a statutory trust under the Delaware Statutory Trust Act (12
Del. C. § 3801, et seq.) (the “Act”).

1. Name. The name of the statutory trust formed hereby is “PB Capital Trust I”.

2. Delaware Trustee. The name and business address of the trustee of the Trust
in the State of Delaware are Wilmington Trust Company, 1100 North Market Street,
Wilmington, Delaware 19890-0001, Attn: Corporate Trust Administration.

3. Effective Date. This Certificate of Trust shall be effective upon filing with
the Secretary of State of the State of Delaware.

IN WITNESS WHEREOF, the undersigned, being the trustee of the Trust, has duly
executed this Certificate of Trust in accordance with Section 3811(a) of the
Act.

 

WILMINGTON TRUST COMPANY, not in its individual capacity, but solely as trustee
of the Trust By:   /s/ James P. Lawler  

Name: James P. Lawler

Title: Vice President

 

- A-2 -



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED SECURITIES CERTIFICATE

(For transfers pursuant to § 5.5(b)

of the Trust Agreement)

Wilmington Trust Company,

as Securities Registrar

1100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Administration

 

  Re: Floating Rate Capital Securities (“Capital Securities”) of PB Capital
Trust I (the “Trust”)

Reference is made to the Amended and Restated Trust Agreement, dated as of
December 20, 2002 (the “Trust Agreement”), among The PB Financial Services
Corporation, as Depositor, Wilmington Trust Company, as Property Trustee and as
Delaware Trustee, the Administrators named therein, and the Holders (as defined
therein) from time to time. Terms used herein and defined in the Trust Agreement
or in Regulation D, Rule 144A or Rule 144 under the U.S. Securities Act of 1933
(the “Securities Act”) are used herein as so defined.

This certificate relates to $4,000,000 aggregate Liquidation Amount of Capital
Securities, which are evidenced by the following certificate(s) (the “Specified
Securities”):

CUSIP No(s).                                                      

CERTIFICATE No(s).                                              

CURRENTLY IN BOOK-ENTRY FORM: ¨ Yes ¨ No (check one)

The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so. Such
beneficial owner or owners are referred to herein collectively as the “Owner.”
If the Specified Securities are represented by a Global Capital Securities
Certificate, they are held through the Clearing Agency or a Clearing Agency
Participant in the name of the Undersigned, as or on behalf of the Owner. If the
Specified Securities are not represented by a Global Capital Securities
Certificate, they are registered in the name of the Undersigned, as or on behalf
of the Owner.

The Owner has requested that the Specified Securities be transferred to a person
(the “Transferee”) who will take delivery in the form of a Restricted Capital
Security. In

 

- B-1 -



--------------------------------------------------------------------------------

connection with such transfer, the Owner hereby certifies that, unless such
transfer is being effected pursuant to an effective registration statement under
the Securities Act, it is being effected in accordance with Rule 144A, Rule 904
or Rule 144 under the Securities Act or other exemption from registration under
the Securities Act, and all applicable securities laws of the states of the
United States and other jurisdictions. Accordingly, the Owner hereby further
certifies as follows:

1. Rule 144A Transfers. If the transfer is being effected in accordance with
Rule 144A:

(A) the Specified Securities are being transferred to a person that the Owner
and any person acting on its behalf reasonably believe is a “qualified
institutional buyer” within the meaning of Rule 144A, acquiring for its own
account or for the account of a qualified institutional buyer; and

(B) the Owner and any person acting on its behalf have taken reasonable steps to
ensure that the Transferee is aware that the Owner may be relying on Rule 144A
in connection with the transfer.

2. Rule 904 Transfers. If the transfer is being effected in accordance with Rule
904:

(A) the Owner is not a distributor of the Capital Securities, an affiliate of
the Depositor or the Trust or any such distributor or a person acting on behalf
of any of the foregoing;

(B) the offer of the Specified Securities was not made to a person in the United
States;

(C) either:

(i) at the time the buy order was originated, the Transferee was outside the
United States or the Owner and any person acting on its behalf reasonably
believed that the Transferee was outside the United States, or

(ii) the transaction is being executed in, on or through the facilities of the
Eurobond market, as regulated by the Association of International Bond Dealers,
or another designated offshore securities market and neither the Owner nor any
person acting on its behalf knows that the transaction has been prearranged with
a buyer in the United States;

(D) no directed selling efforts within the meaning of Rule 902 of Regulation S
have been made in the United States by or on behalf of the Owner or any
affiliate thereof; and

 

- B-2 -



--------------------------------------------------------------------------------

(E) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

3. Rule 144 Transfers. If the transfer is being effected pursuant to Rule 144:

(A) the transfer is occurring after a holding period of at least one year
(computed in accordance with paragraph (d) of Rule 144 or such shorter time as
may be provided therein) has elapsed since the date the Specified Securities
were acquired from the Depositor or the Trust or from an affiliate (as such term
is defined in Rule 144) of the Depositor or the Trust, with the full amount of
the purchase price paid at the date of purchase, whichever is later, and is
being effected in accordance with the applicable amount, manner of sale and
notice requirements of paragraphs (c), (e), (f) and (h) of Rule 144; or

(B) the transfer is occurring after a holding period of at least two years (or
such shorter time as may be provided in Rule 144(k)) has elapsed since the date
the Specified Securities were acquired from the Depositor or the Trust or from
an affiliate (as such term is defined in Rule 144) of the Depositor or the
Trust, with the full amount of the purchase price paid at the date of purchase,
whichever is later, and the Owner is not, and during the preceding three months
has not been, an affiliate of the Depositor or the Trust.

4. Other Transfers. If the Owner seeks to make a transfer in reliance on any
other exemption under the Securities Act, it shall attach hereto a letter
stating the exemption relied upon and the facts under which such exemption is
available for the requested transfer, and shall attach an opinion of counsel
satisfactory to the Depositor stating that such exemption is available and is
being properly used.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Depositor, the Trust and the Holders.

 

Dated:                                               (Print the name of the
Undersigned, as such term is defined in the second paragraph of this
certificate.)       By:            Name:             Title:            (If the
Undersigned is a corporation, partnership, fiduciary or entity, the correct name
of the entity, and the name and title of the person signing on behalf of the
Undersigned must be stated.)

 

- B-3 -



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMMON SECURITIES CERTIFICATE

 

- C-1 -



--------------------------------------------------------------------------------

COMMON SECURITIES CERTIFICATE

THIS COMMON SECURITIES CERTIFICATE

IS NOT TRANSFERABLE EXCEPT IN

COMPLIANCE WITH APPLICABLE LAW AND

SECTION 5.11 OF THE TRUST AGREEMENT

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY APPLICABLE STATE OR OTHER
JURISDICTION’S SECURITIES OR BLUE SKY LAWS, AND NO SUCH SECURITIES NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED,
HYPOTHECATED OR DISPOSED OF ABSENT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR SUCH OTHER APPLICABLE SECURITIES OR BLUE SKY LAWS COVERING
SUCH SECURITIES OR SUCH TRANSFER IS MADE IN ACCORDANCE WITH AN AVAILABLE
EXEMPTION UNDER THE SECURITIES ACT AND ANY APPLICABLE OTHER SECURITIES OR BLUE
SKY LAWS, AND THE DEPOSITOR RECEIVES AN OPINION OF COUNSEL FROM THE HOLDER OF
THESE SECURITIES REASONABLY SATISFACTORY TO THE DEPOSITOR STATING THAT SUCH
SALE, TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION, OR DISPOSITION IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES ACT AND ANY OTHER APPLICABLE
SECURITIES OR BLUE SKY LAWS.

THIS SECURITY IS NOT A DEPOSIT OR AN OBLIGATION OF A DEPOSITORY INSTITUTION, IS
NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY
OTHER GOVERNMENT AGENCY, AND IS NOT SECURED.

 

- C-2 -



--------------------------------------------------------------------------------

Certificate Number   Aggregate Liquidation Amount -C-1-   —$124,000.00—

 

PB Capital Trust I

Floating Rate Common Securities

(Liquidation Amount — $1,000.00 per Common Security)

PB Capital Trust I, a statutory trust created under the laws of the State of
Delaware (the “Issuer Trust”), hereby certifies that The PB Financial Services
Corporation (the “Holder”) is the registered owner of One Hundred Twenty Four
(124) common securities of the Issuer Trust representing undivided beneficial
interests in the assets of the Issuer Trust and designated as the PB Capital
Trust I Floating Rate Common Securities (Liquidation Amount $1,000.00 per common
security) (the “Common Securities”). Except in accordance with Section 5.11 of
the Trust Agreement (as defined below), the Common Securities are not
transferable and, to the fullest extent permitted by law, any attempted transfer
hereof other than in accordance therewith shall be void. The designations,
rights, privileges, restrictions, preferences and other terms and provisions of
the Common Securities are set forth in, and this Certificate and the Common
Securities represented hereby are issued and shall in all respects be subject to
the terms and provisions of, the Amended and Restated Trust Agreement of the
Issuer Trust, dated as of December 20, 2002 as the same may be amended from time
to time (the “Trust Agreement”) among The PB Financial Services Corporation, as
Depositor, Wilmington Trust Company, as Property Trustee, Wilmington Trust
Company, as Delaware Trustee, the Administrators named therein and the Holders
of Trust Securities, including the designation of the terms of the Common
Securities as set forth therein. The Issuer Trust will furnish a copy of the
Trust Agreement to the Holder without charge upon written request to the Issuer
Trust at its principal place of business or registered office.

Upon receipt of this Certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

Capitalized terms used but not defined herein have the meanings assigned to them
in the Trust Agreement.

 

- C-3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, one of the Administrators of the Issuer Trust has executed
this Common Securities Certificate this 20th day of December, 2002.

 

PB CAPITAL TRUST I By:       

Name: Kelly J. Johnson

Title: Administrator

AUTHENTICATED:

 

WILMINGTON TRUST COMPANY,

as Property Trustee

By:        Authorized Signatory

 

- C-4 -



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CAPITAL SECURITIES CERTIFICATE

 

- D-1 -



--------------------------------------------------------------------------------

GLOBAL CAPITAL SECURITIES CERTIFICATE

This Capital Securities Certificate is a Global Capital Securities Certificate
within the meaning of the Trust Agreement (hereinafter referred to) and is
registered in the name of The Depository Trust Company, a New York corporation
(“DTC”), or Cede & Co. as its nominee. Capitalized terms used but not defined
herein shall have the meanings assigned to them in the Trust Agreement.

Unless this Capital Securities Certificate is presented by an authorized
representative of DTC to PB Capital Trust I or its agent for registration of
transfer, exchange or payment, and any Capital Securities Certificate issued is
registered in the name of Cede & Co. or such other name as is requested by an
authorized representative of DTC (and any payment is made to Cede & Co. or to
such other entity as is requested by an authorized representative of DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO A PERSON IS
WRONGFUL inasmuch as the registered owner hereof, DTC or Cede & Co., has an
interest herein.

Unless and until it is exchanged in whole or in part for securities in
certificated form, this Capital Securities Certificate may not be transferred
except as a whole by DTC to a nominee of DTC or by a nominee of DTC to DTC or
another nominee of DTC or by DTC or any such nominee to a successor of DTC or a
nominee of such successor of DTC.

THE CAPITAL SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY APPLICABLE STATE OR OTHER JURISDICTION’S SECURITIES OR BLUE SKY LAWS, AND
NO SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED,
ASSIGNED, PLEDGED, HYPOTHECATED OR DISPOSED OF ABSENT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT AND SUCH OTHER APPLICABLE SECURITIES OR BLUE
SKY LAWS COVERING SUCH SECURITIES OR SUCH TRANSFER IS MADE IN ACCORDANCE WITH AN
AVAILABLE EXEMPTION UNDER THE SECURITIES ACT, WHICH MAY INCLUDE EXEMPTIONS UNDER
REGULATION S, RULE 144A, RULE 144 OR ANY OTHER AVAILABLE EXEMPTION UNDER THE
SECURITIES ACT, AND ANY OTHER APPLICABLE SECURITIES OR BLUE SKY LAWS, AND THE
DEPOSITOR RECEIVES AN OPINION OF COUNSEL FROM THE HOLDER OF THESE SECURITIES
REASONABLY SATISFACTORY TO THE DEPOSITOR STATING THAT SUCH OFFER, SALE,
TRANSFER, ASSIGNMENT, PLEDGE, HYPOTHECATION, OR DISPOSITION IS EXEMPT FROM THE
REGISTRATION REQUIREMENTS OF SUCH SECURITIES ACT AND ANY OTHER APPLICABLE
SECURITIES OR BLUE SKY LAWS.

 

- D-2 -



--------------------------------------------------------------------------------

THIS SECURITY IS NOT A DEPOSIT OR AN OBLIGATION OF ANY DEPOSITORY INSTITUTION,
IS NOT INSURED OR GUARANTEED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY
GOVERNMENT AGENCY, AND IS NOT SECURED.

THE CAPITAL SECURITIES WILL BE ISSUED AND MAY BE TRANSFERRED ONLY IN LIQUIDATION
AMOUNTS OF NOT LESS THAN $50,000.00. ANY ATTEMPTED TRANSFER OF CAPITAL
SECURITIES HAVING A LIQUIDATION AMOUNT OF LESS THAN $50,000.00 SHALL, TO THE
FULLEST EXTENT PERMITTED BY LAW, BE DEEMED TO BE VOID AND OF NO EFFECT
WHATSOEVER. ANY PURPORTED TRANSFEREE OF A LESSER AMOUNT SHALL, TO THE FULLEST
EXTENT PERMITTED BY LAW, BE DEEMED NOT TO BE THE HOLDER OF SUCH CAPITAL
SECURITIES FOR ANY PURPOSE, INCLUDING BUT NOT LIMITED TO THE RECEIPT OF
DISTRIBUTIONS OF SUCH CAPITAL SECURITIES, AND SUCH PURPORTED TRANSFEREE SHALL,
TO THE FULLEST EXTENT PERMITTED BY LAW, BE DEEMED TO HAVE NO INTEREST WHATSOEVER
IN SUCH CAPITAL SECURITIES.

NO EMPLOYEE BENEFIT OR OTHER PLAN OR INDIVIDUAL RETIREMENT ACCOUNT SUBJECT TO
TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”) (EACH, A “PLAN”), NO ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN
ASSETS” BY REASON OF ANY PLAN’S INVESTMENT IN THE ENTITY (A “PLAN ASSET
ENTITY”), AND NO PERSON INVESTING “PLAN ASSETS” OF ANY PLAN, MAY ACQUIRE OR HOLD
THIS CAPITAL SECURITIES CERTIFICATE OR ANY INTEREST HEREIN, UNLESS SUCH PURCHASE
OR HOLDING IS COVERED BY THE EXEMPTIVE RELIEF PROVIDED BY U.S. DEPARTMENT OF
LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 96-23, 95-60, 91-38, 90-1
OR 84-14 OR ANOTHER APPLICABLE EXEMPTION WITH RESPECT TO SUCH PURCHASE OR
HOLDING. ANY PURCHASER OR HOLDER OF THIS CAPITAL SECURITIES CERTIFICATE OR ANY
INTEREST HEREIN THAT IS A PLAN OR A PLAN ASSET ENTITY OR IS PURCHASING SUCH
SECURITIES ON BEHALF OF OR WITH “PLAN ASSETS” WILL BE DEEMED TO HAVE REPRESENTED
BY ITS PURCHASE AND HOLDING HEREOF THAT (A) THE PURCHASE AND HOLDING OF THE
CAPITAL SECURITIES IS COVERED BY THE EXEMPTIVE RELIEF PROVIDED BY PTCE 96-23,
95-60, 91-38, 90-1 OR 84-14 OR ANOTHER APPLICABLE EXEMPTION, (B) THE DEPOSITOR
AND THE ADMINISTRATORS ARE NOT “FIDUCIARIES” WITHIN THE MEANING OF SECTION 3(21)
OF ERISA AND THE REGULATIONS THEREUNDER, WITH RESPECT TO SUCH PERSON’S INTEREST
IN THE CAPITAL SECURITIES OR THE JUNIOR SUBORDINATED DEBENTURES, AND (C) IN
PURCHASING THE CAPITAL SECURITIES SUCH PERSON APPROVES THE PURCHASE OF THE
JUNIOR SUBORDINATED DEBENTURES AND THE APPOINTMENT OF THE ISSUER TRUSTEES.

 

- D-3 -



--------------------------------------------------------------------------------

IT IS EXPECTED THAT THESE EXEMPTIONS WILL NOT BE AVAILABLE WITH RESPECT TO THESE
SECURITIES. ACCORDINGLY, ANY ERISA PLANS OR OTHER PLANS SUBJECT TO ERISA SHALL
NOT INVEST OR ATTEMPT TO INVEST IN THESE SECURITIES ABSENT AN OPINION OF COUNSEL
TO SUCH PLAN ADDRESSED TO THE PLAN, THE PLAN SPONSOR, THE PLACEMENT AGENTS AND
THE DEPOSITOR, IN FORM AND SUBSTANCE SATISFACTORY TO ALL SUCH PERSONS, STATING
THAT SUCH INVESTMENT IS PERMISSIBLE.

 

- D-4 -



--------------------------------------------------------------------------------

Aggregate Liquidation Amount

-Certificate No. -001-   $4,000,000

CUSIP No. 69317P AA 5

ISIN No. US69317P AA 5

PB Capital Trust I

Floating Rate Capital Securities

(Liquidation Amount — $50,000.00 per Capital Security)

PB Capital Trust I, a statutory trust created under the laws of the State of
Delaware (the “Issuer Trust”), hereby certifies that Cede & Co., as nominee of
The Depository Trust Company, a New York banking corporation (the “Holder”), is
the registered owner of FOUR MILLION AND NO/100 Dollars ($4,000,000.00)
Aggregate Liquidation Amount of Capital Securities of the Issuer Trust
representing a preferred undivided beneficial interest in the assets of the
Issuer Trust and designated as the PB Capital Trust I Floating Rate Capital
Securities and having a minimum liquidation amount of $50,000.00 per Capital
Security (the “Capital Securities”). The Capital Securities are transferable
only on the books and records of the Issuer Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer as provided in Section 5.5 of the Trust Agreement (as
defined below). The designations, rights, privileges, restrictions, preferences
and other terms and provisions of the Capital Securities are set forth in, and
this Certificate and the Capital Securities represented hereby are issued and
shall in all respects be subject to the terms and provisions of, the Amended and
Restated Trust Agreement of the Issuer Trust, dated as of December 20, 2002, as
the same may be amended from time to time (the “Trust Agreement”), among The PB
Financial Services Corporation, as Depositor, Wilmington Trust Company, as
Property Trustee, Wilmington Trust Company, as Delaware Trustee, the
Administrators named therein and the Holders of Trust Securities, including the
designation of the terms of the Capital Securities as set forth therein. The
Holder is entitled to the benefits of the Guarantee Agreement entered into by
The PB Financial Services Corporation, as Guarantor, and Wilmington Trust
Company, as Guarantee Trustee, dated as of December 20, 2002, as the same may be
amended from time to time (the “Guarantee Agreement”), to the extent provided
therein. The Issuer Trust will furnish a copy of the Trust Agreement and the
Guarantee Agreement to the Holder without charge upon written request to the
Issuer Trust by contacting the Issuer Trustees.

Upon receipt of this certificate, the Holder is bound by the Trust Agreement and
is entitled to the benefits thereunder.

 

- D-5 -



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein have the meanings assigned to them
in the Trust Agreement.

IN WITNESS WHEREOF, one of the Administrators of the Issuer Trust has executed
this certificate this 20th day of December, 2002.

 

 

PB CAPITAL TRUST I By:        

Name: Kelly J. Johnson

Title: Administrator

 

AUTHENTICATED:

WILMINGTON TRUST COMPANY,

as Property Trustee

 

By:         Authorized Signatory

Date: December 20, 2002

 

- D-6 -



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers this Capital Security
to:

 

 

--------------------------------------------------------------------------------

(Insert assignee’s social security or tax identification number)

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

(Insert address and zip code of assignee)

 

 

and irrevocably appoints      

 

 

--------------------------------------------------------------------------------

agent to transfer this Capital Securities Certificate on the books of the Issuer
Trust. The agent may substitute another to act for him or her.

Date: _______________________________

Signature: __________________________________________________

(Sign exactly as your name appears on the other side of

this Capital Securities Certificate)

The signature(s) should be guaranteed by an eligible guarantor institution
(banks, stockbrokers, savings and loan associations and credit unions with
membership in an approved signature guarantee medallion program), pursuant to
S.E.C. Rule 17Ad-15.

- D-7 -



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF PLACEMENT AGREEMENT

 

- E-1 -



--------------------------------------------------------------------------------

PB Capital Trust I

Up to $4,000,000 of Floating Rate Capital Securities

Fully and Unconditionally Guaranteed as to Distributions

and Other Payments by

The PB Financial Services Corporation

 

--------------------------------------------------------------------------------

PLACEMENT AGREEMENT

 

--------------------------------------------------------------------------------

December 13, 2002

The Bankers Bank

BankersBanc Capital Corporation

2410 Paces Ferry Road

600 Paces Summit

Atlanta, Georgia 30339-4098

Ladies and Gentlemen:

The PB Financial Services Corporation (the “Company”) is forming a Delaware
statutory trust (the “Issuer Trust”) to issue securities for the benefit of the
Company. The Company and the Issuer Trust (collectively, the “Offerors”),
propose, upon and subject to the terms and conditions stated herein, to offer,
issue and sell (the “Offering”), pursuant to exemptions from registration under
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
Securities and Exchange Commission (the “Commission”) Rule 506 under the
Securities Act (“Rule 506”), Commission Rule 144A under the Securities Act
(“Rule 144A”), and/or Commission Regulation S under the Securities Act
(“Regulation S”), up to the amount of floating rate capital securities issued by
the Issuer Trust shown above (together with the related Guarantee thereof, the
“Capital Securities”). The Company will purchase all common securities to be
issued by the Issuer Trust (the “Common Securities”, and collectively with the
Capital Securities, the “Trust Securities”).

We hereby request you to act as the exclusive agents of the Company and the
Issuer Trust (each, a “Placement Agent”), upon the terms and conditions of this
Placement Agreement (this “Agreement”), to solicit purchasers (“Purchasers”) of
the Capital Securities, in minimum stated Liquidation Amounts of $50,000.00 and
integral multiples of $50,000.00 in excess thereof with a minimum purchase of
$100,000.00.

The Trust Securities will be issued by the Issuer Trust pursuant to an Amended
and Restated Trust Agreement in form and substance acceptable to the Placement
Agent (the “Trust Agreement”) by and among the Company, as depositor (the
“Depositor”), the Administrator(s) named therein (the “Administrators”),
Wilmington Trust Company, as the property trustee (the “Property Trustee”) and
as the Delaware trustee (the “Delaware Trustee”, and collectively with

 

- E-2 -



--------------------------------------------------------------------------------

the Property Trustee, the “Issuer Trustees”). The Capital Securities will be
fully and unconditionally guaranteed on a subordinated basis by the Company with
respect to distributions and amounts payable upon liquidation, redemption,
repayment or otherwise (the “Guarantee”) pursuant to the Guarantee Agreement
(the “Guarantee Agreement”) between the Company and Wilmington Trust Company, as
trustee (the “Guarantee Trustee”), for the benefit of the holders (the
“Holders”) of the Capital Securities.

All proceeds from (i) the sale of the Capital Securities in the Offering and
(ii) the sale by the Issuer Trust to the Company of its Common Securities, will
be used by the Issuer Trust to purchase junior subordinated debentures issued by
the Company and due on the last business day preceding the first scheduled
Payment Date after the thirtieth (30th) anniversary of the Securities original
issuance date (the “Junior Subordinated Debentures”). The Junior Subordinated
Debentures will have an aggregate principal amount equal to the aggregate
Liquidation Amount of the Trust Securities, and will be issued pursuant to the
Junior Subordinated Indenture (the “Indenture”), by and between the Company and
Wilmington Trust Company, as trustee (the “Indenture Trustee”).

The Capital Securities, the Common Securities, the Guarantee and the Junior
Subordinated Debentures are collectively referred to herein as the “Securities.”
This Agreement, the Trust Agreement, the Indenture, the Guarantee Agreement and
the Securities are referred to collectively as the “Operative Documents.” The
Operative Documents, together with all other documents, instruments and
agreements pertaining to the transactions (the “Transactions”) contemplated in
the Operative Documents are called the “Transaction Documents.”

The Placement Agent previously has delivered a summary term sheet (the “Term
Sheet”), which contained a preliminary indication of the principal terms the
Placement Agent believed reasonably achievable in the market on the date of such
Term Sheet, subject to changes in market conditions, investor demands and other
factors. This Agreement supersedes and replaces the Term Sheet in its entirety.
The final terms and conditions of the Capital Securities shall be subject to the
mutual agreement of the Company, the Issuer Trust, the Placement Agent and the
Purchasers, and the Placement Agent makes no representation or warranty as to
the rates, spreads or other terms that may actually be achieved with respect to
the Capital Securities.

The Offerors will prepare and deliver to the Placement Agent a confidential
Offering Memorandum and a reasonable number of copies thereof for use by the
Placement Agent in connection with the Offering of the Capital Securities. As
used herein, the term “Offering Memorandum” means, with respect to any date or
time referred to in this Agreement, the most recent offering memorandum, as
amended or supplemented, including exhibits thereto and any documents
incorporated therein by reference which has been prepared and delivered by the
Offerors to the Placement Agent in connection with the Offering.

Capitalized terms used but not defined herein have the respective meanings
specified in the Trust Agreement. All references in this Agreement to financial
statements, schedules and other information which are “contained,” “included,”
“disclosed”, “described in” or “stated” in the Offering Memorandum (or other
similar references) shall be deemed to mean and include all such financial
statements and schedules and other information which are included and/or
incorporated by reference in the Offering Memorandum; and all references in this
Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended (the “1934 Act”) or the Securities Act, which
document is incorporated or deemed to be incorporated by reference in the
Offering Memorandum. All references to “Regulation D” shall mean

 

- E-3 -



--------------------------------------------------------------------------------

Commission Rules 501 through 508 under the Securities Act. For purposes hereof,
the singular shall include the plural and vice versa, and the words “include”,
“including”, “included”, and derivations thereof shall mean without limitation
by reason of enumeration or otherwise.

Certain terms of this Agreement are provided in Exhibit 1.

In consideration of the premises, the mutual agreements contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party, the parties, intending to be
legally bound, agree as follows:

1. Offering and Sale of Capital Securities.

(a) On the terms and subject to the conditions of this Agreement, the Issuer
Trust and the Company hereby confirm the Placement Agent’s appointment as the
Company’s exclusive agent during the offering period specified in this section
(the “Offering Period”) to solicit Purchasers to purchase Capital Securities
from the Issuer Trust through the Offering. The Offering Period will commence on
a date mutually acceptable to the Company, the Issuer Trust and the Placement
Agent and will end at 5:00 P.M., Eastern Time, on the earliest of the Closing
Date (as defined in Section 2 below), the last Subsequent Closing Date (as
defined in Section 2 below), if any, or the Offering termination date (the
“Offering Termination Date”) specified in Exhibit 1 hereto, unless earlier
terminated, or extended by our mutual agreement to a later date. Subject to the
performance by the Offerors of all their obligations hereunder, and in reliance
upon the completeness and accuracy of each of the Offerors’ representations,
warranties and covenants, the Placement Agent hereby accepts such agency upon
the terms and conditions of this Agreement. Each of the Offerors acknowledges
and agrees that it has made its own independent investigation of the
desirability to the Offerors of offering and selling the Securities in the
Offering and that it has not relied upon the Placement Agent in making such
decisions.

(b) The Placement Agent shall use its reasonable commercial efforts, subject to
the terms and conditions of this Agreement, to solicit Purchasers of the Capital
Securities. The Placement Agent, in fulfilling its obligations hereunder, may
engage brokers, dealers, or other third parties to solicit Purchasers of the
Capital Securities or to refer potential Purchasers of the Capital Securities.
The Placement Agent may enter into agreements with, and pay fees to, such third
parties as the Placement Agent deems appropriate in connection with such
activities. The Placement Agent shall not, either directly or indirectly, in
fulfilling its obligations hereunder, act as an underwriter for the Capital
Securities and is in no way obligated or committed, directly or indirectly, to
advance its own funds to purchase any Capital Securities or to purchase or to
assure the purchase of any Capital Securities; provided, however, that nothing
herein shall preclude the Placement Agent from purchasing and reselling the
Capital Securities using the Offering Memorandum or other information provided
thereunder or hereunder by the Offerors and in reliance upon Rule 144A,
Regulation S, Commission Rule 144 under the Securities Act (“Rule 144”) or other
available exemptions under the Securities Act, in the Placement Agent’s sole
discretion. In making any such purchases or resales, the Placement Agent will
rely upon the Offerors’ representations, warranties, covenants and agreements
provided herein and in any officer’s certificates provided by or on behalf of
the Offerors.

(c) The Placement Agent’s agency under this Agreement is coupled with an
interest, and therefore is not terminable by the Company or the Issuer Trust
without the

 

- E-4 -



--------------------------------------------------------------------------------

Placement Agent’s prior express written consent, except as expressly provided in
Section 9(b) hereof. Unless sooner terminated in accordance with Section 9
hereof, the Placement Agent’s agency under this Agreement will continue until
the termination of the Offering or the Closing Date, or if applicable, the last
Subsequent Closing Date.

(d) The Company shall pay the Placement Agent for its services as Placement
Agent hereunder the percentage of the aggregate stated liquidation amount of
Capital Securities sold in the Offering (the “Placement Agent Fee”) specified in
Exhibit 1 hereto.

2. Closing; Delivery and Payment.

(a) If the conditions described in Section 6 hereof have been satisfied or
waived, the initial closing of the Offering (the “Closing”) will be held at the
offices of Alston & Bird LLP, One Atlantic Center, 1201 W. Peachtree Street,
Atlanta, Georgia 30309-3424 or such other place as is agreed upon by the
Placement Agent, the Company and the Issuer Trust as soon as practicable
thereafter. The date on which the initial Closing is held shall be referred to
herein as the “Closing Date.” The Company and Placement Agent may agree in
writing to close the sale of some but not all Securities offered at the Closing,
to continue the Offering as to the unsold Securities, if any, and if additional
Securities are thereafter sold to conduct one or more subsequent closings (each,
a “Subsequent Closing”) on one or more subsequent dates (each, a “Subsequent
Closing Date”). Each Subsequent Closing and Subsequent Closing Date shall be
identified by a sequential number, and will be held at the offices of Alston &
Bird LLP, One Atlantic Center, 1201 W. Peachtree Street, Atlanta, Georgia
30309-3424, or such other places as mutually agreed upon by the Placement Agent,
the Company and the Issuer Trust, upon not less than three business days’ prior
notice, subject to the terms and conditions hereof, the Company’s reaffirmation
of all its representations, warranties and covenants herein and the delivery of
all legal and other opinions required hereunder. Not less than two full business
days prior to the Closing and each Subsequent Closing, Capital Securities in
definitive form and in authorized denominations shall be made available by or on
behalf of the Company and the Issuer Trust to the Placement Agent and the
Property Trustee for inspection, checking and delivery to The Depository Trust
Company (“DTC”) or its custodian. As part of the Closing and each Subsequent
Closing, the Company will pay the Placement Agent Fee and those expenses
theretofore actually incurred as provided in Sections 1(d), 6 and 8. The time
and date for the delivery of the certificates representing the Capital
Securities sold at the Closing Date and each Subsequent Closing Date shall be
sequentially numbered as a “Time of Delivery.”

3. Offeror Representations, Warranties and Covenants. The Company and the Issuer
Trust, jointly and severally, represent and warrant to, and agree with the
Placement Agent that:

(a) Neither the Company nor the Issuer Trust, nor any of their Affiliates, nor
any person acting on its or their behalf has directly or indirectly (i) engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with any offer or sale of any of the Securities,
or (ii) made offers or sales of any security, or solicited offers to buy or sell
any security, under circumstances that would require the registration of any of
the Securities under the Securities Act or the securities or blue sky laws of
any applicable jurisdiction.

(b) Neither the Company nor the Issuer Trust, nor any of their Affiliates, nor
any person acting on its or their behalf, has engaged or will engage in any
directed selling efforts with respect to the Securities within the meaning of
Regulation S.

 

- E-5 -



--------------------------------------------------------------------------------

(c) Neither the Company nor the Issuer Trust is, or upon the issuance and sale
of the Securities and the application of the proceeds thereof will be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act of
1940, as amended (the “Investment Company Act”) without regard to Section 3(c)
of the Investment Company Act.

(d) None of the Company, any of its “Subsidiaries” (as defined in Commission
Regulation S-X, Rule 1-02(x)) nor the Issuer Trust has any arrangement,
understanding or agreement to have any person (other than the Placement Agent as
provided herein) to solicit offers to purchase, to make any offers to sell, or
to sell or purchase any of the Securities.

(e) The Company is a corporation duly organized, validly existing and in good
standing under the laws of its state of organization and has the full corporate
power and authority to own, lease and operate its properties, to own its
subsidiaries, and to conduct its business as described in the Offering
Memorandum and to enter into and perform its obligations under this Agreement
and the other Transaction Documents; the Company has been duly approved and is
registered with the Board of Governors of the Federal Reserve System (the
“Federal Reserve”) as a financial holding company or bank holding company under
the Bank Holding Company Act of 1956, as amended, (the “BHC Act”), and with all
other federal and state regulatory authorities that require registration or
approval of the Company as a holding company (“Other Banking Approvals”). The
Company has all necessary authorizations, approvals, registrations, orders,
licenses, certificates, consents and permits (collectively, “Approvals”), and is
duly qualified to transact business as a holding company that owns or controls
depository institutions and as a foreign corporation and is in good standing in
each jurisdiction where it owns or leases property or transacts business, and
where such qualification is necessary, except to the extent that the failure to
have such Approvals, to so qualify or to be in good standing has not had and is
not reasonably likely to have a Material Adverse Effect. A “Material Adverse
Effect” means any event, action, omission or condition that: (i) has had or is
reasonably likely to have a material adverse effect on the condition (financial
or otherwise), earnings, cash flows, business or prospects of the Company and
its Subsidiaries considered as one enterprise and whether or not arising in the
ordinary course of business, (ii) has had or is reasonably likely to have a
material adverse effect on the Issuer Trust, the rights of Holders of the
Capital Securities or the consummation or performance of the Transactions,
(iii) raises the question of the validity or enforceability of any Transaction
Document, or (iv) seeks to restrain, enjoin, limit or prohibit the execution,
delivery or performance of any of the Transaction Documents or any of the
Transactions. The Company’s capitalization is as set forth in the Offering
Memorandum, all of the outstanding shares of capital stock of the Company
(“Company Shares”) have been duly authorized and validly issued and are fully
paid and non-assessable, and none of the outstanding Company Shares was issued
in violation of any preemptive or similar rights of any shareholder of the
Company.

(f) Attached as Schedule 1 is a list of all the Company’s direct and indirect
Subsidiaries. Each Subsidiary that is a “bank” or “savings association” (each,
for purposes hereof, a “Bank”), as defined in Sections 3(a) or 3(b)
respectively, of the Federal Deposit Insurance Act, as amended (the “FDIA”) has
been duly incorporated and is validly existing as a state chartered commercial
bank, or as a national bank or federal thrift organized and validly existing
under the laws of the United States and is a member in good standing of the
Federal Deposit Insurance Corporation (“FDIC”) and of the Federal Reserve System
(if shown on Schedule 1); each Subsidiary has been duly organized and is validly
existing under the laws of its

 

- E-6 -



--------------------------------------------------------------------------------

jurisdiction of organization; each Subsidiary has all corporate or entity power
and authority and Approvals necessary to own, lease and operate its properties
and to conduct its business as presently operated, and is duly qualified as a
foreign entity to transact business and is in good standing in each jurisdiction
in which such qualification is required, except where the failure to so qualify
or to be in good standing would not have a Material Adverse Effect. All of the
issued and outstanding shares of capital stock of each Subsidiary have been duly
authorized and validly issued, are fully paid and non-assessable, except, in the
case of Bank Subsidiaries to the extent such shares are assessable under the
applicable banking laws of the jurisdiction where each Bank Subsidiary is
organized, and are owned by the Company, directly or indirectly, free and clear
of any security interest, mortgage, pledge, lien, hypothecation, negative
pledge, charge, encumbrance, adverse claim or equity (each a “Lien”), except
(i) an existing Lien that will be released upon the first Closing when the
related loan will be paid in full by the Company, and (ii) a Lien to secure a
loan or line of credit from The Bankers Bank, Atlanta, Georgia to the Company,
as described in the Offering Memorandum or contained in any Transaction
Document. None of the outstanding shares of capital stock of any Subsidiary was
issued in violation of any preemptive or similar rights of any Subsidiary
arising by operation of law, under their respective charters, articles or
certificate of incorporation or organizational documents, by-laws, or other
organizational or constituent documents (“Organizational Documents”), or under
any contract to which the Company or any Subsidiary is a party. Neither the
Company nor any of its Subsidiaries beneficially owns any shares of stock or any
other equity securities of or interest in any entity, except (i) securities or
interests held in the ordinary course of business, and (ii) as described in the
Offering Memorandum.

(g) The Company and its Subsidiaries operate and are in compliance with all
applicable laws, ordinances, rules and regulations of, and all commitments to,
all judgments, orders, rulings and decrees of and agreements with (collectively,
“Laws”), all applicable governmental, regulatory and self-regulatory agencies
(including any securities exchange or market where any of the Company’s or any
Subsidiary’s securities are listed or traded), courts, arbitrators, bodies and
authorities (“Governmental Authorities”) and all Approvals, except for those
violations of which, individually or in the aggregate, would not have a Material
Adverse Effect.

(h) The Issuer Trust has been, or within 5 business days of the date hereof will
be, duly created, and at the Closing Date and each Subsequent Closing Date, if
any, and at all times thereafter, will be duly created, validly existing and in
good standing as a statutory trust under, and will be in compliance with the
Delaware Statutory Trust Act, 12 Del. C. 3801, et seq. (the “Statutory Trust
Act”), with full power and authority to (i) own its properties and to conduct
the business it transacts and proposes to transact as contemplated in the
Transaction Documents or described in the Offering Memorandum, and (ii) execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party. The Issuer Trust is, or will be, at the Closing Date and each
Subsequent Closing Date, if any, and at all times thereafter, duly qualified to
transact business as a foreign entity in good standing in each jurisdiction in
which such qualification is necessary, except where the failure to so qualify or
be in good standing would not have a material adverse effect on such Issuer
Trust, or the rights of Holders of Capital Securities, or cause or result in a
Material Adverse Effect. The Issuer Trust is not, and will not be, a party to or
otherwise bound by any agreement other than the Transaction Documents to which
it is a party. The Issuer Trust is and will be, under current law, classified
for United States federal income tax purposes as a grantor trust and not as an
association or other entity taxable as a corporation. The Issuer Trust does not
have any Subsidiaries; the Company has been advised by its independent
accountants that the Issuer Trust is and will be treated as a consolidated
Subsidiary of the Company pursuant to generally accepted accounting principles
consistently

 

- E-7 -



--------------------------------------------------------------------------------

applied (“GAAP”), as in effect on the date of this Agreement and on each Closing
Date and Subsequent Closing Date, and that no proposals existing on any such
date are reasonably likely to change that treatment. The Offeror will include
the Trust Securities as part of its long term debt on its financial statements
in accordance with GAAP.

(i) This Agreement and each of the Transaction Documents have been duly
authorized by the Company and the Issuer Trust, and, on or before the Closing
Date, when executed and delivered by or on behalf of the Company, the Issuer
Trust, the Issuer Trustees and the Guarantee Trustee will be a valid and binding
obligation of the Company and the Issuer Trust, enforceable against each of them
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, receivership, conservatorship, reorganization or similar laws
affecting creditors’ rights generally and to general principles of equity and to
limitations on the rights to indemnity and contribution that exist by virtue of
public policy (the “Bankruptcy and Equity Exception”). Each of the
Administrators of the Issuer Trust is a duly authorized director, officer or
employee of the Company or its Subsidiaries and has been duly authorized by the
Company and the Issuer Trust to execute and deliver the Trust Agreement and
other Transaction Documents.

(j) The Trust Securities have been duly authorized by the Trust Agreement and
the Guarantee Agreement and, when executed, authenticated, issued and delivered
against payment therefor to the Purchasers, in the case of the Capital
Securities, and to the Company, in the case of the Common Securities, will be
validly issued, fully paid and nonassessable (except, in the case of the Common
Securities, for the obligations of the Company with respect to certain expenses
and obligations of the Issuer Trust specified in the Operative Documents), and
will represent undivided beneficial interests in the assets of the Issuer Trust
and will be entitled to the benefits of the Trust Agreement and the Guarantee
Agreement. None of the Trust Securities is subject to preemptive or any similar
rights. On the Closing Date and on each Subsequent Closing Date, all of the
issued and outstanding Common Securities will be owned directly by the Company
free and clear of any Lien.

(k) The Junior Subordinated Debentures and the Guarantee Agreement have been
duly authorized by the Company. At the Closing Date and on each Subsequent
Closing Date, if any, the Junior Subordinated Debentures will have been duly
executed and delivered by the Company for authentication in accordance with the
Indenture, and, when authenticated in the manner provided for in the Indenture
and delivered against payment therefor by the Issuer Trust, will constitute
valid and binding obligations of the Company entitled to the benefits of the
Indenture and enforceable against the Company in accordance with their terms,
subject to the Bankruptcy and Equity Exception. The Junior Subordinated
Debentures will be in the form contemplated by, and entitled to the benefits of,
the Indenture.

(l) The execution, delivery and performance of the Transaction Documents to
which the Company, the Issuer Trust, the Issuer Trustees, the Guarantee Trustee,
the Indenture Trustee and the Administrators are parties, and the consummation
of the Transactions, (i) have been duly authorized by the Company or the Issuer
Trust, as applicable, (ii) do not require any consent or Approval under, do not
and will not conflict with, constitute a breach of, or a default or an event,
which with notice, lapse of time or both would be a default under, an event or
condition that gives any person the right to require the repurchase, redemption
or repayment of all or a portion of any note, debenture or other indebtedness of
the Company or any Subsidiary (each a “Repayment Event”),(iii) will not result
in the creation or imposition of any Lien upon any property or assets of the
Issuer Trust, the Company or any of its Subsidiaries, under any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument (“Contract”) to

 

- E-8 -



--------------------------------------------------------------------------------

which the Issuer Trust, the Company or any of its Subsidiaries is a party or by
which it or any of them may be bound, or to which any of the property or assets
of any of them is subject, except for a conflict, breach, default or Lien which
does not have and is not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect, nor will any such action result in any
violation of the Trust Agreement, the Statutory Trust Act or any other
applicable Law or Approval.

(m) (i) Each of the audited consolidated financial statements, including the
notes and schedules thereto, of the Company and its consolidated Subsidiaries
(and where the Company has been formed within the last five years, of its
predecessors and their respective consolidated Subsidiaries) as of and for the
last full five years (the “Annual Financial Statements”) and the interim
unaudited consolidated financial statements of the Company and its consolidated
subsidiaries as of and for the latest interim periods and the corresponding
interim periods of the immediately preceding year (the “Interim Financial
Statements”, and collectively with the Annual Financial Statements, the
“Financial Statements”) provided to the Placement Agent or included in the
Offering Memorandum or from which information is included in the Offering
Memorandum, has been prepared in accordance with GAAP, Section 36 of the Federal
Deposit Insurance Act, as amended (the “FDI Act”) and applicable regulation
thereunder, and to the extent the Company files reports under Sections 13 or
15(d) of the 1934 Act, to the 1934 Act and the Commission’s rules and
regulations thereunder, including Regulation S-X. Such Financial Statements
conform, to the extent the Company files reports under Section 13 or 15(d) of
the 1934 Act, to the requirements of the 1934 Act and all applicable Commission
rules and regulations, and in all cases fairly present in all material respects
the consolidated and parent-only financial condition, earnings, cash flows and
changes in shareholders’ equity as of the dates and for the periods therein
specified, subject, in the case of Interim Financial Statements, only to normal
recurring year-end audit adjustments that are not material, and each has been
certified as required by applicable Law. The summary and selected financial and
statistical data included in the Offering Memorandum present fairly the
information shown therein and have been compiled on a basis consistent with the
Financial Statements. The Company has a duly constituted audit committee of its
Board of Directors (the “Audit Committee”), all of whose members are
“independent” in accordance with applicable Law, including FDI Act Section 36,
and applicable regulations thereunder. Such Audit Committee has operated
consistent in all material respects with the requirements of the Securities Act,
the BHC Act and any applicable state and federal banking and other Laws, and, to
the extent that the Company files reports under the 1934 Act or has a class of
securities listed or traded on any securities exchange or Nasdaq market, the
1934 Act, the Commission’s rules and regulations, and the applicable rules of
such exchange or Nasdaq. The Company’s independent accountants have reviewed
each Interim Financial Statement in accordance with the applicable requirements
of the Securities Act, the BHC Act, state and federal banking and other Laws,
the 1934 Act, the Audit Committee’s charter, the Commission’s rules and
regulations and the applicable rules of Nasdaq or any securities exchange on
which the Company has securities listed or traded.

(ii) All the Company’s reports to the Federal Reserve, including those on Form
FRY-9 (and its various subdesignations) and the various schedules and subreports
thereunder, for the last full five years and any interim periods (the “FRB
Reports”), conform in all material respects to the Federal Reserve’s
requirements for such reports, and all of the Subsidiaries’ call reports (“Call
Reports”) submitted to its primary federal and state regulators conform in all
material respects to the Federal Financial Institutions Examination Council’s
(“FFIEC”) requirements for Call Reports, and all such FRB Reports and Call
Reports conform to the requirements of Section 37 of the FDI Act and applicable
regulation thereunder, and are accurate and complete in all material respects
and fairly present in all material respects and fairly

 

- E-9 -



--------------------------------------------------------------------------------

present in all material respects the reporting entity’s financial condition,
earnings, cash flows (to the extent a statement of cash flows is included
pursuant to the requirements of such forms) and changes in shareholders’ equity
as of the dates and for the periods shown consistent with the Financial
Statements as of and for the corresponding dates and periods.

(n) If required by the BHC Act or applicable state and federal banking,
securities and other Laws, each of the accountants who certified or reviewed the
Financial Statements and Interim Financial Statements are “independent public
accountants.”.

(o) Other than as disclosed in the Offering Memorandum, there are no
investigations, actions or proceedings by or before any Governmental Authority
pending, or, to the best knowledge of the Company, threatened against or
affecting the Company, any of its Subsidiaries or the Issuer Trust, that have
had or are reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect.

(p) Since the respective dates as of which information is included in the
Offering Memorandum, including any Financial Statements and Interim Financial
Statements, except as otherwise stated therein or referred to therein, there has
not been (i) any event, action, omission or condition that has had a Material
Adverse Effect, (ii) any transactions entered into by the Issuer Trust, the
Company or any Subsidiary, other than in the ordinary course of business, that
are material to (A) the Issuer Trust or (B) the Company and its Subsidiaries
considered as one enterprise, (iii) except for regular quarterly cash dividends
on the Company’s common stock in the ordinary course of business consistent with
past practice, any dividend or distribution of any kind declared, paid or made
by the Company on its capital stock or by the Issuer Trust on Trust securities,
nor (iv) any other event, action, omission or condition that is reasonably
likely to have a Material Adverse Effect.

(q) The Company and its Subsidiaries maintain a system of internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general and specific authorizations;
(ii) transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorizations; (iv) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences, and (v) otherwise complies with
all applicable federal and state banking, securities and other applicable Laws,
including the Foreign Corrupt Practices Act, the Sarbanes-Oxley Act of 2002, and
the Commission’s rules and regulations thereunder.

(r) The Company and its Subsidiaries have filed all federal, state, local and
foreign tax returns that are required to be filed or have duly requested
extensions thereof and have paid all taxes required to be paid by any of them
and any related assessments, fines or penalties, except for any such tax,
assessment, fine or penalty that is being contested in good faith and by
appropriate proceedings; and adequate charges, accruals and reserves have been
provided for in the Financial Statements in respect of all federal, state, local
and foreign taxes, including for all periods and amounts as to which the tax
liability of the Company or its Subsidiaries is being contested, has not been
finally determined or remains open to examination by applicable taxing
authorities and where such taxes have not become due and payable.

(s) None of the Company, any of its Subsidiaries nor the Issuer Trust is in
violation of its respective Organizational Documents, or in default (including
any condition or occurrence of any event that with notice, the lapse of time or
both, would be a default) in the

 

- E-10 -



--------------------------------------------------------------------------------

performance or observance of any obligation, agreement, covenant or condition
contained in any Contract, to which any of them is a party or by which it or any
of them may be bound or to which any of the property or assets of any of them is
subject, which violation or default would, have a Material Adverse Effect, a
material adverse effect on the Issuer Trust or that would adversely affect the
Transactions.

(t) No filing with, or Approval of any Governmental Authority, other than those
that have been made or obtained and which remain in full force and effect, is
necessary or required for the formation of the Issuer Trust, or the performance
by the Company or the Issuer Trust of their obligations hereunder, in connection
with the issuance and sale of the Securities or the consummation of the
Transactions. The Company has given written notice to the Federal Reserve and
the other Governmental Authorities having jurisdiction over the Company and the
Transactions, of its intent to engage in the Transactions, and neither the
Federal Reserve nor any other applicable Governmental Authority has expressed
any objection to the Offering, and the Federal Reserve will have confirmed in
writing by the Closing that at the time of issuance, the Capital Securities will
be Tier 1 Capital under the Federal Reserve’s capital adequacy guidelines and
rules. The Company has no reason to believe that the Capital Securities will not
be treated as Tier 1 Capital. The Company shall confirm such matters in an
officers’ certificate delivered to the Placement Agent at the Closing and each
Subsequent Closing, if any.

(u) To the Company’s knowledge, no labor problem exists with employees of the
Company or any of its Subsidiaries or is imminent that has had or is reasonably
likely to have a Material Adverse Effect, and the Company is not aware of any
existing or imminent labor disturbance by the employees of any of the Company’s
or its Subsidiaries’ principal suppliers, contractors or customers that has had
is reasonably likely to have a Material Adverse Effect.

(v) The Company and its Subsidiaries carry, or are entitled to the benefits of,
insurance from insurers of recognized financial standing in such amounts and
covering such risks as is generally maintained by companies of established
repute engaged in the same or similar businesses as the Company and its
Subsidiaries, and all such insurance is in full force and effect, and the
Company has not received or given any notice of cancellation, nonrenewal or
material increase in the cost of such insurance.

(w) The Company and its Subsidiaries each owns or possesses, or can readily
acquire on reasonable terms, patents, patent licenses, trademarks, service marks
and trade names necessary to carry on their businesses as presently conducted,
and neither the Company nor any of its Subsidiaries has received any notice of
infringement of or conflict with asserted rights of others with respect to any
patents, patent licenses, trademarks, service marks or trade names that, in the
aggregate, if the subject of an unfavorable decision, ruling or finding, has had
or is reasonably likely to have a Material Adverse Effect.

(x) The Company and its Subsidiaries each has good and marketable title to all
its respective properties and assets, free and clear of all Liens, except as
(i) are described in the Offering Memorandum, or (ii) are neither material in
amount nor materially significant in relation to the business of the Company and
its Subsidiaries, considered as one enterprise. All of the Contracts material to
the business of the Company and its Subsidiaries considered as one enterprise,
and under which the Company or any of its Subsidiaries holds properties or
assets, are in full force and effect, and neither the Company nor any of its
Subsidiaries has any notice of any material claim that has been asserted by
anyone adverse to the rights of the Company or such Subsidiary under any such
Contracts, or affecting or questioning the rights of such entities to the
continued possession of the leased or subleased premises or other assets under
any such Contract.

 

- E-11 -



--------------------------------------------------------------------------------

(y) Other than such agreements, instruments and other documents that are
described in the Offering Memorandum or that are filed as Exhibits to the
Company’s periodic reports filed by the Company with the Commission pursuant to
the 1934 Act or by any predecessor bank with its primary federal banking
regulator pursuant to 1934 Act, Section 12(i) and that are included in the
Offering Memorandum, there are no agreements, contracts or documents of a
character described in Item 601 of Regulation S-K under the Securities Act to
which the Company or any of its Subsidiaries is a party or to which any of them
or any of their assets are subject or bound.

(z) The Company and its Subsidiaries and other affiliates have not taken and
will not take, directly or indirectly, any action designed to, or that might be
reasonably expected to, cause or result in stabilization or manipulation of the
price, of the Capital Securities.

(aa) The Capital Securities are eligible for resale pursuant to Rule 144A and
will not be, at the Closing Date or any Subsequent Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the 1934 Act, or quoted in a U.S. automated interdealer quotation
system.

(bb) The Offering Memorandum does not, and through the Closing Date and the last
Subsequent Closing Date, if any, will not, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements included or incorporated therein, in the light of the circumstances
under which they were made, not misleading; provided that this representation,
warranty and agreement shall not apply to statements in or omissions from the
Offering Memorandum made in reliance upon and in conformity with information
furnished to the Offerors in writing by or on behalf of the Placement Agent
expressly for use in the Offering Memorandum, and which information consists
solely of paragraphs one through four and the last paragraph under the caption
“Plan of Offering” in the Offering Memorandum.

(cc) All documents and information incorporated, or deemed to be incorporated,
by reference in the Offering Memorandum, including the Exhibits, conform in all
material respects to the applicable requirements of the Securities Act, the 1934
Act (and the Commissions’s rules, regulations and forms to the extent
applicable), and other applicable federal and state banking and other Laws, and
if the Company has been formed or has acquired any Subsidiaries that had a class
of securities registered under Section 12(i) of the 1934 Act within the last
five full calendar years, the rules, regulations and forms of such predecessor’s
primary federal bank regulators, and at the date of the Offering Memorandum, do
not and will not include an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(dd) Subject to compliance by the Placement Agent with the procedures set forth
in Section 4 hereof, it is not necessary in connection with the offer, sale and
delivery of the Capital Securities in the manner contemplated by this Agreement
and the Offering Memorandum to register the Capital Securities under the
Securities Act or to qualify the Trust Agreement, the Guarantee Agreement or the
Indenture, or the Property Trustee, the Delaware Trustee, the Guarantee Trustee
or the Indenture Trustee under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”).

(ee) Any certificate signed by any officer or director of the Company or any
Administrator or Trustee on behalf of the Issuer Trust and delivered to the
Placement Agent or to

 

- E-12 -



--------------------------------------------------------------------------------

counsel for the Placement Agent shall be deemed a representation, warranty and
covenant by the Company or the Issuer Trust, respectively, to the Placement
Agent as to the matters covered thereby. All representations, warranties, and
covenants made by or on behalf of the Company or the Issuer Trust in the
Operative Documents are hereby made to the Placement Agent and incorporated
herein by reference as if set forth fully herein.

(ff) Offers and sales of capital stock, if any, by the Company, whether common
stock, convertible preferred or otherwise, in the six month period prior to the
date of this Agreement will not be “integrated,” as that term has been defined
by the Commission, with the Offering or otherwise cause the offer and sale of
the Securities to not be exempt from the registration requirements of the
Securities Act pursuant to the exceptions provided in Commission Rule 506.

(gg) The Company, on the Closing Date, will terminate the Commercial Variable
Rate Revolving Or Draw Note by and between the Company and SunTrust Bank in the
amount of $2,000,000 and tender to SunTrust Bank all monies due and owing under
such note including principal and accrued interest. Moreover, the Company shall
acquire a release from the Agreement Not To Encumber Assets executed in
conjunction with the aforementioned note.

4. Placement Agent Representations and Warranties. The Placement Agent
represents and warrants to the Company and the Issuer Trust that:

(a) The Placement Agent has not offered or sold and will not arrange for the
offer or sale of the Capital Securities except (i) in an offshore transaction
complying with Rule 903 of Regulation S, (ii) to persons it has reason to
believe (1) are “accredited investors” (as defined in Commission Rule 501) or
(2) are “qualified institutional investors” (as defined in Rule 144A), or
(iii) otherwise pursuant to an available exemption from registration under the
Securities Act, including “Rule 4(1 1/2)”.

(b) Neither Placement Agent nor any person acting on its behalf has engaged, or
will engage, in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Securities.

(c) Neither Placement Agent nor any person acting on its behalf has engaged or
will engage in any directed selling efforts within the meaning of Regulation S
with respect to the Securities.

(d) The Placement Agent will deliver, or cause to be delivered in written or
electronic form to each Purchaser of Capital Securities, a copy of the Offering
Memorandum prepared and provided by the Company.

(e) This Agreement has been duly authorized by the Placement Agent, and when
executed and delivered by the Placement Agent will be a valid and binding
obligation of the Placement Agent, enforceable against the Placement Agent in
accordance with its terms, subject to the Bankruptcy and Equity Exemption.

5. Offeror Covenants. The Company and the Issuer Trust, jointly and severally,
agree with the Placement Agent that:

(a) The Company and the Issuer Trust will arrange for the registration,
qualification or exemption of the Capital Securities for sale under the
securities and blue sky laws

 

- E-13 -



--------------------------------------------------------------------------------

of, and to take such actions to make the Capital Securities eligible for
purchase or investment by financial institutions in, such jurisdictions as the
Placement Agent may reasonably designate and will maintain such qualifications
and eligibility in effect so long as required for the sale of the Capital
Securities and the investment therein by financial institutions in such
jurisdictions. The Company and the Issuer Trust will promptly advise the
Placement Agent of the receipt by the Company or the Issuer Trust, as the case
may be, of any notification with respect to the suspension of the registration,
qualification or exemption of the Capital Securities for sale in, or the
eligibility of the Capital Securities for purchase or investment by financial
institutions in, any jurisdiction or the initiation or threatening of any
proceeding for such purpose.

(b) Neither the Company nor the Issuer Trust will, nor will either of them
permit any of the Company’s “Affiliates” (as defined in Commission Rule 501(b))
to, purchase and resell any Capital Securities during the Offering Period or any
extension of the Offering Period.

(c) The Offerors will not, nor will either of them permit any of their
respective Affiliates, nor any person acting on its or their behalf, to,
directly or indirectly, make offers or sales of any security, or solicit offers
to buy any security, under circumstances that would require the registration of
any of the Securities under the Securities Act or the qualification or filing of
the Trust Agreement, the Guarantee Agreement or the Indenture, or any Issuer
Trustee, Guarantee Trustee or Indenture Trustee under the Trust Indenture Act.
Without limiting the generality of the immediately preceding sentence, the
Offerors will not and will cause their Affiliates not to make any offer or sale
of securities of the Offerors of any class if, as a result of the doctrine of
“integration” under the Securities Act, such offer or sale would render invalid
(for the purpose of (i) the offer or sale of the Capital Securities by the
Placement Agent or to the Purchasers, (ii) the resale of the Capital Securities
by the Placement Agent or (iii) the resale of the Capital Securities to others
by such subsequent purchasers from the Placement Agent or others), the exemption
from the registration requirements of the Securities Act provided by
Section 4(2) thereof, by Rule 144A, Rule 144, “Rule 4(1 1/2)”, Regulation S or
other exemptions thereunder.

(d) Neither the Company nor the Issuer Trust will, nor will either of them
permit any of their Affiliates, nor any person acting on its or their behalf,
to, engage in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the any of
the Securities.

(e) Neither the Company nor the Issuer Trust will, nor will either of them
permit any of their Affiliates or any person acting on its or their behalf, to
engage in any directed selling efforts within the meaning of Regulation S with
respect to the Securities.

(f) None of the Company nor any of its Affiliates or Subsidiaries nor the Issuer
Trust will take, directly or indirectly, any action designed to, or that might
reasonably be expected to, cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Capital Securities.

(g) Each of the Offerors will cooperate with the Placement Agent and use all
commercially reasonable efforts to make the Capital Securities, and in the event
the Junior Subordinated Debentures are distributed to Holders of the Capital
Securities, to make the Junior Subordinated Debentures, eligible for clearance
and settlement as book-entry securities through the facilities of DTC, and will
execute, deliver and comply with all representations made to, and agreements
with, DTC.

 

- E-14 -



--------------------------------------------------------------------------------

(h) The Offerors, as promptly as possible, will furnish to the Placement Agent,
without charge, such number of copies of the Offering Memorandum and all
amendments and supplements thereto and documents incorporated by reference
therein, including any filings made under the 1934 Act or applicable rules and
regulations thereunder, as the Placement Agent or any offeree may reasonably
request. The Offerors will not use or distribute any other offering materials.

(i) The Offerors will immediately notify the Placement Agent, and confirm such
notice in writing, (i) of any filing made by the Offerors of information
relating to the offering of the Capital Securities with Nasdaq, any securities
exchange or any Governmental Authority in the United States or any other
jurisdiction and shall provide the Placement Agent with copies thereof, and
(ii) prior to the completion of the placement of the Capital Securities and the
Offering Period, of any actual or prospective material changes in or affecting
the condition (financial or otherwise), earnings, cash flows, business or
prospects of the Issuer Trust, or the Company and its Subsidiaries considered as
one enterprise, which (x) make any statement in the Offering Memorandum false or
misleading in any material respect or (y) are not disclosed in the Offering
Memorandum. In such event or if during such time any event shall occur as a
result of which it is necessary, in the reasonable opinion of the Company, the
Placement Agent, or their respective counsel, to amend or supplement the
Offering Memorandum in order that the Offering Memorandum not include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in the light of the circumstances
then existing, the Company will immediately amend or supplement the Offering
Memorandum by preparing and furnishing to the Placement Agent an amendment or
amendments of, or a supplement or supplements to, the Offering Memorandum (in
form and substance satisfactory in the reasonable opinion of counsel for the
Placement Agent) so that, as so amended or supplemented, the Offering Memorandum
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing at the time it is delivered to an offeree, not
misleading. Prior to the Closing Date and each Subsequent Closing Date, if any,
the Company will furnish to the Placement Agent upon its request, as soon as
they have been prepared, a copy of any Company financial statements and other
information for any period subsequent to the periods covered by the Financial
Statements or Interim Financial Statements included in the Offering Memorandum.

(j) The Offerors will advise the Placement Agent promptly of any proposal to
amend or to supplement the Offering Memorandum and will not effect such
amendment or supplement without the consent of the Placement Agent. Neither the
consent of the Placement Agent, nor the Placement Agent’s delivery of any such
amendment or supplement, shall constitute a waiver of any of the conditions set
forth in Section 6 hereof.

(k) In connection with the offer and sale of the Capital Securities, the
Offerors agree that, prior to any offer or sale of the Capital Securities to or
by the Placement Agent, the Placement Agent and its counsel have the right to
make reasonable inquiries into the business of the Issuer Trust, the Company and
its Subsidiaries. In connection with the offer or sale of the Capital Securities
through the Placement Agent during the Offering Period, the Offerors also agree
to provide to each prospective offeree of Capital Securities who so requests
information concerning the Issuer Trust, the Company and its Subsidiaries (to
the extent that such information is available or can be acquired and made
available to prospective Purchasers without unreasonable effort or expense and
to the extent the provision thereof is not prohibited by applicable Law) and the
terms and conditions of the offering of the Securities, as provided in the
Offering Memorandum, and to hold at least one conference call with offerees at a
reasonable time prior to the Closing and each Subsequent Closing, if any,
whereby such offerees have the

 

- E-15 -



--------------------------------------------------------------------------------

opportunity to ask questions and receive answers concerning the terms of the
Offering and to obtain information about the Offerors or the Offering to the
same extent as set forth in the immediately preceding sentence.

(l) The Company shall pay promptly upon invoice and not later than the Closing
and each Subsequent Closing, if any, or any termination of the Offering, and
irrespective of whether any Capital Securities are sold, (i) all costs incident
to the authorization, issuance, sale and delivery of the Securities, including
making the Securities eligible for book-entry transfer through DTC, and all
taxes payable in that connection; (ii) the reasonable fees and charges of
qualifying and making eligible for investment by financial institutions, the
Capital Securities under the laws of the several jurisdictions as provided in
Section 5(a); (iii) the actual and reasonable fees and expenses of the Issuer
Trustees, the Guarantee Trustee and the Indenture Trustee and their counsel;
(iv) the out-of-pocket expenses actually incurred by the Placement Agent,
including the reasonable actual fees and charges of the Placement Agent’s
counsel, including any tax opinions, DTC and Portal filings, and blue sky and
investment eligibility surveys and filings, as applicable; and (v) all other
costs and expenses incurred incident to the performance of the obligations of
the Company and the Issuer Trust. All fees, charges and expenses payable
hereunder are net of applicable withholding, sales or similar taxes.

(m) Neither the Company nor the Issuer Trust will, nor will either engage or
permit any Affiliate to engage anyone other than the Placement Agent (until 270
days following the date of this Agreement) without the Placement Agent’s prior
written consent, offer, sell, contract to sell, grant any option to purchase or
otherwise dispose of, directly or indirectly, (i) any Securities or other
securities of the Issuer Trust other than as contemplated by this Agreement,
(ii) any securities that are substantially similar to the Securities, including
any similar securities convertible into or exercisable or exchangeable into
other Company securities, or (iii) any other securities convertible into, or
exercisable or exchangeable for, any of (i) or (ii), or enter into an agreement,
understanding or arrangement with any other person for such purposes, or
announce an intention to do any of the foregoing.

(n) The Offerors will use all commercially reasonable efforts to do and perform
all things required to be done and performed by each of them under this
Agreement prior to and after the Closing Date and each Subsequent Closing Date,
to satisfy all conditions precedent on its part to the delivery of the Capital
Securities to consummate the Transactions.

(o) The Company, promptly following the Closing, and each Subsequent Closing,
will issue a press release, in a form reasonably acceptable to the Placement
Agent announcing the sale of the Capital Securities through the Placement Agent,
and if the Company files reports with the Commission pursuant to Sections 13 or
15(d) of the 1934 Act, will file such press release with the Commission on a
Form 8-K. The Offerors also will file timely with the Commission one or more
Form Ds pursuant to Regulation D with respect to the sale of the Securities, in
form and substance reasonably satisfactory to the Placement Agent.

(p) The Issuer Trust will use the proceeds received by it from the sale of the
Securities, and the Company and its Subsidiaries will use the proceeds received
by them from the sale of the Junior Subordinated Debentures, in the manner
specified in the Offering Memorandum under the caption “Use of Proceeds.”

(q) Each of the Offerors will, so long as any of the Capital Securities or the
Junior Subordinated Debentures are outstanding, file with the Commission all
reports specified under Sections 13 or 15(d) of the 1934 Act, to the extent that
the Company is otherwise required

 

- E-16 -



--------------------------------------------------------------------------------

to file such information, and otherwise will (i) maintain and provide “adequate
current public information” (as defined in Commission Rule 144(c) under the
Securities Act) about the Offerors to permit resales of the Capital Securities
or the Junior Subordinated Debentures pursuant to such Rule 144, and (ii) make
available to any prospective purchaser of the Capital Securities or Junior
Subordinated Debentures, the information required by Rule 144A(d)(4) under the
Securities Act. The Company shall cause to be prepared annual audited
consolidated financial statements consistent with the provisions of subsections
3(m), 3(n) and 3(q) hereof, will maintain the system of internal controls
consistent with subsection 3(q) hereof, and for so long as any of the Capital
Securities or the Junior Subordinated Debentures are outstanding, will show such
instruments in their Financial Statements and Interim Financial Statements as a
separate line item and as part of the Company’s total debt.

(r) For so long as any of the Capital Securities or the Junior Subordinated
Debentures are outstanding, the Offerors will (i) deliver without charge to the
Placement Agent and each Holder, promptly upon filing or becoming available,
copies of (w) all reports or other publicly available information that the
Company mails or otherwise makes available to its shareholders and holders of
securities of the Company, (x) all reports, financial statements and proxy or
information statements filed by the Company and/or the Issuer Trust with the
Commission, Nasdaq or any securities exchange, (y) other information concerning
the Company or its Subsidiaries as reasonably requested by the Holder, including
without limitation, press releases, analysts’ reports and communications with
holders of Company or Subsidiary securities, and (z) annual financial statements
and interim unaudited financial statements meeting the requirements of
Section 3(m) hereof, and (ii) make management available to participate in a
conference call once annually to discuss with Holders of the Capital Securities
the Company’s and its Subsidiaries’ financial condition, results of operations
and other matters.

(s) The Company and the Issuer Trust will comply with, and perform their
obligations under, the Operative Documents.

(t) The Company and the Issuer Trust will not claim, and will actively resist
any attempts by others to claim, the benefits of any usury laws against holders
of the Capital Securities or the Junior Subordinated Debentures.

(u) The Offerors will maintain this Agreement and all other Transaction
Documents, and the terms hereof and thereof strictly confidential, except to the
extent that (i) either Offeror is required to file the Trust Agreement, the
Guarantee Agreement, the Indenture or the forms of the Securities with any
public officials in the State of Delaware or the state where the Company
maintains its principal executive offices or with the Commission, and (ii) the
terms of the Securities may be described generally in financial statements,
reports or filings with the Commission or other Governmental Authorities. The
Placement Agent and the Offerors may disclose the Transaction Documents to
Purchasers of the Securities and to any Governmental Authority, provided the
Offerors use all commercially reasonable efforts to limit the public disclosure
thereof. The Offerors may also disclose the Transaction Documents to their
respective counsel and accountants, and others who have a need to know such
information, provided such persons are notified that these Transaction Documents
are confidential and agree to maintain them as confidential. It is understood
and agreed that the Transaction Documents are proprietary to the Placement Agent
and will not be copied or used by the Company or any of its Affiliates or
representatives for any purposes other than the Transactions.

(v) With respect to any offering and sale of Company capital stock, whether such
capital stock be common stock, convertible preferred, debt, or otherwise,
occurring within the six month period following the date of this Agreement, the
Company shall either:

 

- E-17 -



--------------------------------------------------------------------------------

(i) register the capital stock pursuant to requirements of the Securities Act
and comply with Rule 152 of the same, or;

(ii) ensure all such offers and sales of capital stock will be made
(A) exclusively to “accredited investors,” as that term is defined in Commission
Rule 501 under the Securities Act, or to fewer than 30 nonaccredited investors
each of whom the Company reasonably believes to be sophisticated, (B) in
compliance with the information delivery requirements set forth in Commission
Rule 502(b) under the Securities Act, (C) without any form of general
solicitation or general advertising within the meaning of Commission Rule 502(c)
under the Securities Act, (D) in compliance with the resale limitation
requirements of Commission Rule 502(d) under the Securities Act, and
(E) otherwise in compliance with the private offering exemption provided by
Section 4(2) of the Securities Act and the safe harbor provided by Commission
Rule 506 thereunder; and

(w) Notwithstanding (u) above, the Company will take all reasonable steps to
ensure that any such offers and sales of capital stock by the Company in the six
month period following the date of this Agreement will not be “integrated,” as
that term has been defined by the Commission, with the Offering or otherwise
cause the offer and sale of the Securities to not be exempt from the
registration requirements of the Securities Act pursuant to the exceptions
provided in Commission Rule 506.

(x) The Company will maintain a line of credit, secured by 100% of the common
stock of the Company’s Subsidiaries (the “Line of Credit”), in an amount of
$250,000 with The Bankers Bank, so long as the Capital Securities or the Junior
Subordinated Debentures are outstanding, provided The Bankers Bank is willing to
maintain and renew such Line of Credit. Draws under the Line of Credit may be
used by the Company in its discretion for any purposes permitted under the
related Loan Documents, including maintaining the capital adequacy of the
Company’s Bank Subsidiaries. Neither the Placement Agent nor The Bankers Bank
require that the Line of Credit be used by the Company to pay any amounts under
the Securities.

6. Conditions to the Placement Agent’s Obligations. The Placement Agent’s
obligations under this Agreement to use its commercially reasonable efforts to
obtain Purchasers for the Capital Securities and to close the sale of any
Capital Securities shall be subject to the accuracy of the representations and
warranties of the Company and the Issuer Trust contained herein as of the date
and time that this Agreement is executed (the “Execution Time”) through each
Closing Date and Subsequent Closing Date, if any, to the accuracy of the
statements of the Company and the Issuer Trust made herein and in any other
Transaction Documents, to the performance by the Company and the Issuer Trust of
their respective covenants, agreements and obligations hereunder and under the
other Transaction Documents, and to the following additional conditions:

(a) The Company shall have furnished to the Placement Agent the opinion of
counsel to the Company (“Company Counsel”) that is reasonably acceptable to the
Placement Agent, dated the Closing Date and each Subsequent Closing Date, if
any, addressed to the Placement Agent addressing the matters set forth in Annex
A hereto and such other matters as the Placement Agent may reasonably request.

(b) The Company shall have furnished to the Placement Agent the opinion of
special tax counsel to the Company, which shall be the Placement Agent’s
counsel, dated the

 

- E-18 -



--------------------------------------------------------------------------------

Closing Date and each Subsequent Closing Date, if any, containing such
assumptions, qualifications and limitations as shall be reasonably acceptable to
the Placement Agent and its counsel to the effect that (i) the Issuer Trust will
be characterized as a grantor trust for United States federal income tax
purposes and not as a partnership or as an association subject to tax as a
corporation, (ii) for United States federal income tax purposes, the Junior
Subordinated Debentures will constitute indebtedness of the Company, and
(iii) the descriptions of the federal income tax consequences contained in the
Offering Memorandum under the captions “Summary” and “Certain United States
Federal Income Tax Consequences” are a fair and accurate summary of the United
States federal income tax effects of purchasing, holding and selling Capital
Securities.

(c) The Placement Agent shall have received two opinions (collectively, the
“Delaware Opinion”) of Richards, Layton & Finger, P.A. (or other counsel
reasonably acceptable to the Placement Agent), special Delaware counsel for the
Placement Agent, Company, the Issuer Trust, the Issuer Trustees, the Guarantee
Trustee and the Indenture Trustee dated the Closing Date, addressed to the
Placement Agent and the Company, that collectively address the matters set forth
in Annex B hereto.

(d) There shall not have occurred (i) any change, or any development or event
involving a prospective change, in the condition (financial or otherwise),
earnings, cash flows, business or prospects of the Company or its Subsidiaries
which, in the judgment of the Placement Agent, is material and adverse and makes
it impractical or inadvisable to proceed with the completion of the Offering or
the sale of and payment for the Capital Securities; (ii) any suspension or
limitation of trading in securities generally on the New York Stock Exchange,
the American Stock Exchange Nasdaq, or any over-the-counter securities market,
or any material disruption of the settlement of trading on any such exchange or
over-the-counter market generally, or the establishment of minimum prices for
trading securities generally on any such exchange or any over-the-counter
market, or any suspension of trading of any securities of the Company on any
exchange or in the over-the-counter market; (iii) any banking moratorium
declared by any United States federal authorities or state authorities; (iv) the
lowering or withdrawal of any rating assigned to any securities or deposits
issued or guaranteed by the Company or any of its Subsidiaries by any rating
agency or the public announcement or of disclosure to the Company by any rating
agency that it has under surveillance or review, with possible negative
consequences, its rating of any securities or deposits issued or guaranteed by
the Company or its Subsidiaries, or (v) any outbreak or escalation of
hostilities, any declaration of a national emergency or war by the United States
or any other national or international calamity, crisis or emergency, any act or
acts of terrorism, or any change in the financial markets if, in the judgment of
the Placement Agent, the effect of any such outbreak, escalation, act,
declaration, calamity, emergency or change makes it impractical or inadvisable
to proceed with solicitations of offers to purchase, or the completion of its
sale of, the Capital Securities.

(e) The Company shall have furnished to the Placement Agent a certificate of the
Company, signed by the Chairman, any Vice Chairman, the Chief Executive Officer,
the President or any Vice President and by the Treasurer or Chief Financial
Officer of the Company, and one of the Administrators of the Issuer Trust dated
the Closing Date, reasonably acceptable in form and substance to the Placement
Agent, to the effect that:

(i) the representations and warranties of the Company and the Issuer Trust made
herein and in each Transaction Document are true and correct in all material
respects on and as of the Closing Date and each Subsequent Closing Date, if any,
with the same effect as if made on each of the Closing Date and each Subsequent
Closing Date, if any, and the Company

 

- E-19 -



--------------------------------------------------------------------------------

and the Issuer Trust have complied with their respective covenants, agreements
and obligations hereunder and in the Transaction Documents and satisfied all the
conditions herein and in the Transaction Documents, including the purchase by
the Company of Common Securities representing not less than 3% of the aggregate
stated Liquidation Amount of all Trust Securities, the payment of the Placement
Agent Fee, and all other fees and expenses payable under Section 5, on either of
their part to be performed or satisfied at or prior to the Closing Date and each
Subsequent Closing Date, if any; and

(ii) since the date of the most recent Financial Statements provided by the
Company to the Placement Agent and included or incorporated in the Offering
Memorandum, and since the date of the Offering Memorandum, there has been no
material adverse change in the condition (financial or otherwise), earnings,
cash flows, business or prospects of the Company and its Subsidiaries considered
as one enterprise, whether arising from transactions in the ordinary course of
business or otherwise.

(f) Prior to the Closing Date, and each subsequent Closing Date, if any, the
Company and the Issuer Trust shall have furnished to the Placement Agent such
further information, instruments, certificates and documents, as may be
reasonably requested by the Placement Agent, in form and substance reasonably
satisfactory to the Placement Agent.

(g) At the Closing Date and each subsequent Closing Date, if any, each of the
Transaction Documents shall have been duly authorized, executed and delivered by
each party thereto, and fully executed counterparts thereof shall have been
delivered to the Placement Agent, and the Company shall have paid all fees and
expenses, including all legal fees and charges, for which it is responsible
hereunder.

If any of the conditions specified in this Section 6 shall not have been
fulfilled timely in all material respects, or if any of the forgoing documents
or other Transaction Documents shall not be reasonably satisfactory in form and
substance to the Placement Agent, the Placement Agent’s obligations hereunder
may be terminated at, or at any time prior to, the Closing Date by the Placement
Agent. Notice of such termination shall be given to the Company and the Issuer
Trust in writing or by telephone or facsimile confirmed in writing.

7. [Reserved]

8. Indemnification and Contribution.

(a) Each Placement Agent, severally and not jointly, agrees to indemnify and
hold harmless the Company and the Issuer Trust, and their respective directors,
officers, employees, agents, representatives, and each person or entity who
controls the Company or the Issuer Trust within the meaning of Section 15 of the
Securities Act or Section 20 of the 1934 Act against any and all Claims (as
defined below), as incurred, to which they or any of them may become subject
under the Securities Act, the 1934 Act or other federal or state law or
regulation, at common law or otherwise, insofar as such Claims arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in any information (whether oral or written) or documents
furnished or made available by the Placement Agent to the Company, the Issuer
Trust or any Purchaser of Securities, including the representations and
warranties contained in this Agreement, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal fees
or charges or other expenses reasonably incurred by them in

 

- E-20 -



--------------------------------------------------------------------------------

connection with preparing, investigating, defending or settling any such Claim;
provided, however, the Placement Agents, the Company and the Issuer Trust hereby
agree that the only information so provided by the Placement Agent is that
information described in the last clause of the proviso to Section 3(bb) hereof.
This indemnity agreement will be in addition to any liability which the
Placement Agent may otherwise have.

(b) The Company and the Issuer Trust agree, jointly and severally, to indemnify
and hold harmless the Placement Agent and its directors, officers, employees,
agents, representatives, and each person or entity who controls the Placement
Agent within the meaning of Section 15 of the Securities Act or Section 20 of
the 1934 Act, and the respective heirs, and personal and legal representatives
of such individuals, against any and all losses, expenses, claims, damages or
liabilities, joint or several, actions, investigations or proceedings of any
nature (“Claims”), as incurred, to which they or any of them may become subject
under the Securities Act, the 1934 Act or other federal or state law or
regulation, at common law or otherwise, insofar as such Claims arise out of or
are based upon any breach of this Agreement or any untrue statement or alleged
untrue statement of a material fact contained in any information (whether oral
or written) or documents furnished or made available to the Placement Agent or
any Purchaser of Securities, including the representations and warranties
contained in this Agreement, or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and agrees to
reimburse each such indemnified party, as incurred, for any legal fees or
charges or other expenses reasonably incurred by them in connection with
preparing, investigating, defending or settling any such Claim; provided,
however, neither the Company nor the Issuer Trust will be liable to the
Placement Agent, its directors and officers and each person, if any, who
controls such Placement Agent in any such case to the extent that any such Claim
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any such documents in reliance upon and
in conformity with written information furnished to the Company by the Placement
Agent specifically for use therein, it being understood and agreed that the only
such information is described in the proviso to Section 3(bb) hereof, unless
such Claim arises out of the offer or sale of Capital Securities occurring after
the Placement Agent has notified the Company and Issuer Trust in writing that
such information should no longer be used therein. This indemnity agreement will
be in addition to any liability which the Company or the Issuer Trust may
otherwise have.

(c) The Company agrees to indemnify and hold harmless the Issuer Trust against
all Claims to which the Issuer Trust may be liable under Section 8(b) hereunder.

(d) Promptly after receipt by an indemnified party under this Section 8 of
notice of the commencement of any Claim, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party shall not relieve such
indemnifying party from any liability hereunder, except and to the extent it is
materially prejudiced as a result thereof, and in any event shall not relieve it
from any liability which it may have otherwise than on account of this
Section 8. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
charges of any separate counsel retained by the indemnified party or parties
except as expressly set forth below); provided, however, that such counsel shall
be reasonably satisfactory to the indemnified party (and which may be counsel to
the indemnifying party). Notwithstanding the indemnifying party’s election to
appoint counsel to represent the indemnified party in an action, the indemnified
party

 

- E-21 -



--------------------------------------------------------------------------------

shall have the right to employ separate counsel (including local counsel), and
the indemnifying party shall bear the reasonable fees and charges of such
separate counsel if (i) the use of counsel chosen by the indemnifying party to
represent the indemnified party would present such counsel with a conflict of
interest, (ii) the actual or potential defendants in, or targets of, any such
action, investigation, proceeding or Claim include both the indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there may be legal defenses available to it and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of the institution of such action or
proceeding, or (iv) the indemnifying party shall authorize in writing the
indemnified party to employ separate counsel at the expense of the indemnifying
party. It is understood and agreed that the indemnifying party shall not, in
respect of the legal expenses and charges of any indemnified party in connection
with any proceeding or related proceedings in the same jurisdiction, be liable
for the fees and charges of more than one separate identified counsel (in
addition to one identified local counsel for each applicable jurisdiction) for
all such indemnified parties and that all such fees and charges shall be
reimbursed as they are incurred. Such firm shall be designated in writing by the
indemnified parties in the case of parties to be indemnified pursuant to
Section 8(a) or 8(b) hereof. An indemnifying party shall not be liable for any
settlement of any proceeding effected without its prior written consent, but if
settled with such consent or if there is a final, nonappealable judgment for the
plaintiff, the indemnifying party agrees to indemnify the indemnified party from
and against any loss or liability by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party (which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is a party and indemnity could have been sought hereunder by
such indemnified party, unless such settlement (i) includes an unconditional
release of each indemnified party from all liability on all Claims that are the
subject matter of such proceeding or arise therefrom or related thereto, and
(ii) does not include a statement as to, or an admission of, fault, culpability
or a failure to act by or on behalf of any indemnified party.

(e) If the indemnification provided for in this Section 8 is unavailable to or
insufficient to hold harmless an indemnified party under subsections (a), (b) or
(c) above in respect of any Claims referred to therein and with respect to which
such party would otherwise be entitled to indemnity by virtue thereof, then each
indemnifying party shall contribute the amount paid or payable by such
indemnified party as a result of such Claims, as incurred, in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Issuer Trust, on the one hand, and the Placement Agent, on the other hand, from
the offering of the Capital Securities. If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law or if the
indemnified party failed to give notice required under subsection (d) above,
then each indemnifying party shall contribute to such amount paid or payable by
such indemnified party in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of the Company and the Issuer
Trust, on the one hand, and the Placement Agent, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, liabilities and expenses (or actions or proceedings in respect
thereof), as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Issuer Trust, on the one hand, and the
Placement Agent, on the other hand, shall be deemed to be in the same proportion
as the total net proceeds from the Offering (before deducting expenses) received
by the Issuer Trust and the Company bear to the total fees received by the
Placement Agent in connection with the sale of the Securities. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to

 

- E-22 -



--------------------------------------------------------------------------------

state a material fact relates to information supplied by the Company and the
Issuer Trust, on the one hand, or the Placement Agent, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

The Offerors and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this subsection (d). The
amount paid or payable by an indemnified party as a result of the Claims
referred to above in this subsection (d) shall be deemed to include any
reasonable legal fees and charges or other expenses reasonably incurred by such
indemnified party in connection with preparing for, investigating or defending
any such action, claim or proceeding. Notwithstanding the provisions of this
subsection (d), the Placement Agent shall not be required to contribute any
amount in excess of the Placement Agent Fee (net of expenses, whether or not
reimbursed by the Company) which the Placement Agent has actually received from
the sale of Capital Securities.

No person guilty of fraudulent misrepresentation within the meaning of
Securities Act, Section 11(f) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentations.

9. Termination.

(a) This Agreement shall be subject to termination in the absolute discretion of
the Placement Agent, by notice given to the Company and the Issuer Trust prior
to delivery of and payment for the Capital Securities as provided in Section 6,
or earlier, if any Offeror representation or warranty is inaccurate, or if
either Offeror fails or is unable to perform, or gives notice of its intent not
to perform, any of its covenants, agreements and obligations hereunder.

(b) If after a reasonable period of time but not less than 60 days following the
commencement of the Offering by delivery of the Offering Memorandum to
prospective Purchasers, the Company, the Issuer Trust and the Placement Agent
mutually determine that the Issuer Trust has not received offers from Investors
to purchase Capital Securities on reasonably acceptable terms and conditions and
no Capital Securities have been sold, the Placement Agent’s agency under this
Agreement may be terminated by written consent of the Company, the Issuer Trust
and the Placement Agent. Such termination will be without obligation on the
Placement Agent’s part or on the part of the Company or the Issuer Trust, except
as provided in Sections 8 and 11 hereof.

10. Other Agreements.

(a) Each of the Company and the Issuer Trust acknowledges and agrees that it has
made and will make its own decisions with respect to, the desirability to it of
the offering, pricing and sale of the Securities, and has not relied and will
not rely upon the Placement Agent in making such evaluations and decisions. It
is understood and agreed that the Placement Agent will act under this Agreement
as an independent contractor with only the express duties specified herein.
Nothing in this Agreement is intended to or shall be deemed to create a
fiduciary or other relationship between the Placement Agent and (i) the Issuer
Trust, (ii) the Company or its shareholders or holders of its other securities
or any Subsidiary, or (iii) any Purchaser or prospective Purchaser. This
Agreement is not intended to and shall not confer on any person or entity other
than the parties hereto and their respective permitted successors and assigns
(and , for purposes of Section 8 only, such other persons specified in
Section 8), any relationship, rights or

 

- E-23 -



--------------------------------------------------------------------------------

remedies under or by reason of this Agreement or as a result of the services to
be rendered by the Placement Agent hereunder, whether as third party
beneficiaries or otherwise.

(b) The Company authorizes the Placement Agent, following Closing, (i) to place
advertisements in financial and other newspapers and journals (including
electronic versions thereof) at its own expense describing the Transactions
generally, (ii) to use the Company’s corporate logo in such advertising or
related promotional materials (including electronic versions thereof) concerning
the Placement Agent’s services hereunder, and (iii) to include the Transaction
and the Company in lists of transactions and customers.

(c) The Company acknowledges and agrees that there are no understandings,
arrangements or agreements with respect to the offer or sale of the Securities
or the Transactions with any finders, brokers, underwriters, agents, salesmen,
dealers, representatives or other persons (other than the Placement Agent as
provided herein) which have any interest in compensation due to the Placement
Agent from any Transactions, and the Company shall indemnify, defend and hold
harmless the Placement Agent from and against any and all Claims for such
compensation.

11. Survival. The respective representations, warranties and covenants made by
or on behalf of the Company and the Issuer Trust or their respective officers or
trustees and of the Placement Agent set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agent, the Company or the Issuer Trust,
and will survive delivery of and payment for the Capital Securities and shall be
deemed made as to and for the benefit of any Purchaser of the Capital
Securities. The provisions of Sections 1(d), 3, 5, 8, 10, 11, 12, 13, 14 and 15
hereof shall survive the delivery of and payment for the Capital Securities or
any termination or cancellation of this Agreement, and shall remain in full
force and effect, provided that upon a termination or cancellation of this
Agreement in accordance with its terms, all the foregoing provisions shall
survive if any Capital Securities have been sold, and if no Capital Securities
have been sold, all such provisions shall survive and continue in full force and
effect, and provided further that as to Section 5 only, subsections 5(c), 5(l),
5(m) and 5(u) shall continue in full force and effect, but the other provisions
of Section 5 shall not survive.

12. Notices. All communications hereunder will be in writing and effective only
on receipt, and, if sent to the Placement Agent, will be mailed, delivered or
sent by facsimile and confirmed to it at 2410 Paces Ferry Road, 600 Paces
Summit, Atlanta, Georgia 30339-4098, fax number (770) 805-6543 Attention: Frank
W. Brown, with a copy to Ralph F. MacDonald, III, Alston & Bird LLP, One
Atlantic Center, 1201 W. Peachtree Street, Atlanta, Georgia 30309-3424, fax
number (404) 881-4777; if sent to the Company or the Issuer Trust, will be
mailed, delivered or sent by facsimile and confirmed to it at the address shown
on Exhibit 1 hereto, with a copy as shown on Exhibit 1 hereto.

13. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon (i) the parties hereto and their respective successors and assigns,
and for purposes of Section 8 only, the persons specified in Section 8 hereof
and (ii) each Purchaser of Capital Securities from the Placement Agent. The
Company may not assign this Agreement and may not delegate its duties hereunder.

14. Applicable Law; Venue. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF GEORGIA WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS. ANY ACTION,

 

- E-24-



--------------------------------------------------------------------------------

SUIT OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY
TRANSACTION HEREUNDER SHALL BE BROUGHT EXCLUSIVELY IN FEDERAL OR STATE COURT IN
THE NORTHERN DISTRICT OF GEORGIA, WHICH ALL PARTIES AGREE IS A REASONABLE VENUE.

15. Entire Agreement, Amendments, etc. Except as otherwise expressly provided
herein or in the Line of Credit documents, this Agreement (including the annexes
schedules and exhibits attached hereto and which are incorporated hereby into
this Agreement) constitutes the entire agreement between the parties with
respect to the offering and sale of the Securities and the Transactions, and
supersedes all prior arrangements, agreements or understandings with respect
thereto, written or oral. Any specific changes set forth in Exhibit 1 hereto
shall govern and control in the event of any difference between such Exhibit 1
and the provisions in the main body of this Agreement. This Agreement may be
amended or modified only in writing executed by all the parties hereto. Any
waiver hereof must be in writing executed by the party entitled to give such
waiver to be effective. If any provision of this Agreement is determined to be
unenforceable, the other provisions shall remain in full force and effect.

[signatures on the following page]

 

- E-25 -



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
Placement Agreement shall be a valid and binding agreement among the Company,
the Issuer Trust and the Placement Agent.

Very truly yours,

 

The PB Financial Services Corporation By:       

Name: Monty G. Watson

Title: President and Chief Executive Officer

 

PB Capital Trust I By:        The PB Financial Services Corporation, as
Depositor

 

By:       

Name: Monty G. Watson

Title: President and Chief Executive Officer

The foregoing Agreement is hereby

confirmed and accepted as of the

date first above written.

 

THE BANKERS BANK

BANKERSBANC CAPITAL CORPORATION

By:       

Frank W. Brown

Managing Director

 

- E-26 -



--------------------------------------------------------------------------------

SCHEDULE 1

List of Subsidiaries

 

Name

 

Type of

Organization

 

Jurisdiction Where

Organized

The Peachtree Bank   Commercial Bank   Georgia

 

 

- E-27 -



--------------------------------------------------------------------------------

ANNEX A

OPINIONS TO BE DELIVERED BY COMPANY COUNSEL

Pursuant to Section 6(a) of the Placement Agreement, the counsel for the Company
shall deliver an opinion to the effect that:

(i) each of the Company and the Subsidiaries (A) has been duly incorporated or
organized and is validly existing as an entity in good standing under the laws
of the jurisdiction in which it is organized, with full power and authority as
such an entity to own its properties and conduct the business it transacts and
proposes to transact as described in the Offering Memorandum, to form the Issuer
Trust and acquire Common Securities, to enter into, deliver and perform its
obligations under the Placement Agreement and the other Transaction Documents,
and to offer, issue and sell the Securities, (B) to use the proceeds from the
sale of the Trust Securities as described in the Offering Memorandum, and
(C) holds all Approvals necessary for the conduct of its business, except where
the failure to hold such Approvals would not, singularly or in the aggregate,
have a Material Adverse Effect;

(ii) The authorized, issued and outstanding capital stock of the Company is as
set forth in the Offering Memorandum in the column entitled “Actual” under the
caption “Capitalization”, the shares of issued and outstanding capital stock of
the Company are fully paid and non-assessable, and none of the outstanding
shares of capital stock of the Company was issued in violation of the preemptive
or other similar rights of any securityholder of the Company;

(iii) All of the issued and outstanding capital stock or other equity interests
of each Subsidiary has been duly authorized and validly issued, is fully paid
and non-assessable and is owned by the Company, directly or through wholly-owned
Subsidiaries, free and clear of any Lien, and none of the outstanding shares of
capital stock of any Subsidiary was issued in violation of the preemptive or
similar rights of any securityholder of such Subsidiary;

(iv) no Approval (other than as may be required under any State securities or
blue sky Laws as to which no opinion is expressed) is required for the
execution, delivery and performance of the Transaction Documents or the
consummation of the Transactions, including, without limitation, the offer,
issuance, sale and delivery of the Capital Securities and the related Guarantee
through and to the Placement Agent, the issuance, sale and delivery of the
Common Securities to the Company or the issuance, sale and delivery of the
Junior Subordinated Debentures to the Issuer Trust, except such Approvals
(specified in such opinion) as have been obtained and are in full force and
effect;

(v) each of the Transaction Documents, including this Agreement, has been duly
authorized, executed and delivered by the Company and the Administrators, and
(in the case of the Trust Agreement, the Indenture, the Guarantee Agreement and
the Trust Securities, respectively, assuming each has been duly authorized,
executed and delivered and/or authenticated by the Issuer Trustees, the
Indenture Trustee and the Guarantee Trustee, as applicable), and each Operative
Document to which the Company is a party constitutes a legal, valid and binding
instrument of the Company enforceable against the Company in accordance with its
terms, subject to the Bankruptcy and Equity Exception. The Junior Subordinated
Debentures have been duly and validly authorized, executed and delivered to the
Indenture Trustee for authentication in accordance with the Indenture, and when
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Issuer Trust,

 

- E-28 -



--------------------------------------------------------------------------------

will constitute legal, valid and binding obligations of the Company entitled to
the benefits of the Indenture and enforceable against the Company in accordance
with their terms, subject to the Bankruptcy and Equity Exception;

(vi) none of the execution, delivery and performance of each of the Operative
Documents by the Company and the Issuer Trust, the issue and sale of the Capital
Securities, the application of the proceeds from the sale of the Securities as
described in the Offering Memorandum, and the consummation of any other of the
Transactions nor the fulfillment of the terms thereof do not and will not
conflict with, result in a breach or violation of, or constitute a default
including any condition or event that, with notice, the lapse of time or both,
would be a default, or any Repayment Event, under the charter, articles or
certificate of incorporation, bylaws or other organizational or constituent
documents of the Company or any of its Subsidiaries, the terms of any indenture
or other agreement, document or instrument known to such counsel and to which
the Company or any of its Subsidiaries is a party or bound or any Law, judgment,
order, ruling or decree, of any Governmental Authority having jurisdiction over
the Issuer Trust, the Company or any of its Subsidiaries, known to such counsel
to be applicable to the Company or any of its Subsidiaries, except for such
conflicts, breaches, violations or defaults which are not, in the aggregate,
material to the Company and its Subsidiaries taken as a whole and do not and are
not reasonably likely to have a Material Adverse Effect; and

(vii) the Company is duly registered as a bank holding company under the BHC Act
and the Federal Reserve’s regulations thereunder, and as a bank holding company
under applicable law in all jurisdictions where the Company is required to be
registered or approved as a financial holding company, bank holding company or
other holding company. The deposit accounts of the Company’s banking
subsidiaries are insured by the FDIC to the fullest extent permitted by law and
the rules and regulations of the FDIC, and no proceedings for the termination of
such insurance are pending, or, to such counsel’s knowledge, threatened; and

(viii) neither the holders of the outstanding shares of capital stock of the
Company, nor any other person has any preemptive or similar rights to purchase
any Securities or the Junior Subordinated Debentures;

(ix) there is no charge, investigation, action, suit or proceeding before or by
any Governmental Authority, now pending or, to the knowledge of such counsel,
threatened against the Issuer Trust, the Company or any of its Subsidiaries
which, individually or in the aggregate, has had or is reasonably likely to have
a Material Adverse Effect;

(x) assuming the accuracy of the representations and warranties of the Company,
the Issuer Trust and the Placement Agent in the Placement Agreement, and
compliance with the terms thereof, no registration of any of the Securities
under the Securities Act is required for the offer and sale of the Capital
Securities in the manner contemplated by the Placement Agreement;

(xi) the variable interest rate that will be charged on the Securities is a
permissible and legal rate of interest and will not violate any applicable usury
laws or any other applicable laws, rules, regulations or governing permissible
rates of interest or charges, excluding any interest on interest; and

(xii) to counsel's knowledge, there is nothing in the Offering Memorandum or any
amendment or supplement thereto, including the information incorporated therein
by reference, (except for financial statements and schedules and other financial
or statistical data

 

- E-29 -



--------------------------------------------------------------------------------

included or incorporated by referenced therein) at the dates thereof and at the
Closing Date, that included or includes an untrue statement of a material fact
or omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading with respect to the Company and its Subsidiaries.

In rendering the above opinions, such counsel may (A) state that its opinions
are limited to the laws of the State of organization of the Company, the
corporate laws of the State of Delaware, (if applicable) and the Federal laws of
the United States and (B) rely as to matters involving the application of laws
of any jurisdiction other than the State of organization of the Company,
Delaware or the United States, to the extent deemed proper and specified in such
opinion, upon the opinion of other counsel of good standing believed to be
reliable and who are satisfactory to the Placement Agent and to the extent
deemed proper, on certificates of responsible officers of the Company and public
officials; provided such opinion shall affirmatively state, as to any matter
covered by an officer’s certificate, that nothing to the contrary has come to
the attention of such counsel.

 

- E-30 -



--------------------------------------------------------------------------------

ANNEX B

OPINIONS TO BE DELIVERED BY DELAWARE COUNSEL

Pursuant to Section 7(c) of the Placement Agreement, Richards, Layton & Finger
as special Delaware counsel for the Placement Agent, the Company, the Issuer
Trust, the Guarantee Trustee, the Property Trustee, the Indenture Trustee and
the Delaware Trustee shall deliver two opinions, collectively to the effect
that:

(i) the Issuer Trust has been duly created and is validly existing and in good
standing as a statutory trust under the Statutory Trust Act with full power and
authority to own the property and to conduct the business it owns and transacts
and proposes to transact as described in the Offering Memorandum and to execute,
deliver and perform its obligations under the Operative Documents to which it is
a party;

(ii) each Operative Document to which the Property Trustee, the Delaware
Trustee, the Guarantee Trustee or the Indenture Trustee are parties or are
required to execute or authenticate, has been duly authorized and, on the
Closing Date, will have been duly executed and delivered, by the Property
Trustee, the Delaware Trustee, the Guarantee Trustee and/or the Indenture
Trustee, as applicable, and assuming the due authorization, execution and
delivery by the Company and the Administrators of the Trust Agreement, is a
valid and binding obligation of each of them, enforceable against each of them
in accordance with its terms, subject to the Bankruptcy and Equity Exception;

(iii) the Capital Securities and the Common Securities have been duly authorized
by the Issuer Trust and, when executed, authenticated, issued and delivered
against payment therefor on the Closing Date to the Purchasers thereof, in the
case of the Capital Securities, and to the Company, in the case of the Common
Securities, will be validly issued, fully paid and nonassessable (other than
with respect to certain obligations under the Trust Agreement assumed by the
Holder of the Common Securities under the Trust Agreement) and will represent
undivided beneficial interests in the assets of the Issuer Trust and entitled to
the benefits of the Trust Agreement, subject to the Bankruptcy and Equity
Exception;

(iv) none of the Capital Securities or the Common Securities is subject to
preemptive or any similar rights;

(v) the execution, delivery and performance by the Issuer Trust of the Operative
Documents to which it is a party, and the consummation of the Transactions will
not result in any violation of any applicable Delaware law (including the
Statutory Trust Act) or conflict with the Trust Agreement or require the
consent, approval, authorization or order of or any filing with any Delaware
court or Delaware governmental or Delaware regulatory agency or body;

(vi) Wilmington Trust Company is duly incorporated and validly existing as a
banking corporation with trust powers in good standing under the laws of the
State of Delaware with all necessary corporate and trust power and authority to
execute, deliver and carry out and perform its respective obligations under the
terms of the Trust Agreement, the Guarantee Agreement and the Indenture;

 

- E-31 -



--------------------------------------------------------------------------------

(vii) the execution, delivery and performance of the Trust Agreement, the
Guarantee Agreement and the Indenture by the Property Trustee, the Delaware
Trustee, the Guarantee Trustee and the Indenture Trustee, as applicable, do not
conflict with or constitute a breach of, or a default under, the Certificate of
Incorporation or by-laws of the Property Trustee, the Delaware Trustee, the
Guarantee Trustee and the Indenture Trustee, respectively or the terms of any
indenture or other agreement or instrument known to such counsel and to which
the Property Trustee, the Delaware Trustee, the Guarantee Trustee or the
Indenture Trustee, respectively, is a party or is bound or any applicable
Delaware law, or any judgment, order or decree known to such counsel to be
applicable to the Property Trustee, the Guarantee Trustee or the Indenture
Trustee, respectively, of any court, regulatory body, administrative agency,
governmental body or arbitrator having jurisdiction over the Property Trustee,
the Guarantee Trustee or the Indenture Trustee, respectively, or by which any of
them are bound; and

(viii) no consent, approval or authorization of, or registration with or notice
to, declaration or filing with any governmental authority or agency of the State
of Delaware is required by or with respect to Wilmington Trust Company for the
execution, delivery or performance by it of the Trust Agreement, the Guarantee
Agreement and the Indenture, other than the filing of the Trust’s Certificate of
Trust.

 

- E-32 -



--------------------------------------------------------------------------------

EXHIBIT 1

ADDITIONAL TERMS TO PLACEMENT AGREEMENT

 

1. Offering Termination Date (Section 1(a) is: March 31, 2003.

 

2. The Placement Agent Fee (Section 1(d)) is 3.0% of the aggregate stated
liquidation amount of Capital Securities sold in the Offering.

 

3. ADDRESS FOR NOTICES TO THE COMPANY (Section 12)

The PB Financial Services Corporation

9570 Medlock Bridge Road

Duluth, GA 30096

Facsimile No. 770-814-8804

Attention: Monty G. Watson

With a copy to:

Powell, Goldstein, Frazer & Murphy LLP

191 Peachtree Street, NE

Sixteenth Floor

Atlanta, GA 30303

Facsimile No. 404-572-6999

Attention: Katherine Koops

 

- E-33 -